Exhibit 10.1

 

 



FORM OF AMENDMENT AGREEMENT

 

This AMENDMENT AGREEMENT (the “Agreement”), dated as of [_____], 2017, is by and
between Amyris, Inc., a Delaware corporation (the “Company”), and [________]
(the “Investor”).

 

WHEREAS:

 

A.       The Company and the Investor have entered into that certain Securities
Purchase Agreement, dated as of December 1, 2016 (the “2016 Securities Purchase
Agreement”), pursuant to which, among other things, the Investor purchased from
the Company, at a closing on December 2, 2016, a convertible note, in the
original principal amount of $10,000,000, in the form attached to the 2016
Securities Purchase Agreement as Exhibit A (the “2016 Note”), which 2016 Note is
convertible into shares of Common Stock (as defined below) in accordance with
the terms of the 2016 Note. The 2016 Note is entitled to redemption and
amortization payments and certain other amounts, which, at the option of the
Company and subject to certain conditions, may be paid in shares of Common Stock
or in cash.

 

B.       The Company and the Investor have entered into that certain Securities
Purchase Agreement, dated as of April 13, 2017 (the “2017 Securities Purchase
Agreement” and, together with the 2016 Purchase Agreement, the “Securities
Purchase Agreements”), pursuant to which, among other things, (i) the Investor
purchased from the Company, at an initial closing on April 17, 2017, a
convertible note, in the original principal amount of $7,000,000, in the form
attached to the 2017 Securities Purchase Agreement as Exhibit A (the “Initial
Note”), which Initial Note is convertible into shares of Common Stock (as
defined below) in accordance with the terms of the Initial Note and (ii) the
parties agreed that, upon the election of the Investor in its sole and absolute
discretion and subject to the satisfaction or waiver of certain conditions set
forth in the 2017 Securities Purchase Agreement, the Company shall issue and
sell to the Investor, at an Additional Closing (as defined in the 2017
Securities Purchase Agreement), an additional convertible note, in the original
principal amount of $8,000,000, in the form attached to the 2017 Securities
Purchase Agreement as Exhibit A (the “Additional Note” and, collectively with
the 2016 Note and the Initial Note, the “Notes”), which Additional Note, if any,
shall be convertible into shares of Common Stock in accordance with the terms of
the Additional Note. The Notes are entitled to redemption and amortization
payments and certain other amounts, which, at the option of the Company and
subject to certain conditions, may be paid in shares of Common Stock or in cash.

 

C.       “Common Stock” means (i) the Company’s common stock, par value $0.0001
per share, and (ii) any capital stock into which such common stock shall have
been changed or any share capital resulting from a reclassification of such
common stock. The Common Stock issuable upon conversion, redemption or
amortization of the 2016 Note are collectively referred to herein as the “2016
Note Conversion Shares”, the Common Stock issuable upon conversion, redemption
or amortization of the Initial Note are collectively referred to herein as the
“Initial Conversion Shares”, and the Common Stock issuable upon conversion,
redemption or amortization of the Additional Note, if any, are collectively
referred to herein as the “Additional Conversion Shares”. The 2016 Note
Conversion Shares, the Initial Conversion Shares and the Additional Conversion
Shares are collectively referred to herein as the “Conversion Shares”. The Notes
and the Conversion Shares are collectively referred to herein as the
“Securities.”

 



 
 

 

D.       The offer and sale of the Securities by the Company to the Investor
under the Securities Purchase Agreements and the Notes were made pursuant to the
Registration Statement (as defined below) that has been declared effective in
accordance with the Securities Act of 1933, as amended (the “Securities Act”),
by the United States Securities and Exchange Commission (the “SEC”).
“Registration Statement” means the effective registration statement on Form S-3
(Commission File No. 333-203216) filed by the Company with the SEC pursuant to
the Securities Act for the registration of certain of its securities, including
the Securities, as such Registration Statement has been or may be amended and
supplemented from time to time, including all documents filed as part thereof or
incorporated by reference therein, and including all information deemed to be a
part thereof at the time of effectiveness pursuant to Rule 430B of the
Securities Act, including any comparable successor registration statement filed
by the Company with the SEC pursuant to the Securities Act for the registration
of shares of its Common Stock, including the Securities.

 

E.       The Company and the Investor desire to enter into this Agreement,
pursuant to which, among other things, (i) the Company and the Investor will
amend the 2016 Note by exchanging the 2016 Note for an amended and restated
convertible note in the form attached to this Agreement as Exhibit A, (ii) the
Company and the Investor will amend the Initial Note by exchanging the Initial
Note for an amended and restated convertible note in the form attached to this
Agreement as Exhibit B, (iii) the Company and the Investor will amend and
restate the form of Additional Note that may be issued to the Investor by the
Company under the 2017 Securities Purchase Agreement by replacing such form, in
its entirety, with the form of convertible note attached to this Agreement as
Exhibit B, and (iv) the Company and the Investor will amend the 2017 Securities
Purchase Agreement to extend the period within which the Company must file the
Cleansing 8-K Filing with the SEC to May 8, 2017.

 

F.       The exchange of the 2016 Note for the Amended and Restated 2016 Note
(as defined below), and the exchange of the Initial Note for the Amended and
Restated Initial Note (as defined below), are each being made in reliance upon
the exemption from registration provided by Section 3(a)(9) of the Securities
Act.

 

G.       Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings ascribed to them (i) in the 2016 Securities
Purchase Agreement or the 2016 Note, with respect to matters herein concerning
the Amended and Restated 2016 Note and (ii) in the 2017 Securities Purchase
Agreement or the Initial Note, with respect to matters herein concerning the
Amended and Restated Initial Note or the Amended and Restated Form of Additional
Note.

 

NOW, THEREFORE, the Company and the Investor hereby agree as follows:

 

1.                  AMENDMENT OF NOTES; WAIVER OF EVENT OF DEFAULT.

 



 2 

 

 

(a)                Amendment of 2016 Note and Initial Note. Subject to
satisfaction (or waiver) of the conditions set forth in Sections 5 and 6, at the
Closing (as defined below), the Investor shall surrender to the Company (i) its
2016 Note and the Company shall issue to the Investor an amended and restated
convertible note, in the form attached to this Agreement as Exhibit A, in the
principal amount equal to the remaining outstanding Principal under the 2016
Note as of the date of this Agreement (such amended and restated convertible
note, together with any convertible notes issued in replacement thereof in
accordance with the terms thereof, the “Amended and Restated 2016 Note”), and
(ii) its Initial Note and the Company shall issue to the Investor an amended and
restated convertible note, in the form attached to this Agreement as Exhibit B,
in the principal amount equal to the remaining outstanding Principal under the
Initial Note as of the date of this Agreement (such amended and restated
convertible note, together with any convertible notes issued in replacement
thereof in accordance with the terms thereof, the “Amended and Restated Initial
Note”).

 

(b)               Amendment of Form of Additional Note. The Company and the
Investor hereby acknowledge and agree that, effective as of the Closing, the
form of Additional Note that may be issued to the Investor by the Company at the
Additional Closing, if any, under the 2017 Securities Purchase Agreement
attached as Exhibit A to the 2017 Securities Purchase Agreement is hereby
amended and restated in its entirety by replacing such form, in its entirety,
with the form of convertible note attached to this Agreement as Exhibit B (the
“Amended and Restated Form of Additional Note” and, collectively with the
Amended and Restated 2016 Note and the Amended and Restated Initial Note, the
“Amended and Restated Notes”).

 

(c)                Waiver of Event of Default Under Initial Note. Prior to the
Closing, Section 4(i) of the 2017 Securities Purchase Agreement required the
Company to file, among other things, the “Cleansing 8-K Filing” (as defined in
the 2017 Securities Purchase Agreement) with the SEC at or prior to 9:00 a.m.,
New York time, on April 24, 2017. As of the Closing, the Company had not filed
the Cleansing 8-K Filing with the SEC in accordance with and pursuant to Section
4(i) of the 2017 Securities Purchase Agreement. Section 4(a)(xv) of the Initial
Note provides that “any breach or failure by the Company in any respect to fully
comply with all of its obligations, covenants and agreements contained in
Section 4(i) of the Securities Purchase Agreement” constitutes an Event of
Default under the Initial Note. As a result, the Company is requesting the
Investor to waive any Event of Default under Section 4(a)(xv) of the Initial
Note, solely with respect to the failure by the Company to file the Cleansing
8-K Filing prior to the Closing. Effective as of the Closing, the Investor
hereby waives any Event of Default under Section 4(a)(xv) of the Initial Note,
solely with respect to the failure by the Company to file the Cleansing 8-K
Filing prior to the Closing; provided, however, that such waiver shall not be
deemed to waive the application of Section 4(a)(xv) of the Initial Note or any
of the Amended and Restated Notes to any other action or failure by the Company
to act.

 

(d)               Closing Date. The date and time of the closing of the
transactions contemplated by this Agreement (the “Closing”) shall be 10:00 a.m.,
New York Time, on the date hereof, subject to notification of satisfaction (or
waiver) of the conditions to the Closing set forth in Sections 5 and 6 below (or
such later date as is mutually agreed to by the Company and the Investor) (the
“Closing Date”). The Closing shall occur on the Closing Date at the offices of
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., 666 Third Avenue, New York,
NY 10017.

 



 3 

 

 

(e)                Deliveries. On the Closing Date, (i) the Company shall issue
and deliver to the Investor, the Amended and Restated 2016 Note and the Amended
and Restated Initial Note, each duly executed on behalf of the Company and
registered in the name of the Investor or its designee, and (ii) the Investor
shall take such action as is necessary to cause to be delivered to the Company
the 2016 Note and the Initial Note for cancellation.

 

2.                  AMENDMENTS TO SECURITIES PURCHASE AGREEMENTS.

 

(a)                2016 Securities Purchase Agreement. The 2016 Securities
Purchase Agreement is hereby amended as follows:

 

(i)                 All references to “Note” contained in the 2016 Securities
Purchase Agreement are hereby replaced with “Amended and Restated 2016 Note” for
all purposes of the transactions contemplated by the Transaction Documents (as
defined in the 2016 Securities Purchase Agreement);

 

(ii)               The defined term “Transaction Documents” in the 2016
Securities Purchase Agreement is hereby amended to include this Agreement.

 

(b)               2017 Securities Purchase Agreement. The 2017 Securities
Purchase Agreement is hereby amended as follows:

 

(i)                 All references to “Initial Note” contained in the 2017
Securities Purchase Agreement are hereby replaced with “Amended and Restated
Initial Note” for all purposes of the transactions contemplated by the
Transaction Documents;

 

(ii)               All references to “Additional Note” contained in the
Securities Purchase Agreement shall mean a convertible note in the original
principal amount of $8,000,000, in the form of the Amended and Restated Form of
Additional Note, for all purposes of the transactions contemplated by the
Transaction Documents (as defined in the 2017 Securities Purchase Agreement);

 

(iii)             All references to “Notes” contained in the 2017 Securities
Purchase Agreement shall mean the Amended and Restated Initial Note together
with the Additional Note (as such term is amended by this Agreement, and the
form of the Additional Note, if and when issued, shall be the Amended and
Restated Form of Additional Note), for all purposes of the transactions
contemplated by the Transaction Documents (as defined in the 2017 Securities
Purchase Agreement);

 

(iv)             The defined term “Transaction Documents” in the 2017 Securities
Purchase Agreement is hereby amended to include this Agreement; and

 

(v)               Clause (ii) of the first sentence of Section 4(i) of the 2017
Securities Purchase Agreement is hereby amended and restated in its entirety and
shall be replaced with the following: “(ii) by 9:00 a.m., New York time, on May
8, 2017, file an additional Current Report on Form 8-K with the SEC under the
Exchange Act disclosing all material, non-public information, if any, regarding
the Company or any of its Subsidiaries provided to the Investor by the Company
or any of its Subsidiaries, or any of their respective officers, directors,
employees or agents, prior to the time of such filing that was not disclosed in
the Transaction 8-K Filing and, as applicable, attaching all material
transaction documents (including all attachments, the “Cleansing 8-K Filing”).”

 



 4 

 

 

3.                  REPRESENTATIONS AND WARRANTIES.

 

(a)                Investor Bring Down. The Investor hereby represents and
warrants as set forth in Section 2 of each of the Securities Purchase Agreements
as if such representations and warranties were made as of the date hereof and
set forth in their entirety in this Agreement.

 

(b)               Company Bring Down. The Company represents and warrants to the
Investor as set forth in Section 3 of each of the Securities Purchase Agreements
as if such representations and warranties were made as of the date hereof and
set forth in their entirety in this Agreement.

 

4.                  CERTAIN COVENANTS.

 

(a)                Disclosure of Transactions and Other Material Information.
The Company shall, (i) by 9:00 a.m., New York time, on the fourth (4th) Business
Day after the date of this Agreement, file a Current Report on Form 8-K with the
SEC under the Exchange Act describing all the material terms of the transactions
contemplated by this Agreement in the form required by the Exchange Act and
attaching this Agreement and the forms of each of the Amended and Restated Notes
(including all attachments, the “Amendment 8-K Filing”), and (ii) by 9:00 a.m.,
New York time, on May 8, 2017, file the Cleansing 8-K Filing with the SEC under
the Exchange Act disclosing all material, non-public information, if any,
regarding the Company or any of its Subsidiaries provided to the Investor by the
Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents, prior to the time of such filing that was not
disclosed in the Transaction 8-K Filing (as defined in the 2017 Securities
Purchase Agreement) or the Amendment 8-K Filing and, as applicable, attaching
all material transaction documents (or forms thereof). From and after the filing
of the Cleansing 8-K Filing with the SEC, the Company shall have disclosed all
material, non-public information (if any) regarding the Company or any of its
Subsidiaries provided or delivered to the Investor by the Company or any of its
Subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by the Transaction
Documents, this Agreement and the Amended and Restated Notes or otherwise. The
Company shall not, and the Company shall cause each of its Subsidiaries and each
of its and their respective officers, directors, employees and agents, not to,
provide the Investor with any material, non-public information regarding the
Company or any of its Subsidiaries from and after the time of filing of the
Cleansing 8-K Filing without the express prior written consent of the Investor
(which may be granted or withheld in the Investor’s sole discretion). In the
event of a breach of any of the foregoing covenants by the Company, any of its
Subsidiaries, or any of its or their respective officers, directors, employees
and agents (as determined in the reasonable good faith judgment of the
Investor), in addition to any other remedy provided herein or in the Transaction
Documents, the Investor shall have the right, subject to giving the Company at
least one (1) Business Day’s prior written notice, to make a public disclosure,
in the form of a press release, public advertisement or otherwise, of such
material, non-public information without the prior approval by the Company, any
of its Subsidiaries, or any of its or their respective officers, directors,
employees or agents. The Investor shall not have any liability to the Company,
any of its Subsidiaries, or any of its or their respective officers, directors,
employees, stockholders or agents, for any such disclosure. Subject to the
foregoing, neither the Company, its Subsidiaries nor the Investor shall issue
any press releases or any other public statements with respect to the
transactions contemplated hereby without the prior written consent of the other
parties hereto; provided, however, the Company shall be entitled, without the
prior approval of the Investor, to make any press release or other public
disclosure with respect to such transactions (i) in substantial conformity with
the Transaction 8-K Filing, the Amendment 8-K Filing or the Cleansing 8-K Filing
(as applicable) and contemporaneously therewith and (ii) as is required by
applicable law and regulations (provided that the Investor shall be consulted by
the Company in connection with any such press release or other public disclosure
prior to its release). Other than with respect to the Transaction 8-K Filing and
the Amendment 8-K Filing, without the prior written consent of the Investor
(which may be granted or withheld in the Investor’s sole discretion), the
Company shall not (and shall cause each of its Subsidiaries and affiliates to
not) disclose the name of the Investor in any filing, announcement, release or
otherwise. Notwithstanding anything contained in this Agreement to the contrary
and without implication that the contrary would otherwise be true, the Company
expressly acknowledges and agrees that the Investor has not had, and the
Investor shall not have (unless expressly agreed to by the Investor in a written
definitive and binding agreement executed by the Company and the Investor), any
duty of confidentiality with respect to, or a duty not to trade on the basis of,
any information regarding the Company or any of its Subsidiaries.

 



 5 

 

 

(b)               Registration Statement. If required pursuant to the rules and
regulations of the Securities Act, the Company shall prepare, and, as soon as
practicable but in no event later than two (2) Business Days after the date
hereof, file with the SEC a supplement to the Prospectus Supplement pursuant to
Section 424(b) of the Securities Act reflecting the changes set forth in this
Agreement and the Amended and Restated Notes (the “Additional Prospectus
Supplement”). 

 

(c)       Fees. The Company shall reimburse the Investor or its designee(s) for
all costs and expenses incurred by them or their respective affiliates in
connection with the transactions contemplated by this Agreement (including,
without limitation, all legal fees and disbursements in connection therewith,
structuring, documentation and implementation of the transactions contemplated
by this Agreement and due diligence and regulatory filings in connection
therewith) in an aggregate amount up to $15,000, which amount shall be paid by
the Company prior to the Closing by wire transfer of immediately available funds
to an account designated by counsel to the Investors or paid by the Company on
demand by the Investor if the Investor terminates its obligation under this
Agreement in accordance with Section 7 (as the case may be). The Company shall
be responsible for the payment of any placement agent’s fees, financial advisory
fees, transfer agent fees, DTC fees or broker’s commissions (other than for
Persons engaged by the Investor) relating to or arising out of the transactions
contemplated hereby. The Company shall pay, and hold the Investor harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorneys’ fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment. Except as otherwise set forth in
this Agreements, each party to this Agreement shall bear its own expenses in
connection with the transactions contemplated hereby.

 



 6 

 

 

5.                  CONDITIONS TO COMPANY’S OBLIGATIONS HEREUNDER.

 

The obligations of the Company hereunder are subject to the satisfaction of each
of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing the Investor with prior written notice thereof:

 

(i)                 Representations and Warranties. The representations and
warranties of the Investor contained in this Agreement (x) that are not
qualified by “materiality” shall have been true and correct in all material
respects when made and shall be true and correct in all material respects as of
the Closing Date with the same force and effect as if made on such dates, except
to the extent such representations and warranties are as of another date, in
which case, such representations and warranties shall be true and correct in all
material respects as of such other date and (y) that are qualified by
“materiality” shall have been true and correct when made and shall be true and
correct as of the Closing Date with the same force and effect as if made on such
dates, except to the extent such representations and warranties are as of
another date, in which case, such representations and warranties shall be true
and correct as of such other date.

 

(ii)               Performance of the Investor. The Investor shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Investor at or prior to the Closing Date.

 

(iii)             Registration Statement Effective. The Registration Statement
shall continue to be effective and shall be available for the sale of all
Securities contemplated to be issued and sold pursuant to the Transaction
Documents and this Agreement and no stop order with respect to the Registration
Statement shall be pending or threatened by the SEC.

 

(iv)             No Injunction. No statute, regulation, order, decree, writ,
ruling or injunction shall have been enacted, entered, promulgated, threatened
or endorsed by any court or governmental authority of competent jurisdiction
which prohibits the consummation of or which would materially modify or delay
any of the transactions contemplated by the Transaction Documents and this
Agreement.

 

(v)               No Proceedings or Litigation. No action, suit or proceeding
before any arbitrator or any court or governmental authority shall have been
commenced or threatened, and no inquiry or investigation by any governmental
authority shall have been commenced or threatened, against the Company or any
Subsidiary, or any of the officers, directors or affiliates of the Company or
any Subsidiary, seeking to restrain, prevent or change the transactions
contemplated by the Transaction Documents and this Agreement, or seeking
material damages in connection with such transactions.

 

(vi)             Agreement. The Investor shall have executed this Agreement and
delivered the same to the Company.

 



 7 

 

 

(vii)           2016 Note and Initial Note. The Investor shall have delivered to
the Company the 2016 Note and the Initial Note for cancellation.

 

6.                  CONDITIONS TO INVESTOR’S OBLIGATIONS HEREUNDER.

 

The obligations of the Investor hereunder are subject to the satisfaction of
each of the following conditions, provided that these conditions are for the
Investor’s sole benefit and may be waived by the Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:

 

(i)                 Transaction Documents. The Company shall have executed and
delivered to the Investor (i) this Agreement, (ii) the Amended and Restated 2016
Note and (iii) the Amended and Restated Initial Note.

 

(ii)               Representations and Warranties. The representations and
warranties of the Company contained in this Agreement (x) that are not qualified
by “materiality” or “Material Adverse Effect” shall have been true and correct
in all material respects when made and shall be true and correct in all material
respects as of the Closing Date with the same force and effect as if made on
such dates, except to the extent such representations and warranties are as of
another date, in which case, such representations and warranties shall be true
and correct in all material respects as of such other date and (y) that are
qualified by “materiality” or “Material Adverse Effect” shall have been true and
correct when made and shall be true and correct as of the Closing Date with the
same force and effect as if made on such dates, except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct as of such other date.

 

(iii)             Performance of the Company. The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement and the other Transaction Documents to
be performed, satisfied or complied with by the Company at or prior to the
Closing Date. The Company shall have delivered to the Investor on the Closing
Date a written certification by an executive officer of the Company to the
foregoing effect.

 

(iv)             Registration Statement Effective. The Registration Statement
shall continue to be effective and shall be available for the sale of all
Securities contemplated to be issued and sold pursuant to the Transaction
Documents and this Agreement and no stop order with respect to the Registration
Statement shall be pending or threatened by the SEC. If required under the
Securities Act, the Prospectus Supplement shall have been filed with the SEC
within the applicable time period prescribed for such filing by Rule 424(b)
(without reliance on Rule 424(b)(8) of the Securities Act).

 



 8 

 

 

(v)               No Material Notices. None of the following events shall have
occurred and be continuing: (a) receipt of any request by the SEC or any other
federal or state governmental authority for any additional information relating
to the Registration Statement, the Prospectus, the Prospectus Supplement, or any
amendment or supplement thereto, or for any amendment of or supplement to the
Registration Statement, the Prospectus, or the Prospectus Supplement; (b) the
issuance by the SEC or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or
prohibiting or suspending the use of the Prospectus or the Prospectus
Supplement, or of the suspension of qualification or exemption from
qualification of the Securities for offering or sale in any jurisdiction, or the
initiation or contemplated initiation of any proceeding for such purpose; or (c)
the occurrence of any event or the existence of any condition or state of facts,
which makes any statement of a material fact made in the Registration Statement,
the Prospectus or the Prospectus Supplement untrue or which requires the making
of any additions to or changes to the statements then made in the Registration
Statement, the Prospectus or the Prospectus Supplement in order to state a
material fact required by the Securities Act to be stated therein or necessary
in order to make the statements then made therein (in the case of the Prospectus
or the Prospectus Supplement, in light of the circumstances under which they
were made) not misleading, or which requires an amendment to the Registration
Statement or a supplement to the Prospectus or the Prospectus Supplement to
comply with the Securities Act or any other law. The Company shall have no
knowledge of any event that could reasonably be expected to have the effect of
causing the suspension of the effectiveness of the Registration Statement or the
prohibition or suspension of the use of the Prospectus or the Prospectus
Supplement in connection with the sale of the Securities.

 

(vi)             No Suspension of Trading in or Notice of Delisting of Common
Stock. Trading in the Common Stock shall not have been suspended by the SEC, the
Principal Market or the Financial Industry Regulatory Authority (except for any
suspension of trading of less than two (2) days, which suspension shall be
terminated prior to the Closing Date), the Company shall not have received any
final and non-appealable notice that the listing or quotation of the Common
Stock on the Principal Market shall be terminated on a date certain (unless,
prior to such date certain, the Common Stock is listed or quoted on any other
Eligible Market), trading in securities generally as reported on the Principal
Market shall not have been suspended or limited, nor shall a banking moratorium
have been declared either by the U.S. or New York State authorities (except for
any suspension, limitation or moratorium which shall be terminated prior to the
Closing Date), there shall not have been imposed any suspension of electronic
trading or settlement services by DTC with respect to the Common Stock that is
continuing, the Company shall not have received any notice from DTC to the
effect that a suspension of electronic trading or settlement services by DTC
with respect to the Common Stock is being imposed or is contemplated (unless,
prior to such suspension, DTC shall have notified the Company in writing that
DTC has determined not to impose any such suspension), nor shall there have
occurred any material outbreak or escalation of hostilities or other national or
international calamity or crisis that has had or would reasonably be expected to
have a material adverse change in any U.S. financial, credit or securities
market that is continuing.

 



 9 

 

 

(vii)           Compliance with Laws. The Company shall have complied with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances in connection with the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, including,
without limitation, the Company shall have obtained all permits and
qualifications required of the Company by any applicable state securities or
“Blue Sky” laws for the offer and sale of the Securities by the Company to the
Investor and the subsequent resale of the Securities by the Investor (or shall
have the availability of exemptions therefrom).

 

(viii)         No Injunction. No statute, regulation, order, decree, writ,
ruling or injunction shall have been enacted, entered, promulgated, threatened
or endorsed by any court or governmental authority of competent jurisdiction
which prohibits the consummation of or which would materially modify or delay
any of the transactions contemplated by this Agreement and the other Transaction
Documents.

 

(ix)             No Proceedings or Litigation. No action, suit or proceeding
before any arbitrator or any court or governmental authority shall have been
commenced or threatened, and no inquiry or investigation by any governmental
authority shall have been commenced or threatened, against the Company or any
Subsidiary, or any of the officers, directors or affiliates of the Company or
any Subsidiary, seeking to restrain, prevent or change the transactions
contemplated by this Agreement and the other Transaction Documents, or seeking
material damages in connection with such transactions.

 

(x)               Listing of Securities. All of the 2016 Note Conversion Shares
that may be issued pursuant to the Amended and Restated 2016 Note and all of the
Initial Conversion Shares that may be issued pursuant to the Amended and
Restated Initial Note shall have been approved for listing or quotation on the
Trading Market as of the Closing Date, subject only to notice of issuance.

 

(xi)             No Material Adverse Effect. No condition, occurrence, state of
facts or event constituting a Material Adverse Effect shall have occurred and be
continuing.

 

(xii)           No Restrictive Legends or Stop Transfer Instructions.
Certificates and any other instruments evidencing the Securities shall not bear
any restrictive or other legend and no stop transfer Instructions shall be
maintained against any of the Securities.

 

(xiii)         Current Public Information. All reports, schedules,
registrations, forms, statements, information and other documents required to
have been filed by the Company with the SEC pursuant to the reporting
requirements of the Exchange Act, including all material required to have been
filed pursuant to Section 13(a) or 15(d) of the Exchange Act, shall have been
filed with the SEC under the Exchange Act.

 

(xiv)         Secretary Certificate. The Company shall have delivered to the
Investor a certificate, executed by the Secretary of the Company and dated as of
the date hereof, as to the resolutions authorizing the transactions set forth
herein as adopted by the Company’s Board of Directors in a form reasonably
acceptable to the Investor (the “Resolutions”).

 



 10 

 

 

(xv)           Other Documents, The Company shall have delivered to the Investor
such other documents relating to the transactions contemplated by this Agreement
as the Investor or its counsel may reasonably request.

 

7.                  MISCELLANEOUS.

 

(a)                Governing Law; Jurisdiction; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York.  Each party hereby irrevocably submits to the non-exclusive jurisdiction
of the state and federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

(b)               Counterparts. This Agreement may be executed in one or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

 

(c)                Headings. The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)               Severability. If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

 



 11 

 

 

(e)                Entire Agreement; Effect on Prior Agreements; Amendments.
Except for the Transaction Documents (to the extent any such Transaction
Document is not amended by this Agreement), this Agreement supersedes all other
prior oral or written agreements between the Investor, the Company, their
affiliates and Persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and the Investor.  No provision hereof may be waived other than by
an instrument in writing signed by the party against whom enforcement is
sought.  No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents, unless the same consideration also is offered to all of the parties
to the Transaction Documents or holders of Notes, as the case may be.  The
Company has not, directly or indirectly, made any agreements with the Investor
relating to the terms or conditions of the transactions contemplated by the
Transaction Documents except as set forth in the Transaction Documents, this
Agreement and the Amended and Restated Notes.

 

(f)                Notices. Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, if delivered personally; (ii) when sent, if sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); (iii) when sent, if sent by e-mail (provided
that such sent e-mail is kept on file (whether electronically or otherwise) by
the sending party and the sending party does not receive an automatically
generated message from the recipient’s e-mail server that such e-mail could not
be delivered to such recipient) and (iv) if sent by overnight courier service,
one (1) Business Day after deposit with an overnight courier service with next
day delivery specified, in each case, properly addressed to the party to receive
the same. The addresses, facsimile numbers and/or e-mail addresses for such
communications are as follows:

 

If to the Company:

 

Amyris, Inc.
5885 Hollis Street, Suite 100
Emeryville, CA 94608
Telephone Number: (510) 450-0761
Fax: (510) 225-2645

Email: GeneralCounsel@amyris.com
Attention: General Counsel

 

With a copy (for informational purposes only) to:

 

Fenwick & West LLP

Silicon Valley Center
801 California Street
Mountain View, CA 94041
Telephone Number: (650) 988-8500
Fax: (690) 938-5200

Email: dwinnike@fenwick.com
Attention: Daniel J. Winnike, Esq.

 



 12 

 

 

If to the Investor:

 

[

 

 

 

 

 

 

]

 

with a copy (for informational purposes only) to:

 

[

 

 

 

 

]

 

or to such other address, facsimile number or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date and recipient facsimile number or (C) provided by an overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from an overnight courier service in accordance with clause (i), (ii)
or (iv) above, respectively. A copy of the e-mail transmission containing the
time, date and recipient e-mail address shall be rebuttable evidence of receipt
by e-mail in accordance with clause (iii) above.

 

(g)               Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns, including any purchasers of the Amended and Restated 2016 Note, the
Amended and Restated Initial Note or any Additional Note, as applicable.  The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor, including by merger or
consolidation, except pursuant to a Change of Control (as defined in the Notes)
with respect to which the Company is in compliance with Section 5 of the Notes. 
The Investor may assign some or all of its rights hereunder without the consent
of the Company, in which event such assignee shall be deemed to be an Investor
hereunder with respect to such assigned rights.

 

(h)               No Third Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 



 13 

 

 

(i)                 Survival. The representations and warranties of the Company
and the Investor contained herein, and the agreements and covenants set forth
herein, shall survive the Closing.

 

(j)                 Further Assurances. Each party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as the other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)               No Strict Construction. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

(l)                 Remedies. The Investor and each holder of the Securities
shall have all rights and remedies set forth in the Transaction Documents
(including this Agreement and the Amended and Restated Notes) and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.  Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under this Agreement, any remedy at law
may prove to be inadequate relief to the Investor.  The Company therefore agrees
that the Investor shall be entitled to seek temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages and
without posting a bond or other security. The remedies provided in this
Agreement and the other Transaction Documents shall be cumulative and in
addition to all other remedies available under this Agreement and the other
Transaction Documents, at law or in equity (including, without limitation, a
decree of specific performance and/or other injunctive relief).

 

(m)             Indemnification. Section 8(k) of the 2016 Securities Purchase
Agreement and Section 8(k) of the 2017 Securities Purchase Agreement are each
incorporated herein by reference mutatis mutandis and shall apply to this
Agreement, the Amended and Restated Notes and the transactions contemplated
thereby.

 

 

 

[Signature Page Follows]

 

 

 

 



 14 

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Amendment
Agreement to be duly executed as of the date first written above.

 



COMPANY:   INVESTOR:   AMYRIS, INC.   [_________]               By:      By:    
  Name:     Name:     Title:      Title:  



 

 

 

 

 



 15 

 

 

EXHIBITS

 

Exhibit A   Form of Amended and Restated 2016 Note Exhibit B   Form of Amended
and Restated Initial Note and Additional Note            

 

 

 

 

 

 

 

 

 

 



 16 

 

 

Exhibit A

 

[FORM OF AMENDED AND RESTATED CONVERTIBLE NOTE]1

 

ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE,
INCLUDING SECTIONS 3(c)(iii) AND 16(a) HEREOF. THE PRINCIPAL AMOUNT REPRESENTED
BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF
MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION
3(c)(iii) OF THIS NOTE.

 

Amyris, Inc.

 

AMENDED AND RESTATED CONVERTIBLE NOTE

 

Issuance Date:  [_______], 2017               Principal Amount: $[_____________]

 

FOR VALUE RECEIVED, Amyris, Inc., a Delaware corporation (the “Company”), hereby
promises to pay to [_________] or registered assigns (the “Holder”) in cash
and/or in shares of Common Stock (as defined below) the amount set out above as
the Principal Amount (as reduced pursuant to the terms hereof pursuant to
redemption, conversion, amortization or otherwise, the “Principal”) when due,
whether upon the Maturity Date (as defined below), on any Installment Date (as
defined below) with respect to the Installment Amount (as defined below) due on
such Installment Date, acceleration, redemption or otherwise (in each case in
accordance with the terms hereof). This Convertible Note (including all
Convertible Notes issued in exchange, transfer or replacement hereof, this
“Note”) is one of a series of Convertible Notes either (i) originally issued on
the Original Issuance Date (as defined below) pursuant to the Securities
Purchase Agreement (as defined below) and amended and restated pursuant to the
Amendment Agreement, dated as of [            ], 2017, by and between the
Company and the initial Holder of this Note (the “Amendment Agreement”), or (ii)
issued on another Closing Date (as defined below) (collectively, the “Notes” and
such other Convertible Notes, the “Other Notes”). Certain capitalized terms used
herein are defined in Section 29.

 

1.                  PAYMENTS OF PRINCIPAL; PREPAYMENT. On each Installment Date,
the Company shall pay to the Holder an amount equal to the Installment Amount
due on such Installment Date in accordance with Section 8. On the Maturity Date,
the Company shall pay to the Holder an amount in cash representing all
outstanding Principal and accrued and unpaid Late Charges (as defined in Section
22(c)) on such Principal to the extent not otherwise converted into Common Stock
pursuant hereto. Other than as specifically permitted by this Note, the Company
may not prepay any portion of the outstanding Principal or accrued and unpaid
Late Charges on Principal, if any. Notwithstanding anything herein to the
contrary, if the daily Weighted Average Price of the Common Stock is less than
the Absolute Floor for 10 consecutive Trading Days (an “Acceleration Event”),
then an amount equal to 118% of all outstanding Principal and accrued and unpaid
Late Charges on such Principal shall be accelerated and shall become due and
payable by the Company to the Holder in cash within thirty (30) days following
such Acceleration Event.

 

______________________________

1 This Note to be exchanged for the December 1, 2016 Note.

 



 
 

 

2.                  COMPANY OPTIONAL REDEMPTION. At any time or times after the
Original Issuance Date, the Company shall have the right to redeem, in whole or
in part, the Conversion Amount (as defined below) then remaining under this Note
(each, a “Company Optional Redemption Amount”) on a Company Optional Redemption
Date (each as defined below) (each, a “Company Optional Redemption”). The
portion of this Note subject to redemption pursuant to this Section 2 shall be
redeemed by the Company in cash at a price (the “Company Optional Redemption
Price”) equal to 118% of the Conversion Amount being redeemed as of the Company
Optional Redemption Date. The Company may exercise its right to require
redemption under this Section 2 by delivering a written notice thereof by
facsimile and overnight courier to all, but not less than all, of the holders of
Notes (each, a “Company Optional Redemption Notice” and the date all of the
holders of Notes received such notice is referred to as the “Company Optional
Redemption Notice Date”). The Company may deliver only one Company Optional
Redemption Notice hereunder in any twenty (20) Trading Day period and such
Company Optional Redemption Notice shall be irrevocable. The Company Optional
Redemption Notice shall (x) state the date on which the Company Optional
Redemption shall occur (the “Company Optional Redemption Date”), which date
shall not be less than five (5) Trading Days nor more than ninety (90) Trading
Days following the Company Optional Redemption Notice Date, and (y) state the
aggregate Conversion Amount of the Notes which is being redeemed in such Company
Optional Redemption from the Holder and all of the other holders of the Notes
pursuant to this Section 2 on the Company Optional Redemption Date.
Notwithstanding anything herein to the contrary, at any time prior to the date
the Company Optional Redemption Price is paid, in full, the Company Optional
Redemption Amount may be converted, in whole or in part, by the Holder into
shares of Common Stock pursuant to Section 3. All Conversion Amounts converted
by the Holder after the Company Optional Redemption Notice Date shall reduce the
Company Optional Redemption Amount of this Note required to be redeemed on the
Company Optional Redemption Date. In the event of a partial redemption of this
Note pursuant hereto, the Principal amount redeemed shall be deducted in reverse
order starting from the final Installment Amount to be paid hereunder on the
final Installment Date, unless the Holder otherwise indicates and allocates
among any Installment Dates hereunder in writing to the Company. Redemptions
made pursuant to this Section 2 shall be made in accordance with Section 11. In
the event of the Company’s redemption of any portion of this Note under this
Section 2, the Holder’s damages would be uncertain and difficult to estimate
because of the uncertainty of the availability of a suitable substitute
investment opportunity for the Holder. Accordingly, any redemption premium due
under this Section 2 is intended by the parties to be, and shall be deemed, a
reasonable estimate of the Holder’s actual loss of its investment opportunity
and not as a penalty. If the Company elects to cause a Company Optional
Redemption of this Note pursuant to Section 2, then it must simultaneously take
the same action with respect to all of the Other Notes.

 

3.                  CONVERSION OF NOTES. At any time or times after the Original
Issuance Date, this Note shall be convertible into validly issued, fully paid
and non-assessable shares of Common Stock on the terms and conditions set forth
in this Section 3.

 



 - 2 - 

 

 

(a)                Conversion Right. Subject to the provisions of Section 3(d),
at any time or times on or after the Original Issuance Date, the Holder shall be
entitled to convert any portion of the outstanding and unpaid Conversion Amount
into validly issued, fully paid and non-assessable shares of Common Stock in
accordance with Section 3(c), at the Conversion Rate (as defined below). The
Company shall not issue any fraction of a share of Common Stock upon any
conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
transfer, stamp, issuance and similar taxes, costs and expenses (including,
without limitation, fees and expenses of the Transfer Agent (as defined below))
that may be payable with respect to the issuance and delivery of Common Stock
upon conversion of any Conversion Amount.

 

(b)               Conversion Rate. The number of shares of Common Stock issuable
upon conversion of any Conversion Amount pursuant to Section 3(a) shall be
determined by dividing (x) such Conversion Amount by (y) the Conversion Price
(the “Conversion Rate”).

 

(i)                 “Conversion Amount” means the sum of (A) the portion of the
Principal to be converted, amortized, deferred, accelerated, redeemed or
otherwise with respect to which this determination is being made and (B) accrued
and unpaid Late Charges, if any, with respect to such Principal.

 

(ii)               “Conversion Price” means, as of any Conversion Date or other
date of determination, $1.90 per share, subject to adjustment as provided
herein.

 

(c)                Mechanics of Conversion.

 

(i)                 Optional Conversion. To convert any Conversion Amount into
shares of Common Stock on any date (a “Conversion Date”), the Holder shall (A)
transmit by facsimile or electronic mail (or otherwise deliver), for receipt on
or prior to 11:59 p.m., New York time, on such date, a copy of an executed
notice of conversion in the form attached hereto as Exhibit I (the “Conversion
Notice”) to the Company and (B) if required by Section 3(c)(iii), surrender this
Note to a common carrier for delivery to the Company as soon as practicable on
or following such date (or an indemnification undertaking with respect to this
Note in the case of its loss, theft or destruction). On or before the first
(1st) Business Day following the date of receipt of a Conversion Notice, the
Company shall transmit by facsimile or electronic mail a confirmation of receipt
of such Conversion Notice to the Holder and the Transfer Agent. On or before the
third (3rd) Trading Day following the date of receipt of a Conversion Notice
(the “Share Delivery Date”), the Company shall (x) provided that the Company's
transfer agent (the “Transfer Agent”) is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which the Holder shall be entitled
to the Holder's or its designee's balance account with DTC through its Deposit
Withdrawal At Custodian system or (y) if the Transfer Agent is not participating
in the DTC Fast Automated Securities Transfer Program, issue and deliver to the
address as specified in the Conversion Notice, a certificate, registered in the
name of the Holder or its designee, for the number of shares of Common Stock to
which the Holder shall be entitled. If this Note is physically surrendered for
conversion as required by Section 3(c)(iii) and the outstanding Principal of
this Note is greater than the Principal portion of the Conversion Amount being
converted, then the Company shall as soon as practicable and in no event later
than three (3) Business Days after receipt of this Note and at its own expense,
issue and deliver to the Holder a new Note (in accordance with Section 16(d))
representing the outstanding Principal not converted. The Person or Persons
entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock on the Conversion Date, irrespective of the date
such Conversion Shares are credited to the Holder's account with DTC or the date
of delivery of the certificates evidencing such Conversion Shares, as the case
may be. In the event that the Holder elects to convert a portion of the
Principal amount of this Note prior to any applicable Installment Date, the
Conversion Amount so converted shall be deducted in reverse order starting from
the final Installment Amount to be paid hereunder on the final Installment Date,
unless the Holder otherwise indicates and allocates among any Installment Dates
hereunder in the applicable Conversion Notice. Notwithstanding anything to the
contrary contained in this Note, the Company shall cause the Transfer Agent to
deliver unlegended shares of Common Stock to the Holder (or its designee) for
delivery via DTC to the transferee in connection with any sale of Conversion
Shares with respect to which the Holder has entered into a contract for sale and
for which the Holder has not yet settled.

 



 - 3 - 

 

 

(ii)               Company's Failure to Timely Convert. If the Company shall
fail, for any reason or for no reason, on or prior to the Share Delivery Date,
to issue and deliver a certificate to the Holder, if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, or credit
the Holder's balance account with DTC, if the Transfer Agent is participating in
the DTC Fast Automated Securities Transfer Program, for the number of shares of
Common Stock to which the Holder is entitled upon the Holder's conversion of any
Conversion Amount (a “Conversion Failure”), then, in addition to all other
remedies available to the Holder, (1) the Company shall pay in cash to the
Holder on each day after such Share Delivery Date that the issuance of such
shares of Common Stock is not timely effected an amount equal to one percent
(1%) of the product of (A) the sum of the number of shares of Common Stock not
issued to the Holder on a timely basis and to which the Holder is entitled
multiplied by (B) the Closing Sale Price (as defined below) of the Common Stock
on the Trading Day immediately preceding the last possible date which the
Company could have issued such shares of Common Stock to the Holder without
violating Section 3(c)(i) and (2) the Holder, upon written notice to the
Company, may void its Conversion Notice with respect to, and retain or have
returned (as the case may be) any portion of this Note that has not been
converted pursuant to such Conversion Notice, provided that the voiding of a
Conversion Notice shall not affect the Company’s obligations to make any
payments which have accrued prior to the date of such notice pursuant to this
Section 3(c)(ii)(1) or otherwise. In addition to the foregoing, if a Conversion
Failure shall have occurred, and if on or after the applicable Share Delivery
Date the Holder purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Holder of Common Stock
issuable upon such conversion that the Holder anticipated receiving from the
Company (a “Buy-In”), then, in addition to all other remedies available to the
Holder, the Company shall, within three (3) Trading Days after the Holder's
request and in the Holder's discretion, either (x) pay cash to the Holder in an
amount equal to the Holder's total purchase price (including brokerage
commissions and other out-of-pocket expenses, if any) for the shares of Common
Stock so purchased (the “Buy-In Price”), at which point the Company's obligation
to issue and deliver such certificate or credit the Holder's balance account
with DTC for the shares of Common Stock to which the Holder is entitled upon the
Holder's conversion of the applicable Conversion Amount shall terminate, or (y)
promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such shares of Common Stock or credit the Holder's
balance account with DTC for such shares of Common Stock and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (I) such number of shares of Common Stock, times (II) the lowest
Closing Sale Price of the Common Stock on any Trading Day during the period
commencing on the date of the applicable Conversion Notice and ending on the
Trading Day immediately preceding the date of such issuance and payment under
this clause (y).

 



 - 4 - 

 

 

(iii)             Book-Entry. Notwithstanding anything to the contrary set forth
herein, upon conversion of any portion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Company unless (A) the full Conversion Amount represented by this Note is
being converted or (B) the Holder has provided the Company with prior written
notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender of this Note. The Holder and the
Company shall maintain records showing the Principal and Late Charges, if any,
converted and the dates of such conversions or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of this Note upon conversion.

 

(iv)             Disputes. In the event of a dispute as to the number of shares
of Common Stock issuable to the Holder in connection with a conversion of this
Note, the Company shall issue to the Holder the number of shares of Common Stock
not in dispute and resolve such dispute in accordance with Section 21.

 

(d)               Limitations on Conversions.

 



 - 5 - 

 

 

(i)                 Beneficial Ownership. The Company shall not effect the
conversion of any portion of this Note, and the Holder shall not have the right
to convert any portion of this Note pursuant to the terms and conditions of this
Note and any such conversion shall be null and void and treated as if never
made, to the extent that after giving effect to such conversion, the Holder
together with the other Attribution Parties collectively would beneficially own
in excess of 4.99% (the “Maximum Percentage”) of the shares of Common Stock
outstanding immediately after giving effect to such conversion. For purposes of
the foregoing sentence, the aggregate number of shares of Common Stock
beneficially owned by the Holder and the other Attribution Parties (as defined
below) shall include the number of shares of Common Stock held by the Holder and
all other Attribution Parties plus the number of shares of Common Stock issuable
upon conversion of this Note with respect to which the determination of such
sentence is being made, but shall exclude shares of Common Stock which would be
issuable upon (A) conversion of the remaining, nonconverted portion of this Note
beneficially owned by the Holder or any of the other Attribution Parties and (B)
exercise or conversion of the unexercised or nonconverted portion of any other
securities of the Company (including, without limitation, any convertible notes
or convertible preferred stock or warrants) beneficially owned by the Holder or
any other Attribution Party subject to a limitation on conversion or exercise
analogous to the limitation contained in this Section 3(d)(i). For purposes of
this Section 3(d)(i), beneficial ownership shall be calculated in accordance
with Section 13(d) of the Exchange Act. For purposes of determining the number
of outstanding shares of Common Stock the Holder may acquire upon the conversion
of this Note without exceeding the Maximum Percentage, the Holder may rely on
the number of outstanding shares of Common Stock as reflected in (x) the
Company’s most recent Annual Report on Form 10-K, Quarterly Report on Form 10-Q,
Current Report on Form 8-K or other public filing with the SEC, as the case may
be, (y) a more recent public announcement by the Company or (z) any other
written notice by the Company or the Transfer Agent, if any, setting forth the
number of shares of Common Stock outstanding (the “Reported Outstanding Share
Number”). If the Company receives a Conversion Notice from the Holder at a time
when the actual number of outstanding shares of Common Stock is less than the
Reported Outstanding Share Number, the Company shall notify the Holder in
writing of the number of shares of Common Stock then outstanding and, to the
extent that such Conversion Notice would otherwise cause the Holder’s beneficial
ownership, as determined pursuant to this Section 3(d)(i), to exceed the Maximum
Percentage, the Holder must notify the Company of a reduced number of shares of
Common Stock to be purchased pursuant to such Conversion Notice. For any reason
at any time, upon the written or oral request of the Holder, the Company shall
within one (1) Business Day confirm orally and in writing or by electronic mail
to the Holder the number of shares of Common Stock then outstanding. In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Note, by the Holder and any other Attribution Party since the
date as of which the Reported Outstanding Share Number was reported. In the
event that the issuance of shares of Common Stock to the Holder upon conversion
of this Note results in the Holder and the other Attribution Parties being
deemed to beneficially own, in the aggregate, more than the Maximum Percentage
of the number of outstanding shares of Common Stock (as determined under Section
13(d) of the Exchange Act), the number of shares so issued by which the Holder’s
and the other Attribution Parties’ aggregate beneficial ownership exceeds the
Maximum Percentage (the “Excess Shares”) shall be deemed null and void and shall
be cancelled ab initio, and the Holder shall not have the power to vote or to
transfer the Excess Shares. Upon delivery of a written notice to the Company,
the Holder may from time to time increase (with such increase not effective
until the sixty-first (61st) day after delivery of such notice) or decrease the
Maximum Percentage to any other percentage not in excess of 9.99% as specified
in such notice; provided that (i) any such increase in the Maximum Percentage
will not be effective until the sixty-first (61st) day after such notice is
delivered to the Company and (ii) any such increase or decrease will apply only
to the Holder and the other Attribution Parties and not to any other holder of
Notes that is not an Attribution Party of the Holder. For purposes of clarity,
the shares of Common Stock issuable pursuant to the terms of this Note in excess
of the Maximum Percentage shall not be deemed to be beneficially owned by the
Holder for any purpose including for purposes of Section 13(d) or Rule
16a-1(a)(1) of the Exchange Act. No prior inability to convert this Note
pursuant to this paragraph shall have any effect on the applicability of the
provisions of this paragraph with respect to any subsequent determination of
convertibility. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 3(d)(i) to the extent necessary to correct this paragraph (or any
portion of this paragraph) which may be defective or inconsistent with the
intended beneficial ownership limitation contained in this Section 3(d)(i) or to
make changes or supplements necessary or desirable to properly give effect to
such limitation. The limitation contained in this paragraph may not be waived
and shall apply to a successor holder of this Note. For the purpose of this
Section 3(d)(i), “Attribution Parties” means, collectively, the following
Persons and entities: (A) any investment vehicle, including, any funds, feeder
funds or managed accounts, currently, or from time to time after the Original
Issuance Date, directly or indirectly managed or advised by the Holder’s
investment manager or any of its affiliates or principals, (B) any direct or
indirect affiliates of the Holder or any of the foregoing, (C) any Person acting
or who could be deemed to be acting as a “group” (as that term is used in
Section 13(d) of the 1934 Act and as defined in Rule 13d-5 thereunder) together
with the Holder or any of the foregoing and (D) any other Persons whose
beneficial ownership of the Company’s Common Stock would or could be aggregated
with the Holder’s and the other Attribution Parties for purposes of Section
13(d) of the Exchange Act. For clarity, the purpose of the foregoing is to
subject collectively the Holder and all other Attribution Parties to the Maximum
Percentage.

 



 - 6 - 

 

 

(ii)               Principal Market Regulation. The Company shall not issue any
shares of Common Stock upon conversion of this Note or otherwise pursuant to the
terms of this Note if the issuance of such shares of Common Stock (taken
together with the issuance of all other shares of Common Stock upon conversion
of the Other Notes or otherwise pursuant to the terms of the Notes and taken
together with the issuance of all shares of Common Stock issued and issuable
pursuant to any transaction or series of transactions that may be aggregated
with the transactions contemplated by the Securities Purchase Agreement under
the rules or regulations of the Principal Market) would exceed the aggregate
number of shares of Common Stock which the Company may issue upon conversion of
the Notes and or otherwise pursuant to the terms of the Notes without breaching
the Company’s obligations under the rules or regulations of the Principal Market
(the number of shares which may be issued without violating such rules and
regulations, the “Exchange Cap”), except that such limitation shall not apply in
the event that the Company (A) obtains the approval of its stockholders as
required by the applicable rules of the Principal Market for issuances of shares
of Common Stock in excess of such amount or (B) obtains a written opinion from
outside counsel to the Company that such approval is not required, which opinion
shall be reasonably satisfactory to the Holder. Until such approval or such
written opinion is obtained, no Holder shall be issued in the aggregate, upon
conversion of any Notes or otherwise pursuant to the terms of the Notes, shares
of Common Stock in an amount greater than the Exchange Cap. In the event that
the Company is prohibited from issuing any shares of Common Stock pursuant to
this Section 3(d)(ii) (the “Exchange Cap Shares”), the Company shall pay cash in
exchange for cancellation of the Conversion Amount that is subject to such
Conversion Notice in an amount equal to the sum of (i) the product of (x) such
number of Exchange Cap Shares and (y) the greatest Closing Sale Price of the
Common Stock on any Trading Day during the period commencing on the date the
Holder delivers the applicable Conversion Notice with respect to such Exchange
Cap Shares to the Company and ending on the Trading Day immediately preceding
the date of such issuance and payment under this Section 3(d)(ii) and (ii) to
the extent the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of
Exchange Cap Shares, any brokerage commissions and other reasonable
out-of-pocket expenses, if any, of the Holder incurred in connection therewith.

 



 - 7 - 

 

 

4.                  RIGHTS UPON EVENT OF DEFAULT.

 

(a)                Event of Default. Each of the following events shall
constitute an “Event of Default”:

 

(i)                 the suspension from trading or failure of the Common Stock
to be trading or listed (as applicable) on an Eligible Market for a period of
three (3) consecutive Trading Days or for more than an aggregate of ten (10)
Trading Days in any 365-day period;

 

(ii)               the Company's (A) failure to cure a Conversion Failure by
delivery of the required number of shares of Common Stock (or cash amount in
accordance with Section 3(d)(ii), if applicable) within five (5) Business Days
after the applicable Conversion Date or (B) notice, written or oral, to the
Holder or any holder of the Other Notes or Separate Notes, including by way of
public announcement or through any of its agents, at any time, of its intention
not to comply with a request for conversion of this Note or any Other Notes or
any Separate Notes into shares of Common Stock that is tendered in accordance
with the provisions of this Note or the Other Notes or the Separate Notes, other
than pursuant to Section 3(d) (and analogous provisions under the Other Notes
and Separate Notes);

 

(iii)             except to the extent the Company is in compliance with Section
10(b) below, at any time following the tenth (10th) consecutive Business Day
that the Company does not have reserved out of its authorized and unissued
shares of Common Stock the number of shares of Common Stock that the Holder
would be entitled to receive upon a conversion of the full Conversion Amount of
this Note (without regard to any limitations on conversion set forth in Section
3(d) or otherwise);

 

(iv)             the Company's failure to pay to the Holder any amount of
Principal, Late Charges or other amounts when and as due under this Note
(including, without limitation, the Company's failure to pay any redemption,
Late Charges or other amounts), or any other Transaction Document (as defined in
the Securities Purchase Agreement), or any other agreement, document,
certificate or other instrument delivered in connection with the transactions
contemplated hereby and thereby to which the Holder is a party, if such failure
continues for a period of at least an aggregate of five (5) Business Days;

 



 - 8 - 

 

 

(v)               any restrictive legend is placed on any certificate
evidencing, or any stop transfer order is maintained against, any shares of
Common Stock issued to the Holder upon conversion of the Notes;

 

(vi)             the Company or any of its Subsidiaries, pursuant to or within
the meaning of Title 11, U.S. Code, or any similar Federal, foreign or state law
for the relief of debtors (collectively, “Bankruptcy Law”), (A) commences a
voluntary case or proceeding, (B) consents to the entry of an order for relief
against it in an involuntary case or proceeding, (C) consents to the appointment
of a receiver, trustee, assignee, liquidator or similar official (a
“Custodian”), (D) makes a general assignment for the benefit of its creditors,
(E) admits in writing that it is generally unable to pay its debts as they
become due, (F) taking of any action by any Person to commence a Uniform
Commercial Code foreclosure sale or any other similar action under federal,
state or foreign law or (G) the taking of corporate action by the Company or any
Subsidiary in furtherance of any of the foregoing;

 

(vii)           a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that (A) is for relief against the Company or any of
its Subsidiaries in an involuntary case, (B) appoints a Custodian of the Company
or any of its Subsidiaries, or (C) orders the liquidation of the Company or any
of its Subsidiaries;

 

(viii)         a final judgment or judgments for the payment of money
aggregating in excess of $10,000,000 are rendered against the Company or any of
its Subsidiaries and which judgments are not; provided, however, that any
judgment which is covered by insurance or an indemnity from a credit worthy
party shall not be included in calculating the $10,000,000 amount set forth
above so long as the Company provides the Holder a written statement from such
insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity;

 

(ix)             the Company and/or any Subsidiary, individually or in the
aggregate, fails to pay, when due, or within any applicable grace period, any
payment with respect to any Indebtedness in excess of $10,000,000 due to any
third party (other than, with respect to unsecured Indebtedness only, payments
contested by the Company and/or such Subsidiary (as the case may be) in good
faith by proper proceedings and with respect to which adequate reserves have
been set aside for the payment thereof in accordance with GAAP) or is otherwise
in breach or violation of any agreement for monies owed or owing in an amount in
excess of $10,000,000, which breach or violation results in the acceleration of
amounts due thereunder;

 

(x)               other than as specifically set forth in another clause of this
Section 4(a), the Company or any of its Subsidiaries breaches any representation
or warranty in any material respect (except with respect to any representation
or warranty qualified by material or material adverse effect, in any respect) or
breaches any covenant or other term or condition of this Note, any Other Note or
any Separate Note, any other Transaction Document or any other agreement,
document, certificate or other instrument delivered in connection with the
transactions contemplated thereby and hereby to which the Holder is a party,
except, in the case of a breach of a representation, warranty, covenant or other
term or condition, as applicable, which is curable, only if such breach
continues for a period of at least an aggregate of ten (10) consecutive Business
Days after notice thereof;

 



 - 9 - 

 

 

(xi)             any breach or failure in any respect to comply with any of
Sections 1, 3, 4(b), 5(b), 8, 13(a), 13(b), 13(c) or 13(d) of this Note;

 

(xii)           a false or inaccurate certification (including a false or
inaccurate deemed certification) by the Company that the Equity Conditions are
satisfied or that there has been no Equity Conditions Failure or as to whether
any Event of Default or Change of Control has occurred;

 

(xiii)         any Event of Default (as defined in any Other Note or Separate
Note) occurs with respect to any Other Notes or Separate Notes;

 

(xiv)         any Material Adverse Effect (as defined in the Securities Purchase
Agreement) has occurred and is continuing; or

 

(xv)           any breach or failure by the Company in any respect to fully
comply with all of its obligations, covenants and agreements contained in
Section 4(i) of the Securities Purchase Agreement, as amended by the Amendment
Agreement.

 

(b)               Event of Default Redemption Right. Upon the occurrence of an
Event of Default with respect to this Note, any Other Note or any Separate Note,
the Company shall within one (1) Business Day of obtaining knowledge thereof
deliver written notice thereof via facsimile or electronic mail and overnight
courier (an “Event of Default Notice”) to the Holder. At any time after the
earlier of the Holder's receipt of an Event of Default Notice and the Holder
becoming aware of an Event of Default, the Holder may require the Company to
redeem (an “Event of Default Redemption”) all or any portion of this Note by
delivering written notice thereof (the “Event of Default Redemption Notice”) to
the Company, which Event of Default Redemption Notice shall indicate the portion
of this Note the Holder is electing to require the Company to redeem. Each
portion of this Note subject to redemption by the Company pursuant to this
Section 4(b) shall be redeemed by the Company in cash by wire transfer of
immediately available funds at a price equal to the greater of (x) 118% of the
Conversion Amount being redeemed and (y) the product of (A) the Conversion
Amount being redeemed and (B) the quotient determined by dividing (I) the
greatest Closing Sale Price of the shares of Common Stock during the period
beginning on the date immediately preceding such Event of Default and ending on
the Trading Day immediately preceding the date Company makes the entire payment
required to be made under this Section 4(b), by (II) the lowest Installment
Conversion Price in effect during such period (the “Event of Default Redemption
Price”). Redemptions required by this Section 4(b) shall be made in accordance
with the provisions of Section 11. To the extent redemptions required by this
Section 4(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of the Note by the Company, such redemptions shall be deemed to be
voluntary prepayments. Notwithstanding anything to the contrary in this Section
4, but subject to Section 3(d), until the Event of Default Redemption Price
(together with any Late Charges thereon) is paid in full, the Conversion Amount
submitted for redemption under this Section 4(b) (together with any Late Charges
thereon) may be converted, in whole or in part, by the Holder into Common Stock
pursuant to Section 3. In the event of a partial redemption of this Note
pursuant hereto, the Principal amount redeemed shall be deducted in reverse
order starting from the final Installment Amount to be paid hereunder on the
final Installment Date, unless the Holder otherwise indicates and allocates
among any Installment Dates hereunder in the applicable Event of Default
Redemption Notice. The parties hereto agree that in the event of the Company's
redemption of any portion of the Note under this Section 4(b), the Holder's
damages would be uncertain and difficult to estimate because of the uncertainty
of the availability of a suitable substitute investment opportunity for the
Holder. Accordingly, any Event of Default redemption premium due under this
Section 4(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder's actual loss of its investment opportunity and not as a
penalty.

 



 - 10 - 

 

 

5.                  RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.

 

(a)                Assumption. The Company shall not enter into or be party to a
Fundamental Transaction unless (i)  the Successor Entity assumes in writing all
of the obligations of the Company under this Note and the other Transaction
Documents in accordance with the provisions of this Section 5(a) pursuant to
written agreements in form and substance reasonably satisfactory to the Holder
and approved by the Holder prior to such Fundamental Transaction, including
agreements, if so requested by the Holder, to deliver to each holder of Notes in
exchange for such Notes a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to the Notes,
including, without limitation, having a principal amount equal to the principal
amounts of the Notes then outstanding held by such holder, having similar
conversion rights and having similar ranking and security to the Notes, and
reasonably satisfactory to the Holder and (ii) except with respect to a Change
of Control in which the Company (or the Successor Entity, as applicable)
complies with Section 5(b) in all respects, the Successor Entity (including its
Parent Entity) is a publicly traded corporation whose common capital stock is
quoted on or listed for trading on an Eligible Market (a “Public Company”). Any
security issuable or potentially issuable to the Holder pursuant to the terms of
this Note on the consummation of a Fundamental Transaction shall be registered
and freely tradable by the Holder without any restriction or limitation or the
requirement to be subject to any holding period pursuant to any applicable law.
Upon the occurrence of any Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Fundamental Transaction, the provisions of this Note and the other Transaction
Documents referring to the “Company” shall refer instead to the Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Note and the other Transaction
Documents with the same effect as if such Successor Entity had been named as the
Company herein. If the Successor Entity (or its Parent Entity) is a Public
Company and the Company (or the Successor Entity), as applicable, complies with
Section 5(b) below in all respects, upon consummation of a Fundamental
Transaction, the Successor Entity shall deliver to the Holder confirmation that
there shall be issued upon conversion or redemption of this Note at any time
after the consummation of such Fundamental Transaction, in lieu of the shares of
Common Stock (or other securities, cash, assets or other property (except such
items still issuable under Section 6 which shall continue to be receivable
thereafter) issuable upon the conversion or redemption of the Notes prior to
such Fundamental Transaction, such shares of the publicly traded common stock
(or their equivalent) of the Successor Entity (including its Parent Entity)
which the Holder would have been entitled to receive upon the happening of such
Fundamental Transaction had this Note been converted immediately prior to such
Fundamental Transaction (without regard to any limitations on the conversion of
this Note), as adjusted in accordance with the provisions of this Note.
Notwithstanding the foregoing, the Holder may elect, at its sole option, by
delivery of written notice to the Company to waive this Section 5(a) to permit
the Fundamental Transaction without the assumption of this Note. In addition to
and not in substitution for any other rights hereunder, prior to the occurrence
or consummation of any Fundamental Transaction pursuant to which holders of
shares of Common Stock are entitled to receive securities, cash, assets or other
property with respect to or in exchange for shares of Common Stock (a “Corporate
Event”), the Company shall make appropriate provision to insure that, and any
applicable Successor Entity or Successor Entities shall ensure that the Holder
will thereafter have the right to receive upon conversion of this Note at any
time after the occurrence or consummation of the Corporate Event, shares of
Common Stock or Successor capital stock or, if so elected by the Holder, in lieu
of the shares of Common Stock (or other securities, cash, assets or other
property) purchasable upon the conversion of this Note prior to such Corporate
Event (but not in lieu of such items still issuable under Sections 6(a) and
6(b), which shall continue to be receivable on the Common Stock or on such
shares of stock, securities, cash, assets or any other property otherwise
receivable with respect to or in exchange for shares of Common Stock), such
shares of stock, securities, cash, assets or any other property whatsoever
(including warrants or other purchase or subscription rights and any shares of
Common Stock) which the Holder would have been entitled to receive upon the
occurrence or consummation of such Corporate Event or the record, eligibility or
other determination date for the event resulting in such Corporate Event, had
this Note been converted immediately prior to such Corporate Event or the
record, eligibility or other determination date for the event resulting in such
Corporate Event (without regard to any limitations on conversion of this Note)
(the “Change of Control Consideration”). Provision made pursuant to the
preceding sentence shall be in a form and substance reasonably satisfactory to
the Holder. The provisions of this Section 5(a) shall apply similarly and
equally to successive Fundamental Transactions.

 



 - 11 - 

 

 

(b)               Change of Control Redemption Right. Promptly after the public
announcement of such Change of Control, the Company shall deliver written notice
thereof via facsimile or electronic mail and overnight courier to the Holder (a
“Change of Control Notice”). At any time during the period beginning on the
earlier to occur of (x) any oral or written agreement by the Company or any of
its Subsidiaries, upon consummation of which the transaction contemplated
thereby would reasonably be expected to result in a Change of Control, (y) the
Holder becoming aware of a Change of Control and (z) the Holder's receipt of a
Change of Control Notice and ending twenty-five (25) Trading Days after the date
of the consummation of such Change of Control, the Holder may require the
Company to redeem (a “Change of Control Redemption”) all or any portion of this
Note by delivering written notice thereof (“Change of Control Redemption
Notice”) to the Company, which Change of Control Redemption Notice shall
indicate the Conversion Amount the Holder is electing to require the Company to
redeem. The portion of this Note subject to redemption pursuant to this Section
5(b) shall be redeemed by the Company in cash by wire transfer of immediately
available funds at a price equal to the greatest of (x) 118% of the Conversion
Amount being redeemed, (y) the product of (A) the Conversion Amount being
redeemed and (B) the quotient determined by dividing (I) the greatest Closing
Sale Price of the shares of Common Stock during the period beginning on the date
immediately preceding the earlier to occur of (x) the consummation of the Change
of Control and (y) the public announcement of such Change of Control and ending
on the date the Holder delivers the Change of Control Redemption Notice, by (II)
the lowest Installment Conversion Price in effect during such period and (z) the
product of (A) the Conversion Amount being redeemed multiplied by (B) the
quotient of (I) the aggregate cash consideration and the aggregate cash value of
any non-cash consideration per share of Common Stock to be paid to the holders
of the shares of Common Stock upon consummation of such Change of Control (any
such non-cash consideration constituting publicly-traded securities shall be
valued at the highest of the Closing Sale Price of such securities as of the
Trading Day immediately prior to the consummation of such Change of Control, the
Closing Sale Price of such securities on the Trading Day immediately following
the public announcement of such proposed Change of Control and the Closing Sale
Price of such securities on the Trading Day immediately prior to the public
announcement of such proposed Change of Control) divided by (II) the lowest
Installment Conversion Price in effect during such period (the “Change of
Control Redemption Price”). Redemptions required by this Section 5 shall be made
in accordance with the provisions of Section 11. To the extent redemptions
required by this Section 5(b) are deemed or determined by a court of competent
jurisdiction to be prepayments of the Note by the Company, such redemptions
shall be deemed to be voluntary prepayments. Notwithstanding anything to the
contrary in this Section 5, but subject to Section 3(d), until the Change of
Control Redemption Price (together with any Late Charges thereon) is paid in
full, the Conversion Amount submitted for redemption under this Section 5(b)
(together with any Late Charges thereon) may be converted, in whole or in part,
by the Holder into Common Stock (or, if after the date of consummation of such
Change of Control, into the applicable Change of Control Consideration) pursuant
to Section 3. In the event of a partial redemption of this Note pursuant hereto,
the Principal amount redeemed shall be deducted in reverse order starting from
the final Installment Amount to be paid hereunder on the final Installment Date,
unless the Holder otherwise indicates and allocates among any Installment Dates
hereunder in the applicable Change of Control Redemption Notice. The parties
hereto agree that in the event of the Company's redemption of any portion of the
Note under this Section 5(b), the Holder's damages would be uncertain and
difficult to estimate because of the uncertainty of the availability of a
suitable substitute investment opportunity for the Holder. Accordingly, any
Change of Control redemption premium due under this Section 5(b) is intended by
the parties to be, and shall be deemed, a reasonable estimate of the Holder's
actual loss of its investment opportunity and not as a penalty.

 



 - 12 - 

 

 

6.                  DISTRIBUTION OF ASSETS; RIGHTS UPON ISSUANCE OF PURCHASE
RIGHTS AND OTHER CORPORATE EVENTS.

 

(a)                Distribution of Assets. If the Company shall declare or make
any dividend or other distributions of its assets (or rights to acquire its
assets) to all or substantially all of the holders of shares of Common Stock, by
way of return of capital or otherwise (including without limitation, any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (the “Distributions”), then the Holder
will be entitled to such Distributions as if the Holder had held the number of
shares of Common Stock acquirable upon complete conversion of this Note (without
taking into account any limitations or restrictions on the convertibility of
this Note) immediately prior to the date on which a record is taken for such
Distribution or, if no such record is taken, the date as of which the record
holders of Common Stock are to be determined for such Distributions (provided,
however, that to the extent that the Holder's right to participate in any such
Distribution would result in the Holder and its Affiliates exceeding the Maximum
Percentage, then the Holder shall not be entitled to participate in such
Distribution to such extent (and shall not be entitled to beneficial ownership
of such shares of Common Stock as a result of such Distribution (and beneficial
ownership) to such extent) and the portion of such Distribution shall be held in
abeyance for the Holder until such time or times as its right thereto would not
result in the Holder and its Affiliates exceeding the Maximum Percentage, at
which time or times the Holder shall be granted such rights (and any rights
under this Section 6(a) on such initial rights or on any subsequent such rights
to be held similarly in abeyance) to the same extent as if there had been no
such limitation).

 



 - 13 - 

 

 

(b)               Purchase Rights. If at any time the Company grants, issues or
sells any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately prior to the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights
(provided, however, that to the extent that the Holder's right to participate in
any such Purchase Right would result in the Holder and its Affiliates exceeding
the Maximum Percentage, then the Holder shall not be entitled to participate in
such Purchase Right to such extent (and shall not be entitled to beneficial
ownership of such shares of Common Stock as a result of such Purchase Right (and
beneficial ownership) to such extent) and such Purchase Right to such extent
shall be held in abeyance for the Holder until such time or times as its right
thereto would not result in the Holder and its Affiliates exceeding the Maximum
Percentage, at which time or times the Holder shall be granted such right (and
any Purchase Right granted, issued or sold on such initial Purchase Right or on
any subsequent Purchase Right to be held similarly in abeyance) to the same
extent as if there had been no such limitation).

 

7.                  RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

 

(a)                Adjustment of Conversion Price upon Subdivision or
Combination of Common Stock. If the Company at any time on or after the Original
Issuance Date subdivides (by any stock split, stock dividend, recapitalization
or otherwise) one or more classes of its outstanding shares of Common Stock into
a greater number of shares, the Conversion Price in effect immediately prior to
such subdivision will be proportionately reduced. If the Company at any time on
or after the Original Issuance Date combines (by combination, reverse stock
split or otherwise) one or more classes of its outstanding shares of Common
Stock into a smaller number of shares, the Conversion Price in effect
immediately prior to such combination will be proportionately increased. Any
adjustment pursuant to this Section 7(a) shall become effective immediately
after the effective date of such subdivision or combination.

 



 - 14 - 

 

 

(b)               Voluntary Adjustment by Company. The Company may at any time
during the term of this Note, with the prior written consent of the Holder,
reduce the then current Conversion Price to any amount and for any period of
time deemed appropriate by the Board of Directors of the Company. The Company
may at any time during the term of this Note, without the prior written consent
of the Holder, either (i) reduce the Floor Price (as defined below) to any
amount and for any period of time deemed appropriate by the Board of Directors
of the Company or (ii) waive the application of the Floor Price to the
Installment Conversion (defined below) and any Acceleration (defined below) by
the Holder pursuant to Section 8 with respect to the entire applicable
Installment Period (defined below).

 

8.                  INSTALLMENT CONVERSION OR REDEMPTION.

 

(a)                General. On each applicable Installment Date (as defined
below), provided there has been no Equity Conditions Failure (as defined below),
the Company shall pay to the Holder of this Note the Installment Amount due on
such date by the conversion of all or some of such Installment Amount into
Common Stock, in accordance with this Section 8 (a “Installment Conversion”);
provided, however, that the Company may, at its option following notice to the
Holder as set forth below, pay the Installment Amount by redeeming such
Installment Amount in cash (a “Installment Redemption”) or by any combination of
an Installment Conversion and an Installment Redemption so long as all of the
outstanding applicable Installment Amount due on any Installment Date shall be
converted and/or redeemed by the Company on the applicable dates set forth in
this Section 8, subject to the provisions of this Section 8. On or prior to the
date which is the fifth (5th) Trading Day prior to each Installment Date (each,
an “Installment Notice Due Date”), the Company shall deliver written notice
(each, a “Company Installment Notice” and the date all of the Holders receive
such notice is referred to as the “Company Installment Notice Date”), to each
holder of Notes which Company Installment Notice shall (i) either (A) confirm
that the applicable Installment Amount of the Holder's Note shall be converted
to Common Stock in whole or in part pursuant to an Installment Conversion (such
amount to be converted, the “Installment Conversion Amount”) or (B) (1) state
that the Company elects to redeem for cash, or is required to redeem for cash in
accordance with the provisions of the Notes, in whole or in part, the applicable
Installment Amount pursuant to an Installment Redemption and (2) specify the
portion (including Late Charges, if any, on such amount) which the Company
elects or is required to redeem pursuant to an Installment Redemption (such
amount to be redeemed, the “Installment Redemption Amount”) and the portion
(including Late Charges, if any, on such amount) that is the Installment
Conversion Amount, which amounts, when added together, must equal the applicable
Installment Amount and (ii) if the Installment Amount is to be paid, in whole or
in part, in Common Stock pursuant to an Installment Conversion, certify that
there has been no Equity Conditions Failure as of the Company Installment Notice
Date. Each Company Installment Notice shall be irrevocable. If the Company does
not timely deliver a Company Installment Notice in accordance with this Section
8, then the Company shall be deemed to have delivered an irrevocable Company
Installment Notice confirming an Installment Conversion and shall be deemed to
have certified that there has been no Equity Conditions Failure in connection
with any such conversion on the Company Installment Notice Date and Installment
Date. Except as expressly provided in this Section 8(a), the Company shall
convert and/or redeem the applicable Installment Amount of this Note pursuant to
this Section 8 and the corresponding Installment Amounts of the Other Notes
pursuant to the corresponding provisions of the Other Notes in the same ratio of
the Installment Amount being converted and/or redeemed hereunder. The
Installment Conversion Amount (whether set forth in the Company Installment
Notice or by operation of this Section 8) shall be converted in accordance with
Section 8(b) and the Installment Redemption Amount shall be redeemed in
accordance with Section 8(c) and Section 11. Notwithstanding anything herein to
the contrary, except in the case of an Acceleration, in the event of any partial
conversion or redemption of this Note, the Principal amount converted or
redeemed shall be deducted in reverse order starting from the final Installment
Amount to be paid hereunder on the final Installment Date, unless the Holder
otherwise indicates and allocates among any Installment Dates hereunder in the
applicable Conversion Notice or Redemption Notice, as applicable.

 



 - 15 - 

 

 

(b)   Mechanics of Installment Conversion. If the Company delivers a Company
Installment Notice and confirms, or is deemed to have confirmed, in whole or in
part, an Installment Conversion in accordance with Section 8(a), then on the
applicable Installment Date, the Company (i) shall confirm in writing to the
Investor the applicable Floor Price for the applicable Installment Period and
(ii) shall, or shall direct the Transfer Agent to, credit the Holder's account
with DTC (or if the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, issue and deliver to the Holder a
certificate) for a number of shares of Common Stock equal to 125% of the
quotient of (x) the applicable Installment Conversion Amount as of the
applicable Installment Date divided by (y) the Installment Conversion Price
calculated as of the applicable Installment Date (collectively, the “Initial
Installment Shares”); provided, that there has been no Equity Conditions Failure
(or such Equity Conditions Failure is not waived in writing by the Holder) on
each day during the period commencing on such Company Installment Notice Date
through and including the applicable Installment Date. During the period
commencing on the applicable Installment Date and ending on the Trading Day
immediately prior to the next Installment Date (each, an “Installment Period”),
the Holder may elect, at its option and in its sole discretion, at one or more
times during such Installment Period, to convert the applicable Installment
Conversion Amount into a number of shares of Common Stock equal to the quotient
of (x) the applicable Installment Conversion Amount as of the applicable
Installment Date divided by (y) the Installment Conversion Price then in effect
on such date of conversion (collectively, the “Installment Shares”), in
accordance with the conversion procedures set forth in Section 3 hereunder
(except as provided in this Section 8 with respect to delivery of Conversion
Shares), mutatis mutandis (with “Installment Conversion Price” replacing
“Conversion Price” for all purposes hereunder with respect to an Installment
Conversion); provided, that there has been no Equity Conditions Failure (or such
Equity Conditions Failure is not waived in writing by the Holder) on each day
during the Installment Period. The Installment Shares to be issued to the Holder
pursuant to this Section 8(b) with respect to any Installment Period shall be
credited against the Initial Installment Shares issued to the Holder on the
applicable Installment Date. If, as of 4:00 p.m., New York time, on the last
Trading Day of the applicable Installment Period, the number of Installment
Shares to be issued to the Holder pursuant to this Section 8(b) with respect to
such Installment Period exceeds the number of Initial Installment Shares
previously issued to the Holder on the applicable Installment Date, then, not
later than 4:00 p.m., New York time, on the second (2nd) Trading Day immediately
following the last Trading Day of the applicable Installment Period, the Company
shall, or shall direct the Transfer Agent to, credit the Holder's account with
DTC (or if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver to the Holder a certificate) for
a number of shares of Common Stock equal to the amount by which the number of
Installment Shares to be issued to the Holder pursuant to this Section 8(b) with
respect to such Installment Period exceeds the number of Initial Installment
Shares previously issued to the Holder on the applicable Installment Date. If,
as of 4:00 p.m., New York time, on the last Trading Day of the applicable
Installment Period, the number of Installment Shares to be issued to the Holder
pursuant to this Section 8(b) with respect to such Installment Period is less
than the number of Initial Installment Shares previously issued to the Holder on
the applicable Installment Date, then, such excess Initial Installment Shares
shall be credited to the number of Initial Installment Shares the Company shall
be required to issue to the Holder on the next applicable Installment Date with
respect to which the Company delivers a Company Installment Notice and confirms,
or is deemed to have confirmed, in whole or in part, an Installment Conversion
in accordance with Section 8(a). Notwithstanding anything herein to the
contrary, any portion of an Installment Conversion Amount that is not converted
by the Holder pursuant to this Section 8(b) shall not be deducted from the
Principal amount outstanding under this Note, but rather all of such
non-converted Installment Conversion Amount shall be added to the next
Installment Amount to be paid hereunder; provided, however, that the par value
of any Initial Installment Shares delivered with respect to such Installment
Conversion Amount that is not so converted shall be deducted from the Principal
amount outstanding under this Note and shall be netted against any future
Installment Conversions with respect to such Initial Installment Shares;
provided, further, that any Installment Conversion Amount outstanding on the
Maturity Date will be automatically converted into shares of Common Stock at the
Installment Conversion Price in effect on the Maturity Date, provided that such
Installment Conversion Price is above the Absolute Floor.

 



 - 16 - 

 

 

All Installment Shares shall be fully paid and nonassessable shares of Common
Stock (rounded to the nearest whole share). If an Event of Default occurs during
the period commencing on the applicable Company Installment Notice Date through
the expiration of the applicable Installment Period, the Holder may elect an
Event of Default Redemption in accordance with Section 4(b). If there is an
Equity Conditions Failure as of the Company Installment Notice Date, then unless
the Company has elected to redeem such Installment Amount, the Company
Installment Notice shall indicate that unless the Holder waives the Equity
Conditions Failure, the Installment Amount shall be redeemed for cash. If the
Company confirmed (or is deemed to have confirmed by operation of Section 8(a))
the conversion of the applicable Installment Conversion Amount, in whole or in
part, and there was no Equity Conditions Failure as of the applicable Company
Installment Notice Date (or is deemed to have certified that there has been no
Equity Conditions Failure in connection with any such conversion have been
satisfied by operation of Section 8(a)) but an Equity Conditions Failure
occurred at any time during the period commencing on the applicable Company
Installment Notice Date and ending on the expiration of the applicable
Installment Period, the Company shall provide the Holder a subsequent notice to
that effect. If there is an Equity Conditions Failure (or such Equity Conditions
Failure is not waived in writing by the Holder) during the period commencing on
the applicable Company Installment Notice Date ending on the expiration of the
applicable Installment Period, then at the option of the Holder designated in
writing to the Company, the Holder may require the Company to do either one or
both of the following: (i) the Company shall redeem all or any part designated
by the Holder of the Installment Conversion Amount (such designated amount is
referred to as the “Equity Conditions Failure Redemption Amount”) on or prior to
the third (3rd) Trading Day after written notice thereof (the “Equity Conditions
Failure Redemption Notice”) is provided to the Company (the “Equity Conditions
Failure Redemption Date”) and the Company shall pay to the Holder on such Equity
Conditions Failure Redemption Date, by wire transfer of immediately available
funds, an amount in cash equal to 118% of such Equity Conditions Failure
Redemption Amount (the “Equity Conditions Failure Redemption Price”) and/or (ii)
the Installment Conversion shall be null and void with respect to all or any
part designated by the Holder of the unconverted Installment Conversion Amount
and the Holder shall be entitled to all the rights of a holder of this Note with
respect to such amount of the Installment Conversion Amount; provided, however,
that the Installment Conversion Price for such unconverted Installment
Conversion Amount shall thereafter be adjusted to equal the lesser of (A) the
Installment Conversion Price as in effect on the date on which the Holder voided
the Installment Conversion and (B) the Installment Conversion Price as in effect
on the date on which the Holder delivers a Conversion Notice relating thereto.
If the Company fails to redeem any Equity Conditions Failure Redemption Amount
on or before the applicable Equity Conditions Failure Redemption Date by payment
of such amount on the applicable Equity Conditions Failure Redemption Date, then
the Holder shall have the rights set forth in Section 11 as if the Company
failed to pay the applicable Company Installment Redemption Price (as defined
below) and all other rights under this Note (including, without limitation, such
failure constituting an Event of Default described in Section 4(a)(xi)).

 



 - 17 - 

 

 

(c)    Mechanics of Installment Redemption. If the Company elects an Installment
Redemption in accordance with Section 8, then the Installment Redemption Amount
which is to be paid to the Holder on the applicable Installment Date shall be
redeemed by the Company and the Company shall pay to the Holder on such
Installment Date, by wire transfer of immediately available funds, an amount in
cash (the “Company Installment Redemption Price”) equal to 118% of the
Installment Redemption Amount. If the Company fails to redeem the Installment
Redemption Amount on the applicable Installment Date by payment of the Company
Installment Redemption Price on such date, then at the option of the Holder
designated in writing to the Company (any such designation shall be deemed a
“Conversion Notice” pursuant to Section 3(c) for purposes of this Note), (i) the
Holder shall have the rights set forth in Section 11 as if the Company failed to
pay the applicable Company Installment Redemption Price and all other rights as
a Holder of Notes (including, without limitation, such failure constituting an
Event of Default described in Section 4(a)(xi)) and (ii) the Holder may, at its
option and in its sole discretion, at one or more times during the Installment
Period, require the Company to convert all or any part of the Installment
Redemption Amount into Installment Shares at the Installment Conversion Price
then in effect at the time of such conversion. Conversions required by this
Section 8(c) shall be made in accordance with the provisions of Section 8(b)
and, with respect to issuances of Installment Shares, Section 3(c), but subject
to Section 3(d). Notwithstanding anything to the contrary in this Section 8(c),
but subject to Section 3(d), until the Company Installment Redemption Price
(together with any Late Charges thereon) is paid in full, the Installment
Redemption Amount (together with any Late Charges thereon) may be converted, in
whole or in part, by the Holder into Common Stock pursuant to Section 3. In the
event the Holder elects to convert all or any portion of the Installment
Redemption Amount prior to the applicable Installment Date as set forth in the
immediately preceding sentence, the Installment Redemption Amount so converted
shall be deducted in reverse order starting from the final Installment Amount to
be paid hereunder on the final Installment Date, unless the Holder otherwise
indicates and allocates among any Installment Dates hereunder in the applicable
Conversion Notice.

 



 - 18 - 

 

 

(d)   Deferred Installment Amount. Notwithstanding any provision of this Section
8 to the contrary, the Holder may, at its option and in its sole discretion,
deliver a written notice to the Company no later than the Trading Day
immediately prior to the applicable Installment Date electing to have the
payment of all or any portion of an Installment Amount payable on such
Installment Date deferred (such amount(s) deferred, the “Holder Deferral
Amount”) until any subsequent Installment Date selected by the Holder, in its
sole discretion, in which case, the Holder Deferral Amount shall be added to,
and become part of, the Installment Amount to be paid on such subsequent
Installment Date. Any notice delivered by the Holder pursuant to this Section
8(d) shall be irrevocable and shall set forth (i) the Holder Deferral Amount and
(ii) the date that such Holder Deferral Amount shall now be payable.

 

(e)    Accelerated Installment Amount. Notwithstanding any provision of this
Section 8 to the contrary, if the Company delivers a Company Installment Notice
and confirms, or is deemed to have delivered and confirmed, in whole or in part,
an Installment Conversion in accordance with Section 8(a) with respect to an
Installment Date, then, in each case, during the applicable Installment Period,
the Holder may elect, at its option and in its sole discretion, at one or more
times during such Installment Period (each, an “Acceleration”, and each such
election date, an “Acceleration Date”), to convert all or any portion of any
applicable Acceleration Amount, in addition to any applicable Installment
Conversion Amount with respect to which the Holder may elect to convert into
Installment Shares pursuant to Section 8(b), into a number of shares of Common
Stock equal to the quotient of (x) the applicable Acceleration Amount as of the
applicable Acceleration Date divided by (y) the Installment Conversion Price
then in effect on such applicable Acceleration Date (the “Acceleration Shares”),
in accordance with the conversion procedures set forth in Section 3 hereunder,
mutatis mutandis (with “Installment Conversion Price” replacing “Conversion
Price” for all purposes hereunder with respect to such Acceleration). The
Acceleration Shares to be issued to the Holder pursuant to this Section 8(e)
with respect to any Installment Period, as applicable, shall not be credited
against the Initial Installment Shares issued to the Holder on the applicable
Installment Date, but rather shall be issued to the Holder in accordance with
Section 3(c), but subject to Section 3(d). All Acceleration Shares shall be
fully paid and nonassessable shares of Common Stock (rounded to the nearest
whole share). Notwithstanding anything herein to the contrary, in the event of
any partial conversion of this Note by the Holder pursuant to an Acceleration,
the Principal amount converted or redeemed shall not be deducted in reverse
order starting from the final Installment Amount to be paid hereunder on the
final Installment Date, but rather a pro rata amount of the Principal amount
converted pursuant to such Acceleration shall be deducted from each of the
remaining Installment Amounts to be paid hereunder.

 

9.                  NONCIRCUMVENTION. The Company hereby covenants and agrees
that the Company will not, by amendment of its Certificate of Incorporation,
Bylaws or through any reorganization, transfer of assets, consolidation, merger,
scheme of arrangement, dissolution, issue or sale of securities, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

 

10.              RESERVATION OF AUTHORIZED SHARES.

 



 - 19 - 

 

 

(a)                Reservation. The Company shall initially reserve out of its
authorized and unissued shares of Common Stock a number of shares of Common
Stock for each of this Note and the Other Notes equal to 150% of the Conversion
Rate with respect to the Conversion Amount of each such Note as of the Issuance
Date. So long as any of this Note and the Other Notes are outstanding, the
Company shall take all action necessary to reserve and keep available out of its
authorized and unissued Common Stock, solely for the purpose of effecting the
conversion of this Note and the Other Notes, the number of shares of Common
Stock specified above in this Section 10(a) as shall from time to time be
necessary to effect the conversion of all of the Notes then outstanding;
provided, that at no time shall the number of shares of Common Stock so reserved
be less than the number of shares required to be reserved pursuant hereto (in
each case, without regard to any limitations on conversions) (the “Required
Reserve Amount”).

 

(b)               Insufficient Authorized Shares. If at any time while any of
the Notes remain outstanding the Company does not have a sufficient number of
authorized and unreserved shares of Common Stock to satisfy its obligation to
reserve for issuance upon conversion of the Notes at least a number of shares of
Common Stock equal to the Required Reserve Amount (an “Authorized Share
Failure”), then the Company shall immediately take all action necessary to
increase the Company's authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for the Notes then
outstanding. Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than ninety (90) days after the occurrence of such
Authorized Share Failure, the Company shall either (x) obtain the written
consent of its stockholders for the approval of an increase in the number of
authorized shares of Common Stock and provide each stockholder with an
information statement with respect thereto or (y) hold a meeting of its
stockholders for the approval of an increase in the number of authorized shares
of Common Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its best efforts to solicit its
stockholders' approval of such increase in authorized shares of Common Stock and
to cause its Board of Directors to recommend to the stockholders that they
approve such proposal. In the event that the Company is prohibited from issuing
shares of Common Stock upon any conversion due to the failure by the Company to
have sufficient shares of Common Stock available out of the authorized but
unissued shares of Common Stock (such unavailable number of shares of Common
Stock, the “Authorized Failure Shares”), in lieu of delivering such Authorized
Failure Shares to the Holder, the Company shall pay cash in exchange for the
redemption of such portion of the Conversion Amount convertible into such
Authorized Failure Shares at a price equal to the sum of (i) the product of (x)
such number of Authorized Failure Shares and (y) the greatest Closing Sale Price
of the Common Stock on any Trading Day during the period commencing on the date
the Holder delivers the applicable Conversion Notice with respect to such
Authorized Failure Shares to the Company and ending on the Trading Day
immediately preceding the date of such issuance and payment under this
Section 10(b) and (ii) to the extent the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of Authorized Failure Shares, any brokerage commissions and
other out-of-pocket expenses, if any, of the Holder incurred in connection
therewith. Nothing contained in Section 10(a) or this Section 10(b) shall limit
any obligations of the Company under any provision of the Securities Purchase
Agreement.

 



 - 20 - 

 

 

11.              REDEMPTIONS. The Company shall deliver the applicable Company
Optional Redemption Price to the Holder in cash on the applicable Company
Optional Redemption Date. The Company shall deliver the applicable Event of
Default Redemption Price to the Holder within three (3) Business Days after the
Company's receipt of the Holder's Event of Default Redemption Notice. If the
Holder has submitted a Change of Control Redemption Notice in accordance with
Section 5(b), the Company shall deliver the applicable Change of Control
Redemption Price to the Holder (i) concurrently with the consummation of such
Change of Control if such notice is received on or prior to third (3rd) Business
Day prior to the consummation of such Change of Control and (ii) within three
(3) Business Days after the Company's receipt of such notice otherwise. The
Company shall deliver the applicable Equity Conditions Failure Redemption Price
to the Holder on the applicable Equity Conditions Failure Redemption Date. The
Company shall deliver the applicable Company Installment Redemption Price to the
Holder on the applicable Installment Date. The Company shall pay the applicable
Redemption Price to the Holder in cash by wire transfer of immediately available
funds pursuant to wire instruction provided by the holder in writing to the
Company on the applicable due date. In the event of a redemption of less than
all of the Conversion Amount of this Note, if requested by the Holder and upon
delivery by the Holder to the Company of this Note, the Company shall promptly
cause to be issued and delivered to the Holder a new Note (in accordance with
Section 16(d)) representing the outstanding Principal which has not been
redeemed which shall be calculated as if no Redemption Notice has been
delivered. Notwithstanding anything herein to the contrary, in connection with
any redemption hereunder at a time the Holder is entitled to receive a cash
payment under any of the other Transaction Documents and the Company does not
timely pay such amounts as required by such Transaction Documents, at the option
of the Holder delivered in writing to the Company, the applicable Redemption
Price hereunder shall be increased by the amount of such cash payment owed to
the Holder under such other Transaction Document and, upon payment in full or
conversion in accordance herewith, shall satisfy the Company’s payment
obligation under such other Transaction Document. In the event that the Company
does not pay the applicable Redemption Price to the Holder within the time
period required, at any time thereafter and until the Company pays such unpaid
Redemption Price in full, the Holder shall have the option, in lieu of
redemption, to require the Company to promptly return to the Holder all or any
portion of this Note representing the Conversion Amount that was submitted for
redemption and for which the applicable Redemption Price (together with any Late
Charges thereon) has not been paid. Upon the Company's receipt of such notice,
(x) the applicable Redemption Notice shall be null and void with respect to such
Conversion Amount, and (y) the Company shall immediately return this Note, or
issue a new Note (in accordance with Section 16(d)) to the Holder representing
such Conversion Amount to be redeemed. The Holder's delivery of a notice voiding
a Redemption Notice and exercise of its rights following such notice shall not
affect the Company's obligations to make any payments of Late Charges which have
accrued prior to the date of such notice with respect to the Conversion Amount
subject to such notice.

 

12.              VOTING RIGHTS. The Holder shall have no voting rights as the
holder of this Note, except as required by law and as expressly provided in this
Note.

 



 - 21 - 

 

 

13.              COVENANTS.

 

(a)                Rank. All payments due under this Note shall rank pari passu
with all Other Notes and Separate Notes and all other unsecured indebtedness of
the Company.

 

(b)               Change in Nature of Business. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
engage in any material line of business substantially different from those lines
of business conducted by the Company and each of its Subsidiaries on the
Original Issuance Date or any business substantially related or incidental
thereto.

 

(c)                Preservation of Existence, Etc. The Company shall maintain
and preserve, and cause each of its Subsidiaries to maintain and preserve, its
existence, rights and privileges, and become or remain, and cause each of its
Subsidiaries to become or remain, duly qualified and in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary,
except to the extent that the failure to be so qualified or in good standing
would not reasonably be expected to have a Material Adverse Effect (as defined
in the Securities Purchase Agreement); provided, however, that any wholly-owned
Subsidiary may merge with or into another wholly-owned Subsidiary or the
Company.

 

(d)               Maintenance of Properties, Etc. The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, all of
its material properties which are necessary in the proper conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and comply, and cause each of its Subsidiaries to comply, at all times in all
material respects with the provisions of all material leases to which it is a
party as lessee or under which it occupies property, so as to prevent any loss
or forfeiture thereof or thereunder.

 

(e)                Maintenance of Insurance. The Company shall maintain, and
cause each of its Subsidiaries to maintain, insurance with responsible and
reputable insurance companies or associations (including, without limitation,
comprehensive general liability, hazard, rent and business interruption
insurance) with respect to its properties (including all real properties leased
or owned by it) and business, in such amounts and covering such risks as is
required by any governmental authority having jurisdiction with respect thereto
or as management determines is appropriate in light of the risks faced by the
business.

 

(f)                Independent Investigation. At the request of the Holder, at
no more than one time in any twelve month period, either (x) at any time when an
Event of Default has occurred and is continuing, (y) upon the occurrence of an
event that with the passage of time or giving of notice would constitute an
Event of Default or (z) at any time the Holder reasonably believes an Event of
Default may have occurred or be continuing, the Company shall hire an
independent, reputable investment bank selected by the Company and approved by
the Holder to investigate as to whether any breach of this Note has occurred
(the “Independent Investigator”). If the Independent Investigator determines
that such breach of this Note has occurred, the Independent Investigator shall
notify the Company of such breach and the Company shall deliver written notice
to each holder of a Note of such breach. In connection with such investigation,
the Independent Investigator may, during normal business hours and upon signing
a confidentiality agreement in a form reasonably acceptable to the Company,
inspect all contracts, books, records, personnel, offices and other facilities
and properties of the Company and its Subsidiaries and, to the extent available
to the Company after the Company uses reasonable efforts to obtain them, the
records of its legal advisors and accountants (including the accountants’ work
papers) and any books of account, records, reports and other papers not
contractually required of the Company to be confidential or secret, or subject
to attorney-client or other evidentiary privilege, and the Independent
Investigator may make such copies and inspections thereof as the Independent
Investigator may reasonably request. The Company shall furnish the Independent
Investigator with such financial and operating data and other information with
respect to the business and properties of the Company as the Independent
Investigator may reasonably request. The Company shall permit the Independent
Investigator to discuss the affairs, finances and accounts of the Company with,
and to make proposals and furnish advice with respect thereto to, the Company’s
officers, directors, key employees and independent public accountants or any of
them (and by this provision the Company authorizes said accountants to discuss
with such Independent Investigator the finances and affairs of the Company and
any Subsidiaries), all at such reasonable times, upon reasonable notice, and as
often as may be reasonably requested.

 



 - 22 - 

 

 

14.              AMENDING THE TERMS OF THIS NOTE. The prior written consent of
the Holder and the Company shall be required for any change or amendment to this
Note.

 

15.              TRANSFER. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company; provided, however, that any
purchaser, assignee or transferee of this Note shall agree in writing to be
bound by the terms of the Securities Purchase Agreement and this Note.

 

16.              REISSUANCE OF THIS NOTE.

 

(a)                Transfer. If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and deliver upon the order of the Holder a new Note (in accordance with Section
16(d)), registered as the Holder may request, representing the outstanding
Principal being transferred by the Holder and, if less than the entire
outstanding Principal is being transferred, a new Note (in accordance with
Section 16(d)) to the Holder representing the outstanding Principal not being
transferred. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 3(c)(iii)
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.

 

(b)               Lost, Stolen or Mutilated Note. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary and
reasonable form and, in the case of mutilation, upon surrender and cancellation
of this Note, the Company shall execute and deliver to the Holder a new Note (in
accordance with Section 16(d)) representing the outstanding Principal.

 



 - 23 - 

 

 

(c)                Note Exchangeable for Different Denominations. This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 16(d) and in
Principal amounts of at least $1,000) representing in the aggregate the
outstanding Principal of this Note, and each such new Note will represent such
portion of such outstanding Principal as is designated by the Holder at the time
of such surrender.

 

(d)               Issuance of New Notes. Whenever the Company is required to
issue a new Note pursuant to the terms of this Note, such new Note (i) shall be
of like tenor with this Note, (ii) shall represent, as indicated on the face of
such new Note, the Principal remaining outstanding (or in the case of a new Note
being issued pursuant to Section 16(a) or Section 16(c), the Principal
designated by the Holder which, when added to the principal represented by the
other new Notes issued in connection with such issuance, does not exceed the
Principal remaining outstanding under this Note immediately prior to such
issuance of new Notes), (iii) shall have an issuance date, as indicated on the
face of such new Note, which is the same as the Issuance Date of this Note, (iv)
shall have the same rights and conditions as this Note, and (v) shall represent
accrued and unpaid Late Charges, if any, on the Principal of this Note, from the
Issuance Date.

 

17.              REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder's right to pursue actual damages for any failure by the Company to comply
with the terms of this Note. The Company covenants to the Holder that there
shall be no characterization concerning this instrument other than as expressly
provided herein. Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to seek an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required. The Company shall provide all information and
documentation to the Holder that is reasonably requested by the Holder to enable
the Holder to confirm the Company’s compliance with the terms and conditions of
this Note.

 

18.              PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors' rights and
involving a claim under this Note, then the Company shall pay the reasonable
out-of-pocket costs incurred by the Holder for such collection, enforcement or
action or in connection with such bankruptcy, reorganization, receivership or
other proceeding, including, without limitation, reasonable attorneys’ fees and
disbursements. The Company expressly acknowledges and agrees that no amounts due
under this Note shall be affected, or limited, by the fact that the purchase
price paid for this Note was less than the original Principal amount hereof.

 



 - 24 - 

 

 

19.  CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any Person as the
drafter hereof. The headings of this Note are for convenience of reference and
shall not form part of, or affect the interpretation of, this Note. Unless the
context clearly indicates otherwise, each pronoun herein shall be deemed to
include the masculine, feminine, neuter, singular and plural forms thereof. The
terms “including,” “includes,” “include” and words of like import shall be
construed broadly as if followed by the words “without limitation.” The terms
“herein,” “hereunder,” “hereof” and words of like import refer to this entire
Agreement instead of just the provision in which they are found. Unless
expressly indicated otherwise, all section references are to sections of this
Note. Terms used in this Note and not otherwise defined herein but defined in
the other Transaction Documents shall have the meanings ascribed to such terms
on the Closing Date in such other Transaction Documents unless otherwise
consented to in writing by the Holder. In the event that one or more events have
occurred that would permit either the Company or the Holder to redeem or
accelerate, or cause the redemption or acceleration of, or would otherwise
result in the acceleration of, all or a portion of this Note, and there is a
conflict between the redemption or acceleration prices or amounts relating to
such event(s) under this Note, the greater of such redemption or acceleration
prices or amounts shall govern and control.

 

20.              FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the
part of the Holder or the Company in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. No waiver shall be
effective unless it is in writing and signed by an authorized representative of
the waiving party. Notwithstanding the foregoing, nothing contained in this
Section 20 shall permit any waiver of any provision of Section 3(d).

 

21.              DISPUTE RESOLUTION.

 

(a)    Submission to Dispute Resolution.

 

(i)                 In the case of a dispute relating to a Closing Bid Price, a
Closing Sale Price, a Conversion Price, an Installment Conversion Price, a
Weighted Average Price or a fair market value or the arithmetic calculation of a
Conversion Rate or the applicable Redemption Price (as the case may be)
(including, without limitation, a dispute relating to the determination of any
of the foregoing), the Company or the Holder (as the case may be) shall submit
the dispute to the other party via facsimile (A) if by the Company, at any time
after the occurrence of the circumstances giving rise to such dispute or (B) if
by the Holder at any time after the Holder learned of the circumstances giving
rise to such dispute. If the Holder and the Company are unable to promptly
resolve such dispute relating to such Closing Bid Price, such Closing Sale
Price, such Conversion Price, such Installment Conversion Price, such Weighted
Average Price or such fair market value, or the arithmetic calculation of such
Conversion Rate or such applicable Redemption Price (as the case may be), at any
time after the second (2nd) Business Day following such initial notice by the
Company or the Holder (as the case may be) of such dispute to the Company or the
Holder (as the case may be), then the Holder may, at its sole option, select an
independent, reputable investment bank with the consent of the Company, not to
be unreasonably withheld, to resolve such dispute.

 



 - 25 - 

 

 

(ii)               The Holder and the Company shall each deliver to such
investment bank (A) a copy of the initial dispute submission so delivered in
accordance with the first sentence of this Section 21 and (B) written
documentation supporting its position with respect to such dispute, in each
case, no later than 5:00 p.m. (New York time) by the fifth (5th) Business Day
immediately following the date on which the Holder selected such investment bank
(the “Dispute Submission Deadline”) (the documents referred to in the
immediately preceding clauses (A) and (B) are collectively referred to herein as
the “Required Dispute Documentation”) (it being understood and agreed that if
either the Holder or the Company fails to so deliver all of the Required Dispute
Documentation by the Dispute Submission Deadline, then the party who fails to so
submit all of the Required Dispute Documentation shall no longer be entitled to
(and hereby waives its right to) deliver or submit any written documentation or
other support to such investment bank with respect to such dispute and such
investment bank shall resolve such dispute based solely on the Required Dispute
Documentation that was delivered to such investment bank prior to the Dispute
Submission Deadline). Unless otherwise agreed to in writing by both the Company
and the Holder or otherwise requested by such investment bank, neither the
Company nor the Holder shall be entitled to deliver or submit any written
documentation or other support to such investment bank in connection with such
dispute (other than the Required Dispute Documentation).

 

(iii)             The Company and the Holder shall cause such investment bank to
determine the resolution of such dispute and notify the Company and the Holder
of such resolution no later than ten (10) Business Days immediately following
the Dispute Submission Deadline. The fees and expenses of such investment bank
shall be borne by the Company and such investment bank’s resolution of such
dispute shall be final and binding upon all parties absent manifest error.

 

(b)   Miscellaneous. The Company expressly acknowledges and agrees that (i) this
Section 21 constitutes an agreement to arbitrate between the Company and the
Holder (and constitutes an arbitration agreement) under § 7501, et seq. of the
New York Civil Practice Law and Rules (“CPLR”) and that the Holder is authorized
to apply for an order to compel arbitration pursuant to CPLR § 7503(a) in order
to compel compliance with this Section 21, (ii) the terms of this Note and each
other applicable Transaction Document shall serve as the basis for the selected
investment bank’s resolution of the applicable dispute, such investment bank
shall be entitled (and is hereby expressly authorized) to make all findings,
determinations and the like that such investment bank determines are required to
be made by such investment bank in connection with its resolution of such
dispute and in resolving such dispute such investment bank shall apply such
findings, determinations and the like to the terms of this Note and any other
applicable Transaction Documents, (iii) the Holder (and only the Holder), in its
sole discretion, shall have the right to submit any dispute described in this
Section 21 to any state or federal court sitting in The City of New York,
Borough of Manhattan in lieu of utilizing the procedures set forth in this
Section 21 and (iv) nothing in this Section 21 shall limit the Holder from
obtaining any injunctive relief or other equitable remedies (including, without
limitation, with respect to any matters described in this Section 21).

 



 - 26 - 

 

 

22.              NOTICES; CURRENCY; PAYMENTS.

 

(a)                Notices. Whenever notice is required to be given under this
Note, unless otherwise provided herein, such notice shall be given in accordance
with Section 8(f) of the Securities Purchase Agreement. The Company shall
provide the Holder with prompt written notice of all actions taken pursuant to
this Note, including in reasonable detail a description of such action and the
reason therefore. Without limiting the generality of the foregoing, the Company
shall give written notice to the Holder (i) promptly upon any adjustment of the
Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen (15) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any pro
rata subscription offer to holders of Common Stock or (C) for determining rights
to vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.

 

(b)               Currency. All dollar amounts referred to in this Note are in
United States Dollars (“U.S. Dollars”), and all amounts owing under this Note
shall be paid in U.S. Dollars. All amounts denominated in other currencies (if
any) shall be converted into the U.S. Dollar equivalent amount in accordance
with the Exchange Rate on the date of calculation. “Exchange Rate” means, in
relation to any amount of currency to be converted into U.S. Dollars pursuant to
this Note, the U.S. Dollar exchange rate as published in the Wall Street Journal
on the relevant date of calculation (it being understood and agreed that where
an amount is calculated with reference to, or over, a period of time, the date
of calculation shall be the final date of such period of time).

 

(c)                Payments. Whenever any payment of cash is to be made by the
Company to any Person pursuant to this Note, such payment shall be made in
lawful money of the United States of America by a check drawn on the account of
the Company and sent via overnight courier service to such Person at such
address as previously provided to the Company in writing (which address, in the
case of each of the Purchasers, shall initially be as set forth on the Schedule
of Buyers attached to the Securities Purchase Agreement); provided, that the
Holder may elect to receive a payment of cash via wire transfer of immediately
available funds by providing the Company with prior written notice setting out
such request and the Holder's wire transfer instructions. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day, the same shall instead be due on the next succeeding day which is
a Business Day. Any amount of Principal or other amounts due under the
Transaction Documents which is not paid when due shall result in a late charge
being incurred and payable by the Company in an amount equal to interest on such
amount at the rate of eighteen percent (18.0%) per annum from the date such
amount was due until the same is paid in full (“Late Charge”).

 



 - 27 - 

 

 

23.   CANCELLATION. After all Principal, Late Charges and other amounts at any
time owed on this Note have been paid in full, this Note shall automatically be
deemed canceled, shall be surrendered to the Company for cancellation and shall
not be reissued.

 

24.              WAIVER OF NOTICE. To the extent permitted by law and except as
expressly set forth herein, the Company hereby irrevocably waives demand,
notice, presentment, protest and all other demands and notices in connection
with the delivery, acceptance, performance, default or enforcement of this Note
and the Securities Purchase Agreement.

 

25.  GOVERNING LAW; JURISDICTION; JURY TRIAL. This Note shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. The Company hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address it set forth on the
signature page hereto and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Nothing contained herein (i) shall be deemed to limit in any way any
right to serve process in any manner permitted by law. Nothing contained herein
shall be deemed or operate to preclude the Holder from bringing suit or taking
other legal action against the Company in any other jurisdiction to collect on
the Company's obligations to the Holder, to realize on any collateral or any
other security for such obligations, or to enforce a judgment or other court
ruling in favor of the Holder or (ii) shall limit, or shall be deemed or
construed to limit, any provision of Section 21. EACH OF THE COMPANY AND, BY ITS
ACCEPTANCE OF THIS NOTE, THE HOLDER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

26.  Severability. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 



 - 28 - 

 

 

27.  DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within two (2) Business Days after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or its Subsidiaries, the
Company so shall indicate to such Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries. Nothing
contained in this Section 27 shall limit any obligations of the Company, or any
rights of the Holder, under Section 4(i) of the Securities Purchase Agreement,
as amended by the Amendment Agreement.

 

28.              MAXIMUM PAYMENTS. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Holder and thus refunded to the
Company.

 

29.              CERTAIN DEFINITIONS. For purposes of this Note, the following
terms shall have the following meanings:

 

(a)                “Acceleration Amount” means, with respect to any Installment
Period, as applicable, an amount equal to 50% of the cumulative sum of all
Excess Trading Volume Amounts for all Trading Days during such Installment
Period.

 

(b)               “Affiliate” means, with respect to any Person, any other
Person that directly or indirectly controls, is controlled by, or is under
common control with, such Person, it being understood for purposes of this
definition that “control” of a Person means the power directly or indirectly to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.

 

(c)                “Bloomberg” means Bloomberg Financial Markets.

 

(d)               “Business Day” means any day other than Saturday, Sunday or
other day on which commercial banks in The City of New York are authorized or
required by law to remain closed.

 

(e)                “Change of Control” means any Fundamental Transaction other
than (i) any merger of the Company or any of its, direct or indirect,
wholly-owned Subsidiaries with or into any of the foregoing Persons, (ii) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company's voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, are, in all material respect, the
holders of the voting power of the surviving entity (or entities with the
authority or voting power to elect the members of the board of directors (or
their equivalent if other than a corporation) of such entity or entities) after
such reorganization, recapitalization or reclassification or (iii) pursuant to a
migratory merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Company.

 



 - 29 - 

 

 

(f)                “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the OTC Link or “pink sheets”
by OTC Markets Group Inc. (formerly Pink OTC Markets Inc.). If the Closing Bid
Price or the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price, as the case may be, of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder. If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 21. All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination, reclassification or similar transaction during the
applicable calculation period.

 

(g)               “Closing Date” shall have the meaning set forth in the
Securities Purchase Agreement.

 

(h)               “Common Stock” means (i) the Company's shares of common stock,
par value $0.0001 per share, and (ii) any capital stock into which such common
stock shall have been changed or any share capital resulting from a
reclassification of such common stock.

 

(i)                 “Contingent Obligation” means, as to any Person, any direct
or indirect liability, contingent or otherwise, of that Person with respect to
any Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 



 - 30 - 

 

 

(j)                 “Conversion Shares” means shares of Common Stock issuable by
the Company pursuant to the terms of any of the Notes, including any related
Late Charges so converted, amortized or redeemed.

 

(k)               “Convertible Securities” means any stock or securities (other
than Options) directly or indirectly convertible into or exercisable or
exchangeable for shares of Common Stock.

 

(l)                “Eligible Market” means the Principal Market, The New York
Stock Exchange, The Nasdaq Global Market, The NASDAQ Capital Market or the NYSE
MKT.

 

(m)             “Equity Conditions” means each of the following conditions: (i)
on each day during the Equity Conditions Measuring Period, all Conversion Shares
issuable upon conversion of the Notes shall be eligible for sale without
restriction under the Securities Act and any applicable state securities laws;
(ii) on each day during the Equity Conditions Measuring Period, the Common Stock
is listed for trading on the Principal Market or any other Eligible Market and
shall not have been suspended from trading on such exchange or market (other
than suspensions of not more than two (2) days and occurring prior to the
applicable date of determination due to business announcements by the Company)
nor shall the Company have received any final and non-appealable notice that the
listing or quotation of the Common Stock on the Principal Market shall be
terminated on a date certain (unless, prior to such date certain, the Common
Stock is listed or quoted on any other Eligible Market); (iii) during the one
(1) year period ending on and including the date immediately preceding the
applicable date of determination, the Company shall have delivered the
Conversion Shares upon conversion of the Notes to the Holders on a timely basis
as set forth in Section 3(c)(ii) hereof; (iv) the shares of Common Stock
issuable upon conversion of the Installment Conversion Amount and Acceleration
Amount (if any) that is subject to the applicable Installment Conversion
requiring the satisfaction of the Equity Conditions may be issued in full
without violating Section 3(d) hereof and the rules or regulations of the
Principal Market or any other applicable Eligible Market; (v) during the Equity
Conditions Measuring Period, the Company shall not have failed to timely make
any payments within five (5) Business Days of when such payment is due pursuant
to any Transaction Document; (vi) during the Equity Conditions Measuring Period,
there shall not have occurred either (A) the public announcement of a pending,
proposed or intended Fundamental Transaction which has not been abandoned,
terminated or consummated or (B) an Event of Default; (vii) the Company shall
have no knowledge of any fact that would cause any Conversion Shares issuable
upon conversion of the Notes not to be eligible for sale without restriction
pursuant to the Securities Act and any applicable state securities laws; (viii)
during the Equity Conditions Measuring Period, the Company otherwise shall have
been in compliance with and shall not have breached any provision, covenant,
representation or warranty of any Transaction Document; (ix) the Holder shall
not be in possession of any material, nonpublic information received from the
Company, any Subsidiary or its respective agent or Affiliates; (x) the shares of
Common Stock issuable upon conversion of the Installment Conversion Amount and
Acceleration Amount (if any) that is subject to the applicable Installment
Conversion requiring the satisfaction of the Equity Conditions are duly
authorized and listed and eligible for trading without restriction on an
Eligible Market; and (xi) the daily dollar value trading volume of the Common
Stock as reported by Bloomberg for each Trading Day during the ten (10) Trading
Day period ending on the Trading Day immediately prior to the applicable date of
determination shall be at least $125,000.

 



 - 31 - 

 

 

(n)               “Equity Conditions Failure” means that on any day during the
period commencing ten (10) Trading Days prior to the applicable date of
determination through the applicable date of determination, the Equity
Conditions have not each been satisfied (or waived in writing by the Holder).

 

(o)               “Equity Conditions Measuring Period” means each day during the
period beginning twenty (20) Trading Days prior to the applicable date of
determination and ending on and including the applicable date of determination.

 

(p)               “Equity Interests” means (a) all shares of capital stock
(whether denominated as common capital stock or preferred capital stock), equity
interests, beneficial, partnership or membership interests, joint venture
interests, participations or other ownership or profit interests in or
equivalents (regardless of how designated) of or in a Person (other than an
individual), whether voting or non-voting and (b) all securities convertible
into or exchangeable for any of the foregoing and all warrants, options or other
rights to purchase, subscribe for or otherwise acquire any of the foregoing,
whether or not presently convertible, exchangeable or exercisable.

 

(q)               “Excess Trading Volume Amount” means, with respect to any
Trading Day during an Installment Period, as applicable, the amount, if any, by
which the daily dollar value trading volume of the Common Stock as reported by
Bloomberg for such Trading Day exceeds $200,000.

 

(r)                 “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder.

 

(s)                “Fundamental Transaction” means that (i) the Company or any
of its Subsidiaries shall, directly or indirectly, in one or more related
transactions, (1) consolidate or merge with or into any other Person unless the
Company or any of its Subsidiaries is the surviving corporation, or (2) sell,
lease, license, assign, transfer, convey or otherwise dispose of all or
substantially all of its respective properties or assets to any other Person, or
(3) allow any other Person to make a purchase, tender or exchange offer that is
accepted by the holders of more than 50% of the outstanding shares of Voting
Stock of the Company (not including any shares of Voting Stock of the Company
held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to, such purchase, tender or exchange offer),
or (4) consummate a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with any other Person whereby such other
Person acquires more than 50% of the outstanding shares of Voting Stock of the
Company (not including any shares of Voting Stock of the Company held by the
other Person or other Persons making or party to, or associated or affiliated
with the other Persons making or party to, such stock or share purchase
agreement or other business combination), or (5) the Company or any of its
Subsidiaries shall, directly or indirectly, in one or more related transactions,
reorganize, recapitalize or reclassify the Common Stock (which shall not include
a reverse stock split), or (ii) any “person” or “group” (as these terms are used
for purposes of Sections 13(d) and 14(d) of the Exchange Act) is or shall become
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding Voting Stock of the Company.

 



 - 32 - 

 

 

(t)                 “GAAP” means United States generally accepted accounting
principles, consistently applied.

 

(u)               “Holiday” means a day other than a Business Day or on which
trading does not take place on the Principal Market.

 

(v)               “Indebtedness” of any Person means, without duplication (i)
all indebtedness for borrowed money, (ii) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services, including
(without limitation) “capital leases” in accordance with GAAP (other than trade
payables entered into in the ordinary course of business), (iii) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (iv) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.

 

(w)             “Installment Amount” means an amount equal to the sum of (i) the
lesser of (A) $[__________] (as such amount may be increased pursuant to Section
8(b) hereof) and (B) the Principal outstanding on such Installment Date, (ii)
any Holder Deferral Amount deferred pursuant to Section 8(d) and included in
such Installment Amount, (iii) any Acceleration Amount that increases (and is
included in) such Installment Amount pursuant to Section 8(e) and (iv) accrued
and unpaid Late Charges, if any, with respect to such Principal, as any such
Installment Amount for each Holder may be reduced pursuant to the terms hereof,
whether upon conversion, redemption or otherwise. In the event the Holder shall
sell or otherwise transfer or assign any portion of this Note, the transferee
shall be allocated a pro rata portion of each unpaid Installment Amount
hereunder.

 

(x)               “Installment Conversion Price” means as of any date of
determination, that price which shall be the lower of (i) the Conversion Price
then in effect and (ii) the Market Price as of such date of determination.

 



 - 33 - 

 

 

(y)               “Installment Date” means each of [________], 2017, [________],
2017 and every calendar month anniversary thereafter through and including the
Maturity Date, or, if any such date falls on a Holiday, the next day that is not
a Holiday.

 

(z)                “Issuance Date” means [___________], 2017.

 

(aa)            “Market Price” means, as of any applicable date of
determination, the higher of (i) 80% of the lesser of (a) the arithmetic average
of the lowest four (4) daily Weighted Average Prices of the Common Stock during
the seven (7) consecutive Trading Day period ending on the Trading Day
immediately preceding the applicable date of determination and (b) the daily
Weighted Average Price of the Common Stock on the Trading Day immediately
preceding the applicable date of determination and (ii) $1.00 (in each case, as
adjusted for any stock split, stock dividend, stock combination,
reclassification or other similar transaction) (the “Floor Price”); provided,
however, that in the event that the arithmetic average of the five (5) daily
Weighted Average Prices of the Common Stock during the five (5) consecutive
Trading Day period ending on the Trading Day immediately preceding any such
Installment Date, as applicable, is less than $1.00 (as adjusted for any stock
split, stock dividend, stock combination, reclassification or other similar
transaction), then the Floor Price for the applicable Installment Period shall
be the lesser of (A) 70% of the arithmetic average of the five (5) daily
Weighted Average Prices of the Common Stock during the five (5) consecutive
Trading Day period ending on the Trading Day immediately preceding such
Installment Date and (B) such price deemed appropriate by the Board of Directors
of the Company and set forth in writing to the Investor on such Trading Day (in
each case as adjusted for any stock split, stock dividend, stock combination,
reclassification or other similar transaction); provided, further, however, that
under no circumstances shall the Floor Price for any Installment Period be less
than $0.25 (which upon any stock split, stock dividend, stock combination,
reclassification or other similar transaction shall be adjusted to the lower of
(i) the adjusted price and (ii) $0.25) (the “Absolute Floor”).

 

(bb)           “Maturity Date” shall mean [________] (as such date may be
accelerated pursuant to Section 1; provided, however, the Maturity Date may be
extended at the option of the Holder (i) in the event that, and for so long as,
an Event of Default shall have occurred and be continuing or any event shall
have occurred and be continuing that with the passage of time and the failure to
cure would result in an Event of Default or (ii) through the date that is twenty
(20) Business Days after the consummation of a Fundamental Transaction in the
event that a Fundamental Transaction is publicly announced or a Change of
Control Notice is delivered prior to the Maturity Date, and (iii) if a Holder
elects to convert some or all of this Note pursuant to Section 3 hereof, and the
Conversion Amount would be limited pursuant to Section 3(d) hereunder, until
such time as such provision shall not limit the conversion of this Note.

 

(cc)            “Options” means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities.

 

(dd)          “Original Issuance Date” means December 2, 2016, which date is the
date the Company initially issued this Note pursuant to the terms of the
Securities Purchase Agreement.

 



 - 34 - 

 

 

(ee)            “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person, including such entity whose common
capital stock or equivalent equity security is quoted or listed on an Eligible
Market (or, if so elected by the Holder, any other market, exchange or quotation
system), or, if there is more than one such Person or such entity, the Person or
entity designated by the Holder or in the absence of such designation, such
Person or entity with the largest public market capitalization as of the date of
consummation of the Fundamental Transaction.

 

(ff)             “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.

 

(gg)           “Principal Market” means The NASDAQ Global Select Market.

 

(hh)           “Redemption Notices” means, collectively, the Company Optional
Redemption Notices, the Event of Default Redemption Notices, the Change of
Control Redemption Notices, the Company Installment Notices and the Equity
Conditions Failure Redemption Notices, each of the foregoing, individually, a
“Redemption Notice”.

 

(ii)               “Redemption Prices” means, collectively, the Company Optional
Redemption Price, the Event of Default Redemption Price, the Change of Control
Redemption Price, the Company Installment Redemption Price and the Equity
Conditions Failure Redemption Price, each of the foregoing, individually, a
“Redemption Price”.

 

(jj)               “SEC” means the United States Securities and Exchange
Commission.

 

(kk)           “Securities Act” means the Securities Act of 1933, as amended,
and the rules and regulations thereunder.

 

(ll)               “Securities Purchase Agreement” means that certain securities
purchase agreement, dated as of December 1, 2016, by and between the Company and
[_______], as may be amended from time to time.

 

(mm)       “Separate Notes” means the convertible note originally issued on
April 17, 2017 and any other convertible notes that may be issued pursuant to
the Separate Securities Purchase Agreement, as such convertible notes may be
amended from time to time.

 

(nn)           “Separate Securities Purchase Agreement” means that certain
securities purchase agreement, dated as of April 13, 2017, by and between the
Company and [_______], as may be amended from time to time.

 

(oo)           “Successor Entity” means one or more Person or Persons (or, if so
elected by the Holder, the Company or Parent Entity) formed by, resulting from
or surviving any Fundamental Transaction or one or more Person or Persons (or,
if so elected by the Holder, the Company or the Parent Entity) with which such
Fundamental Transaction shall have been entered into.

 



 - 35 - 

 

 

(pp)           “Trading Day” means any day on which the Common Stock is traded
on the Principal Market, or, if the Principal Market is not the principal
trading market for the Common Stock, then on the principal securities exchange
or securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time) unless such day is otherwise designated
as a Trading Day in writing by the Holder.

 

(qq)           “Voting Stock” of a Person means capital stock of such Person of
the class or classes pursuant to which the holders thereof have the general
voting power to elect, or the general power to appoint, at least a majority of
the board of directors, managers, trustees or other similar governing body of
such Person (irrespective of whether or not at the time capital stock of any
other class or classes shall have or might have voting power by reason of the
happening of any contingency).

 

(rr)              “Weighted Average Price” means, for any security as of any
date, the dollar volume-weighted average price for such security on the
Principal Market during the period beginning at 9:30:01 a.m., New York Time (or
such other time as the Principal Market publicly announces is the official open
of trading), and ending at 4:00:00 p.m., New York Time (or such other time as
the Principal Market publicly announces is the official close of trading) as
reported by Bloomberg through its “Volume at Price” functions, or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York Time (or
such other time as such market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York Time (or such other time as such
market publicly announces is the official close of trading) as reported by
Bloomberg, or, if no dollar volume-weighted average price is reported for such
security by Bloomberg for such hours, the average of the highest closing bid
price and the lowest closing ask price of any of the market makers for such
security as reported in the OTC Link or “pink sheets” by OTC Markets Group Inc.
(formerly Pink OTC Markets Inc.). If the Weighted Average Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Weighted Average Price of such security on such date shall be the fair
market value as mutually determined by the Company and the Holder. If the
Company and the Holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved pursuant to Section 21. All such
determinations to be appropriately adjusted for any stock dividend, stock split,
stock combination, reclassification or similar transaction during the applicable
calculation period.

 

[Signature Page Follows]

 

 

 



 - 36 - 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 



  Amyris, Inc.           By:          Name:       Title:  



 

 

 

 

 

 



 
 

 

EXHIBIT I

AMYRIS, inc.

 

 

CONVERSION NOTICE

 

Reference is made to the Senior Convertible Note (the “Note”) issued to the
undersigned by Amyris, Inc., a Delaware corporation (the “Company”). In
accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of Common Stock, par value $0.0001 per share (the “Common
Stock”), of the Company, as of the date specified below. Capitalized terms not
defined herein shall have the meaning as set forth in the Note.

 



  Date of Conversion:             Aggregate Conversion Amount to be converted:  
      Please confirm the following information:     Conversion Price:          
  Number of shares of Common Stock to be issued:         ☐    If this Conversion
Notice is being delivered with respect to an Installment Conversion or an
Acceleration, check here if Holder is electing to use the following Installment
Conversion Price:____________ on the following date:_______________.



 



Please issue the Common Stock into which the Note is being converted to Holder,
or for its benefit, as follows:           ☐ Check here if requesting delivery as
a certificate to the following name and to the following address:          
Issue to:                               ☐ Check here if requesting delivery by
Deposit/Withdrawal at Custodian as follows:           DTC Participant:          
DTC Number:  



 



 
 

 

  Account Number:  



 



Installment Amounts to be reduced (or accelerated) and amount of reduction (or
acceleration):               Date: _____________ __,  ______          
____________________________     Name of Registered Holder          
By:   ________________________     Name:     Title:           Tax
ID:_______________________   Facsimile:_____________________  



 

 

 

 

 

 

 



 
 

 

[INSERT AMYRIS, INC. LETTERHEAD]

 

 

 

ACKNOWLEDGMENT AND INSTRUCTION LETTER

 

 

 

The Company hereby acknowledges this Conversion Notice and hereby directs Wells
Fargo Shareowner Services to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated
[__________], 201[__] from the Company and acknowledged and agreed to by Wells
Fargo Shareowner Services.

 

 

  Amyris, Inc.           By:          Name:       Title:  



 

 

 

 

 

 

 

 



 
 

 

EXHIBIT B

 

[FORM OF [AMENDED AND RESTATED]2 CONVERTIBLE NOTE]

 

ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE,
INCLUDING SECTIONS 3(c)(iii) AND 16(a) HEREOF. THE PRINCIPAL AMOUNT REPRESENTED
BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF
MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION
3(c)(iii) OF THIS NOTE.

 

Amyris, Inc.

 

[AMENDED AND RESTATED] CONVERTIBLE NOTE

 

Issuance Date:  [___________], 2017 [Original] Principal Amount:
$[_____________]

 

FOR VALUE RECEIVED, Amyris, Inc., a Delaware corporation (the “Company”), hereby
promises to pay to [________] or registered assigns (the “Holder”) in cash
and/or in shares of Common Stock (as defined below) the amount set out above as
the [Original] Principal Amount (as reduced pursuant to the terms hereof
pursuant to redemption, conversion, amortization or otherwise, the “Principal”)
when due, whether upon the Maturity Date (as defined below), on any Installment
Date (as defined below) with respect to the Installment Amount (as defined
below) due on such Installment Date, acceleration, redemption or otherwise (in
each case in accordance with the terms hereof). This Convertible Note (including
all Convertible Notes issued in exchange, transfer or replacement hereof, this
“Note”) is one of a series of Convertible Notes either (i) originally issued on
the Original Issuance Date (as defined below) pursuant to the Securities
Purchase Agreement (as defined below) and amended and restated pursuant to the
Amendment Agreement, dated as of [             ], 2017, by and between the
Company and the initial Holder of this Note (the “Amendment Agreement”), or (ii)
issued on the Additional Closing Date (as defined below) (collectively, the
“Notes” and such other Convertible Notes, the “Other Notes”). Certain
capitalized terms used herein are defined in Section 29.

 

30.              PAYMENTS OF PRINCIPAL; PREPAYMENT. On each Installment Date,
the Company shall pay to the Holder an amount equal to the Installment Amount
due on such Installment Date in accordance with Section 8. On the Maturity Date,
the Company shall pay to the Holder an amount in cash representing all
outstanding Principal and accrued and unpaid Late Charges (as defined in Section
22(c)) on such Principal to the extent not otherwise converted into Common Stock
pursuant hereto. Other than as specifically permitted by this Note, the Company
may not prepay any portion of the outstanding Principal or accrued and unpaid
Late Charges on Principal, if any. Notwithstanding anything herein to the
contrary, if the daily Weighted Average Price of the Common Stock is less than
the Absolute Floor for 10 consecutive Trading Days (an “Acceleration Event”),
then an amount equal to 118% of all outstanding Principal and accrued and unpaid
Late Charges on such Principal shall be accelerated and shall become due and
payable by the Company to the Holder in cash within thirty (30) days following
such Acceleration Event.

 

__________________________

2 References to “Amended and Restated” and “Original Issuance Date” apply to the
Initial Note, as amended and restated pursuant to the Amendment Agreement. Edit
terms as appropriate for the Additional Note, when and if issued pursuant to the
Securities Purchase Agreement (“Original Principal Amount” applies to the
Additional Note).



 
 

 

31.              COMPANY OPTIONAL REDEMPTION. At any time or times after the
[Original] Issuance Date, the Company shall have the right to redeem, in whole
or in part, the Conversion Amount (as defined below) then remaining under this
Note (each, a “Company Optional Redemption Amount”) on a Company Optional
Redemption Date (each as defined below) (each, a “Company Optional Redemption”).
The portion of this Note subject to redemption pursuant to this Section 2 shall
be redeemed by the Company in cash at a price (the “Company Optional Redemption
Price”) equal to 118% of the Conversion Amount being redeemed as of the Company
Optional Redemption Date. The Company may exercise its right to require
redemption under this Section 2 by delivering a written notice thereof by
facsimile and overnight courier to all, but not less than all, of the holders of
Notes (each, a “Company Optional Redemption Notice” and the date all of the
holders of Notes received such notice is referred to as the “Company Optional
Redemption Notice Date”). The Company may deliver only one Company Optional
Redemption Notice hereunder in any twenty (20) Trading Day period and such
Company Optional Redemption Notice shall be irrevocable. The Company Optional
Redemption Notice shall (x) state the date on which the Company Optional
Redemption shall occur (the “Company Optional Redemption Date”), which date
shall not be less than five (5) Trading Days nor more than ninety (90) Trading
Days following the Company Optional Redemption Notice Date, and (y) state the
aggregate Conversion Amount of the Notes which is being redeemed in such Company
Optional Redemption from the Holder and all of the other holders of the Notes
pursuant to this Section 2 on the Company Optional Redemption Date.
Notwithstanding anything herein to the contrary, at any time prior to the date
the Company Optional Redemption Price is paid, in full, the Company Optional
Redemption Amount may be converted, in whole or in part, by the Holder into
shares of Common Stock pursuant to Section 3. All Conversion Amounts converted
by the Holder after the Company Optional Redemption Notice Date shall reduce the
Company Optional Redemption Amount of this Note required to be redeemed on the
Company Optional Redemption Date. In the event of a partial redemption of this
Note pursuant hereto, the Principal amount redeemed shall be deducted in reverse
order starting from the final Installment Amount to be paid hereunder on the
final Installment Date, unless the Holder otherwise indicates and allocates
among any Installment Dates hereunder in writing to the Company. Redemptions
made pursuant to this Section 2 shall be made in accordance with Section 11. In
the event of the Company’s redemption of any portion of this Note under this
Section 2, the Holder’s damages would be uncertain and difficult to estimate
because of the uncertainty of the availability of a suitable substitute
investment opportunity for the Holder. Accordingly, any redemption premium due
under this Section 2 is intended by the parties to be, and shall be deemed, a
reasonable estimate of the Holder’s actual loss of its investment opportunity
and not as a penalty. If the Company elects to cause a Company Optional
Redemption of this Note pursuant to Section 2, then it must simultaneously take
the same action with respect to all of the Other Notes.

 



 - 2 - 

 

 

32.              CONVERSION OF NOTES. At any time or times after the [Original]
Issuance Date, this Note shall be convertible into validly issued, fully paid
and non-assessable shares of Common Stock on the terms and conditions set forth
in this Section 3.

 

(a)                Conversion Right. Subject to the provisions of Section 3(d),
at any time or times on or after the [Original] Issuance Date, the Holder shall
be entitled to convert any portion of the outstanding and unpaid Conversion
Amount into validly issued, fully paid and non-assessable shares of Common Stock
in accordance with Section 3(c), at the Conversion Rate (as defined below). The
Company shall not issue any fraction of a share of Common Stock upon any
conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
transfer, stamp, issuance and similar taxes, costs and expenses (including,
without limitation, fees and expenses of the Transfer Agent (as defined below))
that may be payable with respect to the issuance and delivery of Common Stock
upon conversion of any Conversion Amount.

 

(b)               Conversion Rate. The number of shares of Common Stock issuable
upon conversion of any Conversion Amount pursuant to Section 3(a) shall be
determined by dividing (x) such Conversion Amount by (y) the Conversion Price
(the “Conversion Rate”).

 

(i)                 “Conversion Amount” means the sum of (A) the portion of the
Principal to be converted, amortized, deferred, accelerated, redeemed or
otherwise with respect to which this determination is being made and (B) accrued
and unpaid Late Charges, if any, with respect to such Principal.

 

(ii)               “Conversion Price” means, as of any Conversion Date or other
date of determination, $1.90 per share, subject to adjustment as provided
herein.

 

(c)                Mechanics of Conversion.

 

(i)                 Optional Conversion. To convert any Conversion Amount into
shares of Common Stock on any date (a “Conversion Date”), the Holder shall (A)
transmit by facsimile or electronic mail (or otherwise deliver), for receipt on
or prior to 11:59 p.m., New York time, on such date, a copy of an executed
notice of conversion in the form attached hereto as Exhibit I (the “Conversion
Notice”) to the Company and (B) if required by Section 3(c)(iii), surrender this
Note to a common carrier for delivery to the Company as soon as practicable on
or following such date (or an indemnification undertaking with respect to this
Note in the case of its loss, theft or destruction). On or before the first
(1st) Business Day following the date of receipt of a Conversion Notice, the
Company shall transmit by facsimile or electronic mail a confirmation of receipt
of such Conversion Notice to the Holder and the Transfer Agent. On or before the
third (3rd) Trading Day following the date of receipt of a Conversion Notice
(the “Share Delivery Date”), the Company shall (x) provided that the Company's
transfer agent (the “Transfer Agent”) is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which the Holder shall be entitled
to the Holder's or its designee's balance account with DTC through its Deposit
Withdrawal At Custodian system or (y) if the Transfer Agent is not participating
in the DTC Fast Automated Securities Transfer Program, issue and deliver to the
address as specified in the Conversion Notice, a certificate, registered in the
name of the Holder or its designee, for the number of shares of Common Stock to
which the Holder shall be entitled. If this Note is physically surrendered for
conversion as required by Section 3(c)(iii) and the outstanding Principal of
this Note is greater than the Principal portion of the Conversion Amount being
converted, then the Company shall as soon as practicable and in no event later
than three (3) Business Days after receipt of this Note and at its own expense,
issue and deliver to the Holder a new Note (in accordance with Section 16(d))
representing the outstanding Principal not converted. The Person or Persons
entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock on the Conversion Date, irrespective of the date
such Conversion Shares are credited to the Holder's account with DTC or the date
of delivery of the certificates evidencing such Conversion Shares, as the case
may be. In the event that the Holder elects to convert a portion of the
Principal amount of this Note prior to any applicable Installment Date, the
Conversion Amount so converted shall be deducted in reverse order starting from
the final Installment Amount to be paid hereunder on the final Installment Date,
unless the Holder otherwise indicates and allocates among any Installment Dates
hereunder in the applicable Conversion Notice. Notwithstanding anything to the
contrary contained in this Note, the Company shall cause the Transfer Agent to
deliver unlegended shares of Common Stock to the Holder (or its designee) for
delivery via DTC to the transferee in connection with any sale of Conversion
Shares with respect to which the Holder has entered into a contract for sale and
for which the Holder has not yet settled.

 



 - 3 - 

 

 

(ii)               Company's Failure to Timely Convert. If the Company shall
fail, for any reason or for no reason, on or prior to the Share Delivery Date,
to issue and deliver a certificate to the Holder, if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, or credit
the Holder's balance account with DTC, if the Transfer Agent is participating in
the DTC Fast Automated Securities Transfer Program, for the number of shares of
Common Stock to which the Holder is entitled upon the Holder's conversion of any
Conversion Amount (a “Conversion Failure”), then, in addition to all other
remedies available to the Holder, (1) the Company shall pay in cash to the
Holder on each day after such Share Delivery Date that the issuance of such
shares of Common Stock is not timely effected an amount equal to one percent
(1%) of the product of (A) the sum of the number of shares of Common Stock not
issued to the Holder on a timely basis and to which the Holder is entitled
multiplied by (B) the Closing Sale Price (as defined below) of the Common Stock
on the Trading Day immediately preceding the last possible date which the
Company could have issued such shares of Common Stock to the Holder without
violating Section 3(c)(i) and (2) the Holder, upon written notice to the
Company, may void its Conversion Notice with respect to, and retain or have
returned (as the case may be) any portion of this Note that has not been
converted pursuant to such Conversion Notice, provided that the voiding of a
Conversion Notice shall not affect the Company’s obligations to make any
payments which have accrued prior to the date of such notice pursuant to this
Section 3(c)(ii)(1) or otherwise. In addition to the foregoing, if a Conversion
Failure shall have occurred, and if on or after the applicable Share Delivery
Date the Holder purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Holder of Common Stock
issuable upon such conversion that the Holder anticipated receiving from the
Company (a “Buy-In”), then, in addition to all other remedies available to the
Holder, the Company shall, within three (3) Trading Days after the Holder's
request and in the Holder's discretion, either (x) pay cash to the Holder in an
amount equal to the Holder's total purchase price (including brokerage
commissions and other out-of-pocket expenses, if any) for the shares of Common
Stock so purchased (the “Buy-In Price”), at which point the Company's obligation
to issue and deliver such certificate or credit the Holder's balance account
with DTC for the shares of Common Stock to which the Holder is entitled upon the
Holder's conversion of the applicable Conversion Amount shall terminate, or (y)
promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such shares of Common Stock or credit the Holder's
balance account with DTC for such shares of Common Stock and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (I) such number of shares of Common Stock, times (II) the lowest
Closing Sale Price of the Common Stock on any Trading Day during the period
commencing on the date of the applicable Conversion Notice and ending on the
Trading Day immediately preceding the date of such issuance and payment under
this clause (y).

 



 - 4 - 

 

 

(iii)             Book-Entry. Notwithstanding anything to the contrary set forth
herein, upon conversion of any portion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Company unless (A) the full Conversion Amount represented by this Note is
being converted or (B) the Holder has provided the Company with prior written
notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender of this Note. The Holder and the
Company shall maintain records showing the Principal and Late Charges, if any,
converted and the dates of such conversions or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of this Note upon conversion.

 

(iv)             Disputes. In the event of a dispute as to the number of shares
of Common Stock issuable to the Holder in connection with a conversion of this
Note, the Company shall issue to the Holder the number of shares of Common Stock
not in dispute and resolve such dispute in accordance with Section 21.

 

(d)               Limitations on Conversions.

 



 - 5 - 

 

 

(i)                 Beneficial Ownership. The Company shall not effect the
conversion of any portion of this Note, and the Holder shall not have the right
to convert any portion of this Note pursuant to the terms and conditions of this
Note and any such conversion shall be null and void and treated as if never
made, to the extent that after giving effect to such conversion, the Holder
together with the other Attribution Parties collectively would beneficially own
in excess of 4.99% (the “Maximum Percentage”) of the shares of Common Stock
outstanding immediately after giving effect to such conversion. For purposes of
the foregoing sentence, the aggregate number of shares of Common Stock
beneficially owned by the Holder and the other Attribution Parties (as defined
below) shall include the number of shares of Common Stock held by the Holder and
all other Attribution Parties plus the number of shares of Common Stock issuable
upon conversion of this Note with respect to which the determination of such
sentence is being made, but shall exclude shares of Common Stock which would be
issuable upon (A) conversion of the remaining, nonconverted portion of this Note
beneficially owned by the Holder or any of the other Attribution Parties and (B)
exercise or conversion of the unexercised or nonconverted portion of any other
securities of the Company (including, without limitation, any convertible notes
or convertible preferred stock or warrants) beneficially owned by the Holder or
any other Attribution Party subject to a limitation on conversion or exercise
analogous to the limitation contained in this Section 3(d)(i). For purposes of
this Section 3(d)(i), beneficial ownership shall be calculated in accordance
with Section 13(d) of the Exchange Act. For purposes of determining the number
of outstanding shares of Common Stock the Holder may acquire upon the conversion
of this Note without exceeding the Maximum Percentage, the Holder may rely on
the number of outstanding shares of Common Stock as reflected in (x) the
Company’s most recent Annual Report on Form 10-K, Quarterly Report on Form 10-Q,
Current Report on Form 8-K or other public filing with the SEC, as the case may
be, (y) a more recent public announcement by the Company or (z) any other
written notice by the Company or the Transfer Agent, if any, setting forth the
number of shares of Common Stock outstanding (the “Reported Outstanding Share
Number”). If the Company receives a Conversion Notice from the Holder at a time
when the actual number of outstanding shares of Common Stock is less than the
Reported Outstanding Share Number, the Company shall notify the Holder in
writing of the number of shares of Common Stock then outstanding and, to the
extent that such Conversion Notice would otherwise cause the Holder’s beneficial
ownership, as determined pursuant to this Section 3(d)(i), to exceed the Maximum
Percentage, the Holder must notify the Company of a reduced number of shares of
Common Stock to be purchased pursuant to such Conversion Notice. For any reason
at any time, upon the written or oral request of the Holder, the Company shall
within one (1) Business Day confirm orally and in writing or by electronic mail
to the Holder the number of shares of Common Stock then outstanding. In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Note, by the Holder and any other Attribution Party since the
date as of which the Reported Outstanding Share Number was reported. In the
event that the issuance of shares of Common Stock to the Holder upon conversion
of this Note results in the Holder and the other Attribution Parties being
deemed to beneficially own, in the aggregate, more than the Maximum Percentage
of the number of outstanding shares of Common Stock (as determined under Section
13(d) of the Exchange Act), the number of shares so issued by which the Holder’s
and the other Attribution Parties’ aggregate beneficial ownership exceeds the
Maximum Percentage (the “Excess Shares”) shall be deemed null and void and shall
be cancelled ab initio, and the Holder shall not have the power to vote or to
transfer the Excess Shares. Upon delivery of a written notice to the Company,
the Holder may from time to time increase (with such increase not effective
until the sixty-first (61st) day after delivery of such notice) or decrease the
Maximum Percentage to any other percentage not in excess of 9.99% as specified
in such notice; provided that (i) any such increase in the Maximum Percentage
will not be effective until the sixty-first (61st) day after such notice is
delivered to the Company and (ii) any such increase or decrease will apply only
to the Holder and the other Attribution Parties and not to any other holder of
Notes that is not an Attribution Party of the Holder. For purposes of clarity,
the shares of Common Stock issuable pursuant to the terms of this Note in excess
of the Maximum Percentage shall not be deemed to be beneficially owned by the
Holder for any purpose including for purposes of Section 13(d) or Rule
16a-1(a)(1) of the Exchange Act. No prior inability to convert this Note
pursuant to this paragraph shall have any effect on the applicability of the
provisions of this paragraph with respect to any subsequent determination of
convertibility. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 3(d)(i) to the extent necessary to correct this paragraph (or any
portion of this paragraph) which may be defective or inconsistent with the
intended beneficial ownership limitation contained in this Section 3(d)(i) or to
make changes or supplements necessary or desirable to properly give effect to
such limitation. The limitation contained in this paragraph may not be waived
and shall apply to a successor holder of this Note. For the purpose of this
Section 3(d)(i), “Attribution Parties” means, collectively, the following
Persons and entities: (A) any investment vehicle, including, any funds, feeder
funds or managed accounts, currently, or from time to time after the [Original]
Issuance Date, directly or indirectly managed or advised by the Holder’s
investment manager or any of its affiliates or principals, (B) any direct or
indirect affiliates of the Holder or any of the foregoing, (C) any Person acting
or who could be deemed to be acting as a “group” (as that term is used in
Section 13(d) of the 1934 Act and as defined in Rule 13d-5 thereunder) together
with the Holder or any of the foregoing and (D) any other Persons whose
beneficial ownership of the Company’s Common Stock would or could be aggregated
with the Holder’s and the other Attribution Parties for purposes of Section
13(d) of the Exchange Act. For clarity, the purpose of the foregoing is to
subject collectively the Holder and all other Attribution Parties to the Maximum
Percentage.

 



 - 6 - 

 

 

(ii)               Principal Market Regulation. The Company shall not issue any
shares of Common Stock upon conversion of this Note or otherwise pursuant to the
terms of this Note if the issuance of such shares of Common Stock (taken
together with the issuance of all other shares of Common Stock upon conversion
of the Other Notes or otherwise pursuant to the terms of the Notes and taken
together with the issuance of all shares of Common Stock issued and issuable
pursuant to any transaction or series of transactions that may be aggregated
with the transactions contemplated by the Securities Purchase Agreement under
the rules or regulations of the Principal Market) would exceed the aggregate
number of shares of Common Stock which the Company may issue upon conversion of
the Notes and or otherwise pursuant to the terms of the Notes without breaching
the Company’s obligations under the rules or regulations of the Principal Market
(the number of shares which may be issued without violating such rules and
regulations, the “Exchange Cap”), except that such limitation shall not apply in
the event that the Company (A) obtains the approval of its stockholders as
required by the applicable rules of the Principal Market for issuances of shares
of Common Stock in excess of such amount or (B) obtains a written opinion from
outside counsel to the Company that such approval is not required, which opinion
shall be reasonably satisfactory to the Holder. Until such approval or such
written opinion is obtained, no Holder shall be issued in the aggregate, upon
conversion of any Notes or otherwise pursuant to the terms of the Notes, shares
of Common Stock in an amount greater than the Exchange Cap. In the event that
the Company is prohibited from issuing any shares of Common Stock pursuant to
this Section 3(d)(ii) (the “Exchange Cap Shares”), the Company shall pay cash in
exchange for cancellation of the Conversion Amount that is subject to such
Conversion Notice in an amount equal to the sum of (i) the product of (x) such
number of Exchange Cap Shares and (y) the greatest Closing Sale Price of the
Common Stock on any Trading Day during the period commencing on the date the
Holder delivers the applicable Conversion Notice with respect to such Exchange
Cap Shares to the Company and ending on the Trading Day immediately preceding
the date of such issuance and payment under this Section 3(d)(ii) and (ii) to
the extent the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of
Exchange Cap Shares, any brokerage commissions and other reasonable
out-of-pocket expenses, if any, of the Holder incurred in connection therewith.

 



 - 7 - 

 

 

33.              RIGHTS UPON EVENT OF DEFAULT.

 

(a)                Event of Default. Each of the following events shall
constitute an “Event of Default”:

 

(i)                 the suspension from trading or failure of the Common Stock
to be trading or listed (as applicable) on an Eligible Market for a period of
three (3) consecutive Trading Days or for more than an aggregate of ten (10)
Trading Days in any 365-day period;

 

(ii)               the Company's (A) failure to cure a Conversion Failure by
delivery of the required number of shares of Common Stock (or cash amount in
accordance with Section 3(d)(ii), if applicable) within five (5) Business Days
after the applicable Conversion Date or (B) notice, written or oral, to the
Holder or any holder of the Other Notes or Separate Note, including by way of
public announcement or through any of its agents, at any time, of its intention
not to comply with a request for conversion of this Note or any Other Notes or
any Separate Note into shares of Common Stock that is tendered in accordance
with the provisions of this Note or the Other Notes or any Separate Note, other
than pursuant to Section 3(d) (and analogous provisions under the Other Notes
and Separate Note);

 

(iii)             except to the extent the Company is in compliance with Section
10(b) below, at any time following the tenth (10th) consecutive Business Day
that the Company does not have reserved out of its authorized and unissued
shares of Common Stock the number of shares of Common Stock that the Holder
would be entitled to receive upon a conversion of the full Conversion Amount of
this Note (without regard to any limitations on conversion set forth in Section
3(d) or otherwise);

 

(iv)             the Company's failure to pay to the Holder any amount of
Principal, Late Charges or other amounts when and as due under this Note
(including, without limitation, the Company's failure to pay any redemption,
Late Charges or other amounts), or any other Transaction Document (as defined in
the Securities Purchase Agreement), or any other agreement, document,
certificate or other instrument delivered in connection with the transactions
contemplated hereby and thereby to which the Holder is a party, if such failure
continues for a period of at least an aggregate of five (5) Business Days;

 



 - 8 - 

 

 

(v)               any restrictive legend is placed on any certificate
evidencing, or any stop transfer order is maintained against, any shares of
Common Stock issued to the Holder upon conversion of the Notes;

 

(vi)             the Company or any of its Subsidiaries, pursuant to or within
the meaning of Title 11, U.S. Code, or any similar Federal, foreign or state law
for the relief of debtors (collectively, “Bankruptcy Law”), (A) commences a
voluntary case or proceeding, (B) consents to the entry of an order for relief
against it in an involuntary case or proceeding, (C) consents to the appointment
of a receiver, trustee, assignee, liquidator or similar official (a
“Custodian”), (D) makes a general assignment for the benefit of its creditors,
(E) admits in writing that it is generally unable to pay its debts as they
become due, (F) taking of any action by any Person to commence a Uniform
Commercial Code foreclosure sale or any other similar action under federal,
state or foreign law or (G) the taking of corporate action by the Company or any
Subsidiary in furtherance of any of the foregoing;

 

(vii)           a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that (A) is for relief against the Company or any of
its Subsidiaries in an involuntary case, (B) appoints a Custodian of the Company
or any of its Subsidiaries, or (C) orders the liquidation of the Company or any
of its Subsidiaries;

 

(viii)         a final judgment or judgments for the payment of money
aggregating in excess of $10,000,000 are rendered against the Company or any of
its Subsidiaries and which judgments are not; provided, however, that any
judgment which is covered by insurance or an indemnity from a credit worthy
party shall not be included in calculating the $10,000,000 amount set forth
above so long as the Company provides the Holder a written statement from such
insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity;

 

(ix)             the Company and/or any Subsidiary, individually or in the
aggregate, fails to pay, when due, or within any applicable grace period, any
payment with respect to any Indebtedness in excess of $10,000,000 due to any
third party (other than, with respect to unsecured Indebtedness only, payments
contested by the Company and/or such Subsidiary (as the case may be) in good
faith by proper proceedings and with respect to which adequate reserves have
been set aside for the payment thereof in accordance with GAAP) or is otherwise
in breach or violation of any agreement for monies owed or owing in an amount in
excess of $10,000,000, which breach or violation results in the acceleration of
amounts due thereunder;

 

(x)               other than as specifically set forth in another clause of this
Section 4(a), the Company or any of its Subsidiaries breaches any representation
or warranty in any material respect (except with respect to any representation
or warranty qualified by material or material adverse effect, in any respect) or
breaches any covenant or other term or condition of this Note, any Other Note or
any Separate Note, any other Transaction Document or any other agreement,
document, certificate or other instrument delivered in connection with the
transactions contemplated thereby and hereby to which the Holder is a party,
except, in the case of a breach of a representation, warranty, covenant or other
term or condition, as applicable, which is curable, only if such breach
continues for a period of at least an aggregate of ten (10) consecutive Business
Days after notice thereof;

 



 - 9 - 

 

 

(xi)             any breach or failure in any respect to comply with any of
Sections 1, 3, 4(b), 5(b), 8, 13(a), 13(b), 13(c) or 13(d) of this Note;

 

(xii)           a false or inaccurate certification (including a false or
inaccurate deemed certification) by the Company that the Equity Conditions are
satisfied or that there has been no Equity Conditions Failure or as to whether
any Event of Default or Change of Control has occurred;

 

(xiii)         any Event of Default (as defined in any Other Note or Separate
Note) occurs with respect to any Other Note or Separate Note;

 

(xiv)         any Material Adverse Effect (as defined in the Securities Purchase
Agreement) has occurred and is continuing; or

 

(xv)           any breach or failure by the Company in any respect to fully
comply with all of its obligations, covenants and agreements contained in
Section 4(i) of the Securities Purchase Agreement, as amended by the Amendment
Agreement.

 

(b)               Event of Default Redemption Right. Upon the occurrence of an
Event of Default with respect to this Note, any Other Note or any Separate Note,
the Company shall within one (1) Business Day of obtaining knowledge thereof
deliver written notice thereof via facsimile or electronic mail and overnight
courier (an “Event of Default Notice”) to the Holder. At any time after the
earlier of the Holder's receipt of an Event of Default Notice and the Holder
becoming aware of an Event of Default, the Holder may require the Company to
redeem (an “Event of Default Redemption”) all or any portion of this Note by
delivering written notice thereof (the “Event of Default Redemption Notice”) to
the Company, which Event of Default Redemption Notice shall indicate the portion
of this Note the Holder is electing to require the Company to redeem. Each
portion of this Note subject to redemption by the Company pursuant to this
Section 4(b) shall be redeemed by the Company in cash by wire transfer of
immediately available funds at a price equal to the greater of (x) 118% of the
Conversion Amount being redeemed and (y) the product of (A) the Conversion
Amount being redeemed and (B) the quotient determined by dividing (I) the
greatest Closing Sale Price of the shares of Common Stock during the period
beginning on the date immediately preceding such Event of Default and ending on
the Trading Day immediately preceding the date Company makes the entire payment
required to be made under this Section 4(b), by (II) the lowest Installment
Conversion Price in effect during such period (the “Event of Default Redemption
Price”). Redemptions required by this Section 4(b) shall be made in accordance
with the provisions of Section 11. To the extent redemptions required by this
Section 4(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of the Note by the Company, such redemptions shall be deemed to be
voluntary prepayments. Notwithstanding anything to the contrary in this Section
4, but subject to Section 3(d), until the Event of Default Redemption Price
(together with any Late Charges thereon) is paid in full, the Conversion Amount
submitted for redemption under this Section 4(b) (together with any Late Charges
thereon) may be converted, in whole or in part, by the Holder into Common Stock
pursuant to Section 3. In the event of a partial redemption of this Note
pursuant hereto, the Principal amount redeemed shall be deducted in reverse
order starting from the final Installment Amount to be paid hereunder on the
final Installment Date, unless the Holder otherwise indicates and allocates
among any Installment Dates hereunder in the applicable Event of Default
Redemption Notice. The parties hereto agree that in the event of the Company's
redemption of any portion of the Note under this Section 4(b), the Holder's
damages would be uncertain and difficult to estimate because of the uncertainty
of the availability of a suitable substitute investment opportunity for the
Holder. Accordingly, any Event of Default redemption premium due under this
Section 4(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder's actual loss of its investment opportunity and not as a
penalty.

 



 - 10 - 

 

 

34.              RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.

 

(a)                Assumption. The Company shall not enter into or be party to a
Fundamental Transaction unless (i)  the Successor Entity assumes in writing all
of the obligations of the Company under this Note and the other Transaction
Documents in accordance with the provisions of this Section 5(a) pursuant to
written agreements in form and substance reasonably satisfactory to the Holder
and approved by the Holder prior to such Fundamental Transaction, including
agreements, if so requested by the Holder, to deliver to each holder of Notes in
exchange for such Notes a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to the Notes,
including, without limitation, having a principal amount equal to the principal
amounts of the Notes then outstanding held by such holder, having similar
conversion rights and having similar ranking and security to the Notes, and
reasonably satisfactory to the Holder and (ii) except with respect to a Change
of Control in which the Company (or the Successor Entity, as applicable)
complies with Section 5(b) in all respects, the Successor Entity (including its
Parent Entity) is a publicly traded corporation whose common capital stock is
quoted on or listed for trading on an Eligible Market (a “Public Company”). Any
security issuable or potentially issuable to the Holder pursuant to the terms of
this Note on the consummation of a Fundamental Transaction shall be registered
and freely tradable by the Holder without any restriction or limitation or the
requirement to be subject to any holding period pursuant to any applicable law.
Upon the occurrence of any Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Fundamental Transaction, the provisions of this Note and the other Transaction
Documents referring to the “Company” shall refer instead to the Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Note and the other Transaction
Documents with the same effect as if such Successor Entity had been named as the
Company herein. If the Successor Entity (or its Parent Entity) is a Public
Company and the Company (or the Successor Entity), as applicable, complies with
Section 5(b) below in all respects, upon consummation of a Fundamental
Transaction, the Successor Entity shall deliver to the Holder confirmation that
there shall be issued upon conversion or redemption of this Note at any time
after the consummation of such Fundamental Transaction, in lieu of the shares of
Common Stock (or other securities, cash, assets or other property (except such
items still issuable under Section 6 which shall continue to be receivable
thereafter) issuable upon the conversion or redemption of the Notes prior to
such Fundamental Transaction, such shares of the publicly traded common stock
(or their equivalent) of the Successor Entity (including its Parent Entity)
which the Holder would have been entitled to receive upon the happening of such
Fundamental Transaction had this Note been converted immediately prior to such
Fundamental Transaction (without regard to any limitations on the conversion of
this Note), as adjusted in accordance with the provisions of this Note.
Notwithstanding the foregoing, the Holder may elect, at its sole option, by
delivery of written notice to the Company to waive this Section 5(a) to permit
the Fundamental Transaction without the assumption of this Note. In addition to
and not in substitution for any other rights hereunder, prior to the occurrence
or consummation of any Fundamental Transaction pursuant to which holders of
shares of Common Stock are entitled to receive securities, cash, assets or other
property with respect to or in exchange for shares of Common Stock (a “Corporate
Event”), the Company shall make appropriate provision to insure that, and any
applicable Successor Entity or Successor Entities shall ensure that the Holder
will thereafter have the right to receive upon conversion of this Note at any
time after the occurrence or consummation of the Corporate Event, shares of
Common Stock or Successor capital stock or, if so elected by the Holder, in lieu
of the shares of Common Stock (or other securities, cash, assets or other
property) purchasable upon the conversion of this Note prior to such Corporate
Event (but not in lieu of such items still issuable under Sections 6(a) and
6(b), which shall continue to be receivable on the Common Stock or on such
shares of stock, securities, cash, assets or any other property otherwise
receivable with respect to or in exchange for shares of Common Stock), such
shares of stock, securities, cash, assets or any other property whatsoever
(including warrants or other purchase or subscription rights and any shares of
Common Stock) which the Holder would have been entitled to receive upon the
occurrence or consummation of such Corporate Event or the record, eligibility or
other determination date for the event resulting in such Corporate Event, had
this Note been converted immediately prior to such Corporate Event or the
record, eligibility or other determination date for the event resulting in such
Corporate Event (without regard to any limitations on conversion of this Note)
(the “Change of Control Consideration”). Provision made pursuant to the
preceding sentence shall be in a form and substance reasonably satisfactory to
the Holder. The provisions of this Section 5(a) shall apply similarly and
equally to successive Fundamental Transactions.

 



 - 11 - 

 

 

(b)               Change of Control Redemption Right. Promptly after the public
announcement of such Change of Control, the Company shall deliver written notice
thereof via facsimile or electronic mail and overnight courier to the Holder (a
“Change of Control Notice”). At any time during the period beginning on the
earlier to occur of (x) any oral or written agreement by the Company or any of
its Subsidiaries, upon consummation of which the transaction contemplated
thereby would reasonably be expected to result in a Change of Control, (y) the
Holder becoming aware of a Change of Control and (z) the Holder's receipt of a
Change of Control Notice and ending twenty-five (25) Trading Days after the date
of the consummation of such Change of Control, the Holder may require the
Company to redeem (a “Change of Control Redemption”) all or any portion of this
Note by delivering written notice thereof (“Change of Control Redemption
Notice”) to the Company, which Change of Control Redemption Notice shall
indicate the Conversion Amount the Holder is electing to require the Company to
redeem. The portion of this Note subject to redemption pursuant to this Section
5(b) shall be redeemed by the Company in cash by wire transfer of immediately
available funds at a price equal to the greatest of (x) 118% of the Conversion
Amount being redeemed, (y) the product of (A) the Conversion Amount being
redeemed and (B) the quotient determined by dividing (I) the greatest Closing
Sale Price of the shares of Common Stock during the period beginning on the date
immediately preceding the earlier to occur of (x) the consummation of the Change
of Control and (y) the public announcement of such Change of Control and ending
on the date the Holder delivers the Change of Control Redemption Notice, by (II)
the lowest Installment Conversion Price in effect during such period and (z) the
product of (A) the Conversion Amount being redeemed multiplied by (B) the
quotient of (I) the aggregate cash consideration and the aggregate cash value of
any non-cash consideration per share of Common Stock to be paid to the holders
of the shares of Common Stock upon consummation of such Change of Control (any
such non-cash consideration constituting publicly-traded securities shall be
valued at the highest of the Closing Sale Price of such securities as of the
Trading Day immediately prior to the consummation of such Change of Control, the
Closing Sale Price of such securities on the Trading Day immediately following
the public announcement of such proposed Change of Control and the Closing Sale
Price of such securities on the Trading Day immediately prior to the public
announcement of such proposed Change of Control) divided by (II) the lowest
Installment Conversion Price in effect during such period (the “Change of
Control Redemption Price”). Redemptions required by this Section 5 shall be made
in accordance with the provisions of Section 11. To the extent redemptions
required by this Section 5(b) are deemed or determined by a court of competent
jurisdiction to be prepayments of the Note by the Company, such redemptions
shall be deemed to be voluntary prepayments. Notwithstanding anything to the
contrary in this Section 5, but subject to Section 3(d), until the Change of
Control Redemption Price (together with any Late Charges thereon) is paid in
full, the Conversion Amount submitted for redemption under this Section 5(b)
(together with any Late Charges thereon) may be converted, in whole or in part,
by the Holder into Common Stock (or, if after the date of consummation of such
Change of Control, into the applicable Change of Control Consideration) pursuant
to Section 3. In the event of a partial redemption of this Note pursuant hereto,
the Principal amount redeemed shall be deducted in reverse order starting from
the final Installment Amount to be paid hereunder on the final Installment Date,
unless the Holder otherwise indicates and allocates among any Installment Dates
hereunder in the applicable Change of Control Redemption Notice. The parties
hereto agree that in the event of the Company's redemption of any portion of the
Note under this Section 5(b), the Holder's damages would be uncertain and
difficult to estimate because of the uncertainty of the availability of a
suitable substitute investment opportunity for the Holder. Accordingly, any
Change of Control redemption premium due under this Section 5(b) is intended by
the parties to be, and shall be deemed, a reasonable estimate of the Holder's
actual loss of its investment opportunity and not as a penalty.

 



 - 12 - 

 

 

35.              DISTRIBUTION OF ASSETS; RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS
AND OTHER CORPORATE EVENTS.

 

(a)                Distribution of Assets. If the Company shall declare or make
any dividend or other distributions of its assets (or rights to acquire its
assets) to all or substantially all of the holders of shares of Common Stock, by
way of return of capital or otherwise (including without limitation, any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (the “Distributions”), then the Holder
will be entitled to such Distributions as if the Holder had held the number of
shares of Common Stock acquirable upon complete conversion of this Note (without
taking into account any limitations or restrictions on the convertibility of
this Note) immediately prior to the date on which a record is taken for such
Distribution or, if no such record is taken, the date as of which the record
holders of Common Stock are to be determined for such Distributions (provided,
however, that to the extent that the Holder's right to participate in any such
Distribution would result in the Holder and its Affiliates exceeding the Maximum
Percentage, then the Holder shall not be entitled to participate in such
Distribution to such extent (and shall not be entitled to beneficial ownership
of such shares of Common Stock as a result of such Distribution (and beneficial
ownership) to such extent) and the portion of such Distribution shall be held in
abeyance for the Holder until such time or times as its right thereto would not
result in the Holder and its Affiliates exceeding the Maximum Percentage, at
which time or times the Holder shall be granted such rights (and any rights
under this Section 6(a) on such initial rights or on any subsequent such rights
to be held similarly in abeyance) to the same extent as if there had been no
such limitation).

 



 - 13 - 

 

 

(b)               Purchase Rights. If at any time the Company grants, issues or
sells any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately prior to the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights
(provided, however, that to the extent that the Holder's right to participate in
any such Purchase Right would result in the Holder and its Affiliates exceeding
the Maximum Percentage, then the Holder shall not be entitled to participate in
such Purchase Right to such extent (and shall not be entitled to beneficial
ownership of such shares of Common Stock as a result of such Purchase Right (and
beneficial ownership) to such extent) and such Purchase Right to such extent
shall be held in abeyance for the Holder until such time or times as its right
thereto would not result in the Holder and its Affiliates exceeding the Maximum
Percentage, at which time or times the Holder shall be granted such right (and
any Purchase Right granted, issued or sold on such initial Purchase Right or on
any subsequent Purchase Right to be held similarly in abeyance) to the same
extent as if there had been no such limitation).

 

36.              RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

 

(a)                Adjustment of Conversion Price upon Subdivision or
Combination of Common Stock. If the Company at any time on or after the
[Original] Issuance Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced. If the
Company at any time on or after the [Original] Issuance Date combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased. Any adjustment pursuant to this Section 7(a) shall
become effective immediately after the effective date of such subdivision or
combination.

 



 - 14 - 

 

 

(b)               Voluntary Adjustment by Company. The Company may at any time
during the term of this Note, with the prior written consent of the Holder,
reduce the then current Conversion Price to any amount and for any period of
time deemed appropriate by the Board of Directors of the Company. The Company
may at any time during the term of this Note, without the prior written consent
of the Holder, either (i) reduce the Floor Price (as defined below) to any
amount and for any period of time deemed appropriate by the Board of Directors
of the Company or (ii) waive the application of the Floor Price to the
Installment Conversion (defined below) and any Acceleration (defined below) by
the Holder pursuant to Section 8 with respect to the entire applicable
Installment Period (defined below).

 

37.              INSTALLMENT CONVERSION OR REDEMPTION.

 

(a)                General. On each applicable Installment Date (as defined
below), provided there has been no Equity Conditions Failure (as defined below),
the Company shall pay to the Holder of this Note the Installment Amount due on
such date by the conversion of all or some of such Installment Amount into
Common Stock, in accordance with this Section 8 (a “Installment Conversion”);
provided, however, that the Company may, at its option following notice to the
Holder as set forth below, pay the Installment Amount by redeeming such
Installment Amount in cash (a “Installment Redemption”) or by any combination of
an Installment Conversion and an Installment Redemption so long as all of the
outstanding applicable Installment Amount due on any Installment Date shall be
converted and/or redeemed by the Company on the applicable dates set forth in
this Section 8, subject to the provisions of this Section 8. On or prior to the
date which is the fifth (5th) Trading Day prior to each Installment Date (each,
an “Installment Notice Due Date”), the Company shall deliver written notice
(each, a “Company Installment Notice” and the date all of the Holders receive
such notice is referred to as the “Company Installment Notice Date”), to each
holder of Notes which Company Installment Notice shall (i) either (A) confirm
that the applicable Installment Amount of the Holder's Note shall be converted
to Common Stock in whole or in part pursuant to an Installment Conversion (such
amount to be converted, the “Installment Conversion Amount”) or (B) (1) state
that the Company elects to redeem for cash, or is required to redeem for cash in
accordance with the provisions of the Notes, in whole or in part, the applicable
Installment Amount pursuant to an Installment Redemption and (2) specify the
portion (including Late Charges, if any, on such amount) which the Company
elects or is required to redeem pursuant to an Installment Redemption (such
amount to be redeemed, the “Installment Redemption Amount”) and the portion
(including Late Charges, if any, on such amount) that is the Installment
Conversion Amount, which amounts, when added together, must equal the applicable
Installment Amount and (ii) if the Installment Amount is to be paid, in whole or
in part, in Common Stock pursuant to an Installment Conversion, certify that
there has been no Equity Conditions Failure as of the Company Installment Notice
Date. Each Company Installment Notice shall be irrevocable. If the Company does
not timely deliver a Company Installment Notice in accordance with this Section
8, then the Company shall be deemed to have delivered an irrevocable Company
Installment Notice confirming an Installment Conversion and shall be deemed to
have certified that there has been no Equity Conditions Failure in connection
with any such conversion on the Company Installment Notice Date and Installment
Date. Except as expressly provided in this Section 8(a), the Company shall
convert and/or redeem the applicable Installment Amount of this Note pursuant to
this Section 8 and the corresponding Installment Amounts of the Other Notes
pursuant to the corresponding provisions of the Other Notes in the same ratio of
the Installment Amount being converted and/or redeemed hereunder. The
Installment Conversion Amount (whether set forth in the Company Installment
Notice or by operation of this Section 8) shall be converted in accordance with
Section 8(b) and the Installment Redemption Amount shall be redeemed in
accordance with Section 8(c) and Section 11. Notwithstanding anything herein to
the contrary, except in the case of an Acceleration, in the event of any partial
conversion or redemption of this Note, the Principal amount converted or
redeemed shall be deducted in reverse order starting from the final Installment
Amount to be paid hereunder on the final Installment Date, unless the Holder
otherwise indicates and allocates among any Installment Dates hereunder in the
applicable Conversion Notice or Redemption Notice, as applicable.

 



 - 15 - 

 

 

(b)   Mechanics of Installment Conversion. If the Company delivers a Company
Installment Notice and confirms, or is deemed to have confirmed, in whole or in
part, an Installment Conversion in accordance with Section 8(a), then on the
applicable Installment Date, the Company (i) shall confirm in writing to the
Investor the applicable Floor Price for the applicable Installment Period and
(ii) shall, or shall direct the Transfer Agent to, credit the Holder's account
with DTC (or if the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, issue and deliver to the Holder a
certificate) for a number of shares of Common Stock equal to 125% of the
quotient of (x) the applicable Installment Conversion Amount as of the
applicable Installment Date divided by (y) the Installment Conversion Price
calculated as of the applicable Installment Date (collectively, the “Initial
Installment Shares”); provided, that there has been no Equity Conditions Failure
(or such Equity Conditions Failure is not waived in writing by the Holder) on
each day during the period commencing on such Company Installment Notice Date
through and including the applicable Installment Date. During the period
commencing on the applicable Installment Date and ending on the Trading Day
immediately prior to the next Installment Date (each, an “Installment Period”),
the Holder may elect, at its option and in its sole discretion, at one or more
times during such Installment Period, to convert the applicable Installment
Conversion Amount into a number of shares of Common Stock equal to the quotient
of (x) the applicable Installment Conversion Amount as of the applicable
Installment Date divided by (y) the Installment Conversion Price then in effect
on such date of conversion (collectively, the “Installment Shares”), in
accordance with the conversion procedures set forth in Section 3 hereunder
(except as provided in this Section 8 with respect to delivery of Conversion
Shares), mutatis mutandis (with “Installment Conversion Price” replacing
“Conversion Price” for all purposes hereunder with respect to an Installment
Conversion); provided, that there has been no Equity Conditions Failure (or such
Equity Conditions Failure is not waived in writing by the Holder) on each day
during the Installment Period. The Installment Shares to be issued to the Holder
pursuant to this Section 8(b) with respect to any Installment Period shall be
credited against the Initial Installment Shares issued to the Holder on the
applicable Installment Date. If, as of 4:00 p.m., New York time, on the last
Trading Day of the applicable Installment Period, the number of Installment
Shares to be issued to the Holder pursuant to this Section 8(b) with respect to
such Installment Period exceeds the number of Initial Installment Shares
previously issued to the Holder on the applicable Installment Date, then, not
later than 4:00 p.m., New York time, on the second (2nd) Trading Day immediately
following the last Trading Day of the applicable Installment Period, the Company
shall, or shall direct the Transfer Agent to, credit the Holder's account with
DTC (or if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver to the Holder a certificate) for
a number of shares of Common Stock equal to the amount by which the number of
Installment Shares to be issued to the Holder pursuant to this Section 8(b) with
respect to such Installment Period exceeds the number of Initial Installment
Shares previously issued to the Holder on the applicable Installment Date. If,
as of 4:00 p.m., New York time, on the last Trading Day of the applicable
Installment Period, the number of Installment Shares to be issued to the Holder
pursuant to this Section 8(b) with respect to such Installment Period is less
than the number of Initial Installment Shares previously issued to the Holder on
the applicable Installment Date, then, such excess Initial Installment Shares
shall be credited to the number of Initial Installment Shares the Company shall
be required to issue to the Holder on the next applicable Installment Date with
respect to which the Company delivers a Company Installment Notice and confirms,
or is deemed to have confirmed, in whole or in part, an Installment Conversion
in accordance with Section 8(a). Notwithstanding anything herein to the
contrary, any portion of an Installment Conversion Amount that is not converted
by the Holder pursuant to this Section 8(b) shall not be deducted from the
Principal amount outstanding under this Note, but rather all of such
non-converted Installment Conversion Amount shall be added to the next
Installment Amount to be paid hereunder; provided, however, that the par value
of any Initial Installment Shares delivered with respect to such Installment
Conversion Amount that is not so converted shall be deducted from the Principal
amount outstanding under this Note and shall be netted against any future
Installment Conversions with respect to such Initial Installment Shares;
provided, further, that any Installment Conversion Amount outstanding on the
Maturity Date will be automatically converted into shares of Common Stock at the
Installment Conversion Price in effect on the Maturity Date, provided that such
Installment Conversion Price is above the Absolute Floor.

 



 - 16 - 

 

 

All Installment Shares shall be fully paid and nonassessable shares of Common
Stock (rounded to the nearest whole share). If an Event of Default occurs during
the period commencing on the applicable Company Installment Notice Date through
the expiration of the applicable Installment Period, the Holder may elect an
Event of Default Redemption in accordance with Section 4(b). If there is an
Equity Conditions Failure as of the Company Installment Notice Date, then unless
the Company has elected to redeem such Installment Amount, the Company
Installment Notice shall indicate that unless the Holder waives the Equity
Conditions Failure, the Installment Amount shall be redeemed for cash. If the
Company confirmed (or is deemed to have confirmed by operation of Section 8(a))
the conversion of the applicable Installment Conversion Amount, in whole or in
part, and there was no Equity Conditions Failure as of the applicable Company
Installment Notice Date (or is deemed to have certified that there has been no
Equity Conditions Failure in connection with any such conversion have been
satisfied by operation of Section 8(a)) but an Equity Conditions Failure
occurred at any time during the period commencing on the applicable Company
Installment Notice Date and ending on the expiration of the applicable
Installment Period, the Company shall provide the Holder a subsequent notice to
that effect. If there is an Equity Conditions Failure (or such Equity Conditions
Failure is not waived in writing by the Holder) during the period commencing on
the applicable Company Installment Notice Date ending on the expiration of the
applicable Installment Period, then at the option of the Holder designated in
writing to the Company, the Holder may require the Company to do either one or
both of the following: (i) the Company shall redeem all or any part designated
by the Holder of the Installment Conversion Amount (such designated amount is
referred to as the “Equity Conditions Failure Redemption Amount”) on or prior to
the third (3rd) Trading Day after written notice thereof (the “Equity Conditions
Failure Redemption Notice”) is provided to the Company (the “Equity Conditions
Failure Redemption Date”) and the Company shall pay to the Holder on such Equity
Conditions Failure Redemption Date, by wire transfer of immediately available
funds, an amount in cash equal to 118% of such Equity Conditions Failure
Redemption Amount (the “Equity Conditions Failure Redemption Price”) and/or (ii)
the Installment Conversion shall be null and void with respect to all or any
part designated by the Holder of the unconverted Installment Conversion Amount
and the Holder shall be entitled to all the rights of a holder of this Note with
respect to such amount of the Installment Conversion Amount; provided, however,
that the Installment Conversion Price for such unconverted Installment
Conversion Amount shall thereafter be adjusted to equal the lesser of (A) the
Installment Conversion Price as in effect on the date on which the Holder voided
the Installment Conversion and (B) the Installment Conversion Price as in effect
on the date on which the Holder delivers a Conversion Notice relating thereto.
If the Company fails to redeem any Equity Conditions Failure Redemption Amount
on or before the applicable Equity Conditions Failure Redemption Date by payment
of such amount on the applicable Equity Conditions Failure Redemption Date, then
the Holder shall have the rights set forth in Section 11 as if the Company
failed to pay the applicable Company Installment Redemption Price (as defined
below) and all other rights under this Note (including, without limitation, such
failure constituting an Event of Default described in Section 4(a)(xi)).

 



 - 17 - 

 

 

(c)    Mechanics of Installment Redemption. If the Company elects an Installment
Redemption in accordance with Section 8, then the Installment Redemption Amount
which is to be paid to the Holder on the applicable Installment Date shall be
redeemed by the Company and the Company shall pay to the Holder on such
Installment Date, by wire transfer of immediately available funds, an amount in
cash (the “Company Installment Redemption Price”) equal to 118% of the
Installment Redemption Amount. If the Company fails to redeem the Installment
Redemption Amount on the applicable Installment Date by payment of the Company
Installment Redemption Price on such date, then at the option of the Holder
designated in writing to the Company (any such designation shall be deemed a
“Conversion Notice” pursuant to Section 3(c) for purposes of this Note), (i) the
Holder shall have the rights set forth in Section 11 as if the Company failed to
pay the applicable Company Installment Redemption Price and all other rights as
a Holder of Notes (including, without limitation, such failure constituting an
Event of Default described in Section 4(a)(xi)) and (ii) the Holder may, at its
option and in its sole discretion, at one or more times during the Installment
Period, require the Company to convert all or any part of the Installment
Redemption Amount into Installment Shares at the Installment Conversion Price
then in effect at the time of such conversion. Conversions required by this
Section 8(c) shall be made in accordance with the provisions of Section 8(b)
and, with respect to issuances of Installment Shares, Section 3(c), but subject
to Section 3(d). Notwithstanding anything to the contrary in this Section 8(c),
but subject to Section 3(d), until the Company Installment Redemption Price
(together with any Late Charges thereon) is paid in full, the Installment
Redemption Amount (together with any Late Charges thereon) may be converted, in
whole or in part, by the Holder into Common Stock pursuant to Section 3. In the
event the Holder elects to convert all or any portion of the Installment
Redemption Amount prior to the applicable Installment Date as set forth in the
immediately preceding sentence, the Installment Redemption Amount so converted
shall be deducted in reverse order starting from the final Installment Amount to
be paid hereunder on the final Installment Date, unless the Holder otherwise
indicates and allocates among any Installment Dates hereunder in the applicable
Conversion Notice.

 



 - 18 - 

 

 

(d)   Deferred Installment Amount. Notwithstanding any provision of this Section
8 to the contrary, the Holder may, at its option and in its sole discretion,
deliver a written notice to the Company no later than the Trading Day
immediately prior to the applicable Installment Date electing to have the
payment of all or any portion of an Installment Amount payable on such
Installment Date deferred (such amount(s) deferred, the “Holder Deferral
Amount”) until any subsequent Installment Date selected by the Holder, in its
sole discretion, in which case, the Holder Deferral Amount shall be added to,
and become part of, the Installment Amount to be paid on such subsequent
Installment Date. Any notice delivered by the Holder pursuant to this Section
8(d) shall be irrevocable and shall set forth (i) the Holder Deferral Amount and
(ii) the date that such Holder Deferral Amount shall now be payable.

 

(e)    Accelerated Installment Amount. Notwithstanding any provision of this
Section 8 to the contrary, if the Company delivers a Company Installment Notice
and confirms, or is deemed to have delivered and confirmed, in whole or in part,
an Installment Conversion in accordance with Section 8(a) with respect to an
Installment Date, during the applicable Installment Period, the Holder may
elect, at its option and in its sole discretion, at one or more times during
such Installment Period (each, an “Acceleration”, and each such election date,
an “Acceleration Date”), to convert all or any portion of any applicable
Acceleration Amount, in addition to any applicable Installment Conversion Amount
with respect to which the Holder may elect to convert into Installment Shares
pursuant to Section 8(b), into a number of shares of Common Stock equal to the
quotient of (x) the applicable Acceleration Amount as of the applicable
Acceleration Date divided by (y) the Installment Conversion Price then in effect
on such applicable Acceleration Date (the “Acceleration Shares”), in accordance
with the conversion procedures set forth in Section 3 hereunder, mutatis
mutandis (with “Installment Conversion Price” replacing “Conversion Price” for
all purposes hereunder with respect to such Acceleration). The Acceleration
Shares to be issued to the Holder pursuant to this Section 8(e) with respect to
any Installment Period shall not be credited against the Initial Installment
Shares issued to the Holder on the applicable Installment Date, but rather shall
be issued to the Holder in accordance with Section 3(c), but subject to Section
3(d). All Acceleration Shares shall be fully paid and nonassessable shares of
Common Stock (rounded to the nearest whole share). Notwithstanding anything
herein to the contrary, in the event of any partial conversion of this Note by
the Holder pursuant to an Acceleration, the Principal amount converted or
redeemed shall not be deducted in reverse order starting from the final
Installment Amount to be paid hereunder on the final Installment Date, but
rather a pro rata amount of the Principal amount converted pursuant to such
Acceleration shall be deducted from each of the remaining Installment Amounts to
be paid hereunder.

 

38.              NONCIRCUMVENTION. The Company hereby covenants and agrees that
the Company will not, by amendment of its Certificate of Incorporation, Bylaws
or through any reorganization, transfer of assets, consolidation, merger, scheme
of arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

 



 - 19 - 

 

 

39.              RESERVATION OF AUTHORIZED SHARES.

 

(a)                Reservation. The Company shall initially reserve out of its
authorized and unissued shares of Common Stock a number of shares of Common
Stock for each of this Note and the Other Notes equal to 150% of the Conversion
Rate with respect to the Conversion Amount of each such Note as of the Issuance
Date. So long as any of this Note and the Other Notes are outstanding, the
Company shall take all action necessary to reserve and keep available out of its
authorized and unissued Common Stock, solely for the purpose of effecting the
conversion of this Note and the Other Notes, the number of shares of Common
Stock specified above in this Section 10(a) as shall from time to time be
necessary to effect the conversion of all of the Notes then outstanding;
provided, that at no time shall the number of shares of Common Stock so reserved
be less than the number of shares required to be reserved pursuant hereto (in
each case, without regard to any limitations on conversions) (the “Required
Reserve Amount”).

 

(b)               Insufficient Authorized Shares. If at any time while any of
the Notes remain outstanding the Company does not have a sufficient number of
authorized and unreserved shares of Common Stock to satisfy its obligation to
reserve for issuance upon conversion of the Notes at least a number of shares of
Common Stock equal to the Required Reserve Amount (an “Authorized Share
Failure”), then the Company shall immediately take all action necessary to
increase the Company's authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for the Notes then
outstanding. Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than ninety (90) days after the occurrence of such
Authorized Share Failure, the Company shall either (x) obtain the written
consent of its stockholders for the approval of an increase in the number of
authorized shares of Common Stock and provide each stockholder with an
information statement with respect thereto or (y) hold a meeting of its
stockholders for the approval of an increase in the number of authorized shares
of Common Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its best efforts to solicit its
stockholders' approval of such increase in authorized shares of Common Stock and
to cause its Board of Directors to recommend to the stockholders that they
approve such proposal. In the event that the Company is prohibited from issuing
shares of Common Stock upon any conversion due to the failure by the Company to
have sufficient shares of Common Stock available out of the authorized but
unissued shares of Common Stock (such unavailable number of shares of Common
Stock, the “Authorized Failure Shares”), in lieu of delivering such Authorized
Failure Shares to the Holder, the Company shall pay cash in exchange for the
redemption of such portion of the Conversion Amount convertible into such
Authorized Failure Shares at a price equal to the sum of (i) the product of (x)
such number of Authorized Failure Shares and (y) the greatest Closing Sale Price
of the Common Stock on any Trading Day during the period commencing on the date
the Holder delivers the applicable Conversion Notice with respect to such
Authorized Failure Shares to the Company and ending on the Trading Day
immediately preceding the date of such issuance and payment under this
Section 10(b) and (ii) to the extent the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of Authorized Failure Shares, any brokerage commissions and
other out-of-pocket expenses, if any, of the Holder incurred in connection
therewith. Nothing contained in Section 10(a) or this Section 10(b) shall limit
any obligations of the Company under any provision of the Securities Purchase
Agreement.

 



 - 20 - 

 

 

40.              REDEMPTIONS. The Company shall deliver the applicable Company
Optional Redemption Price to the Holder in cash on the applicable Company
Optional Redemption Date. The Company shall deliver the applicable Event of
Default Redemption Price to the Holder within three (3) Business Days after the
Company's receipt of the Holder's Event of Default Redemption Notice. If the
Holder has submitted a Change of Control Redemption Notice in accordance with
Section 5(b), the Company shall deliver the applicable Change of Control
Redemption Price to the Holder (i) concurrently with the consummation of such
Change of Control if such notice is received on or prior to third (3rd) Business
Day prior to the consummation of such Change of Control and (ii) within three
(3) Business Days after the Company's receipt of such notice otherwise. The
Company shall deliver the applicable Equity Conditions Failure Redemption Price
to the Holder on the applicable Equity Conditions Failure Redemption Date. The
Company shall deliver the applicable Company Installment Redemption Price to the
Holder on the applicable Installment Date. The Company shall pay the applicable
Redemption Price to the Holder in cash by wire transfer of immediately available
funds pursuant to wire instruction provided by the holder in writing to the
Company on the applicable due date. In the event of a redemption of less than
all of the Conversion Amount of this Note, if requested by the Holder and upon
delivery by the Holder to the Company of this Note, the Company shall promptly
cause to be issued and delivered to the Holder a new Note (in accordance with
Section 16(d)) representing the outstanding Principal which has not been
redeemed which shall be calculated as if no Redemption Notice has been
delivered. Notwithstanding anything herein to the contrary, in connection with
any redemption hereunder at a time the Holder is entitled to receive a cash
payment under any of the other Transaction Documents and the Company does not
timely pay such amounts as required by such Transaction Documents, at the option
of the Holder delivered in writing to the Company, the applicable Redemption
Price hereunder shall be increased by the amount of such cash payment owed to
the Holder under such other Transaction Document and, upon payment in full or
conversion in accordance herewith, shall satisfy the Company’s payment
obligation under such other Transaction Document. In the event that the Company
does not pay the applicable Redemption Price to the Holder within the time
period required, at any time thereafter and until the Company pays such unpaid
Redemption Price in full, the Holder shall have the option, in lieu of
redemption, to require the Company to promptly return to the Holder all or any
portion of this Note representing the Conversion Amount that was submitted for
redemption and for which the applicable Redemption Price (together with any Late
Charges thereon) has not been paid. Upon the Company's receipt of such notice,
(x) the applicable Redemption Notice shall be null and void with respect to such
Conversion Amount, and (y) the Company shall immediately return this Note, or
issue a new Note (in accordance with Section 16(d)) to the Holder representing
such Conversion Amount to be redeemed. The Holder's delivery of a notice voiding
a Redemption Notice and exercise of its rights following such notice shall not
affect the Company's obligations to make any payments of Late Charges which have
accrued prior to the date of such notice with respect to the Conversion Amount
subject to such notice.

 



 - 21 - 

 

 

41.              VOTING RIGHTS. The Holder shall have no voting rights as the
holder of this Note, except as required by law and as expressly provided in this
Note.

 

42.              COVENANTS.

 

(a)                Rank. All payments due under this Note shall rank pari passu
with all Other Notes, the Separate Note and all other unsecured indebtedness of
the Company.

 

(b)               Change in Nature of Business. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
engage in any material line of business substantially different from those lines
of business conducted by the Company and each of its Subsidiaries on the
[Original] Issuance Date or any business substantially related or incidental
thereto.

 

(c)                Preservation of Existence, Etc. The Company shall maintain
and preserve, and cause each of its Subsidiaries to maintain and preserve, its
existence, rights and privileges, and become or remain, and cause each of its
Subsidiaries to become or remain, duly qualified and in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary,
except to the extent that the failure to be so qualified or in good standing
would not reasonably be expected to have a Material Adverse Effect (as defined
in the Securities Purchase Agreement); provided, however, that any wholly-owned
Subsidiary may merge with or into another wholly-owned Subsidiary or the
Company.

 

(d)               Maintenance of Properties, Etc. The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, all of
its material properties which are necessary in the proper conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and comply, and cause each of its Subsidiaries to comply, at all times in all
material respects with the provisions of all material leases to which it is a
party as lessee or under which it occupies property, so as to prevent any loss
or forfeiture thereof or thereunder.

 

(e)                Maintenance of Insurance. The Company shall maintain, and
cause each of its Subsidiaries to maintain, insurance with responsible and
reputable insurance companies or associations (including, without limitation,
comprehensive general liability, hazard, rent and business interruption
insurance) with respect to its properties (including all real properties leased
or owned by it) and business, in such amounts and covering such risks as is
required by any governmental authority having jurisdiction with respect thereto
or as management determines is appropriate in light of the risks faced by the
business.

 

(f)                Independent Investigation. At the request of the Holder, at
no more than one time in any twelve month period, either (x) at any time when an
Event of Default has occurred and is continuing, (y) upon the occurrence of an
event that with the passage of time or giving of notice would constitute an
Event of Default or (z) at any time the Holder reasonably believes an Event of
Default may have occurred or be continuing, the Company shall hire an
independent, reputable investment bank selected by the Company and approved by
the Holder to investigate as to whether any breach of this Note has occurred
(the “Independent Investigator”). If the Independent Investigator determines
that such breach of this Note has occurred, the Independent Investigator shall
notify the Company of such breach and the Company shall deliver written notice
to each holder of a Note of such breach. In connection with such investigation,
the Independent Investigator may, during normal business hours and upon signing
a confidentiality agreement in a form reasonably acceptable to the Company,
inspect all contracts, books, records, personnel, offices and other facilities
and properties of the Company and its Subsidiaries and, to the extent available
to the Company after the Company uses reasonable efforts to obtain them, the
records of its legal advisors and accountants (including the accountants’ work
papers) and any books of account, records, reports and other papers not
contractually required of the Company to be confidential or secret, or subject
to attorney-client or other evidentiary privilege, and the Independent
Investigator may make such copies and inspections thereof as the Independent
Investigator may reasonably request. The Company shall furnish the Independent
Investigator with such financial and operating data and other information with
respect to the business and properties of the Company as the Independent
Investigator may reasonably request. The Company shall permit the Independent
Investigator to discuss the affairs, finances and accounts of the Company with,
and to make proposals and furnish advice with respect thereto to, the Company’s
officers, directors, key employees and independent public accountants or any of
them (and by this provision the Company authorizes said accountants to discuss
with such Independent Investigator the finances and affairs of the Company and
any Subsidiaries), all at such reasonable times, upon reasonable notice, and as
often as may be reasonably requested.

 



 - 22 - 

 

 

43.              AMENDING THE TERMS OF THIS NOTE. The prior written consent of
the Holder and the Company shall be required for any change or amendment to this
Note.

 

44.              TRANSFER. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company; provided, however, that any
purchaser, assignee or transferee of this Note shall agree in writing to be
bound by the terms of the Securities Purchase Agreement and this Note.

 

45.              REISSUANCE OF THIS NOTE.

 

(a)                Transfer. If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and deliver upon the order of the Holder a new Note (in accordance with Section
16(d)), registered as the Holder may request, representing the outstanding
Principal being transferred by the Holder and, if less than the entire
outstanding Principal is being transferred, a new Note (in accordance with
Section 16(d)) to the Holder representing the outstanding Principal not being
transferred. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 3(c)(iii)
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.

 

(b)               Lost, Stolen or Mutilated Note. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary and
reasonable form and, in the case of mutilation, upon surrender and cancellation
of this Note, the Company shall execute and deliver to the Holder a new Note (in
accordance with Section 16(d)) representing the outstanding Principal.

 



 - 23 - 

 

 

(c)                Note Exchangeable for Different Denominations. This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 16(d) and in
Principal amounts of at least $1,000) representing in the aggregate the
outstanding Principal of this Note, and each such new Note will represent such
portion of such outstanding Principal as is designated by the Holder at the time
of such surrender.

 

(d)               Issuance of New Notes. Whenever the Company is required to
issue a new Note pursuant to the terms of this Note, such new Note (i) shall be
of like tenor with this Note, (ii) shall represent, as indicated on the face of
such new Note, the Principal remaining outstanding (or in the case of a new Note
being issued pursuant to Section 16(a) or Section 16(c), the Principal
designated by the Holder which, when added to the principal represented by the
other new Notes issued in connection with such issuance, does not exceed the
Principal remaining outstanding under this Note immediately prior to such
issuance of new Notes), (iii) shall have an issuance date, as indicated on the
face of such new Note, which is the same as the [Original] Issuance Date of this
Note, (iv) shall have the same rights and conditions as this Note, and (v) shall
represent accrued and unpaid Late Charges, if any, on the Principal of this
Note, from the [Original] Issuance Date.

 

46.              REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder's right to pursue actual damages for any failure by the Company to comply
with the terms of this Note. The Company covenants to the Holder that there
shall be no characterization concerning this instrument other than as expressly
provided herein. Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to seek an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required. The Company shall provide all information and
documentation to the Holder that is reasonably requested by the Holder to enable
the Holder to confirm the Company’s compliance with the terms and conditions of
this Note.

 

47.              PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors' rights and
involving a claim under this Note, then the Company shall pay the reasonable
out-of-pocket costs incurred by the Holder for such collection, enforcement or
action or in connection with such bankruptcy, reorganization, receivership or
other proceeding, including, without limitation, reasonable attorneys’ fees and
disbursements. The Company expressly acknowledges and agrees that no amounts due
under this Note shall be affected, or limited, by the fact that the purchase
price paid for this Note was less than the original Principal amount hereof.

 



 - 24 - 

 

 

48.  CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any Person as the
drafter hereof. The headings of this Note are for convenience of reference and
shall not form part of, or affect the interpretation of, this Note. Unless the
context clearly indicates otherwise, each pronoun herein shall be deemed to
include the masculine, feminine, neuter, singular and plural forms thereof. The
terms “including,” “includes,” “include” and words of like import shall be
construed broadly as if followed by the words “without limitation.” The terms
“herein,” “hereunder,” “hereof” and words of like import refer to this entire
Agreement instead of just the provision in which they are found. Unless
expressly indicated otherwise, all section references are to sections of this
Note. Terms used in this Note and not otherwise defined herein but defined in
the other Transaction Documents shall have the meanings ascribed to such terms
on the Closing Date in such other Transaction Documents unless otherwise
consented to in writing by the Holder. In the event that one or more events have
occurred that would permit either the Company or the Holder to redeem or
accelerate, or cause the redemption or acceleration of, or would otherwise
result in the acceleration of, all or a portion of this Note, and there is a
conflict between the redemption or acceleration prices or amounts relating to
such event(s) under this Note, the greater of such redemption or acceleration
prices or amounts shall govern and control.

 

49.              FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the
part of the Holder or the Company in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. No waiver shall be
effective unless it is in writing and signed by an authorized representative of
the waiving party. Notwithstanding the foregoing, nothing contained in this
Section 20 shall permit any waiver of any provision of Section 3(d).

 

50.              DISPUTE RESOLUTION.

 

(c)    Submission to Dispute Resolution.

 

(i)                 In the case of a dispute relating to a Closing Bid Price, a
Closing Sale Price, a Conversion Price, an Installment Conversion Price, a
Weighted Average Price or a fair market value or the arithmetic calculation of a
Conversion Rate or the applicable Redemption Price (as the case may be)
(including, without limitation, a dispute relating to the determination of any
of the foregoing), the Company or the Holder (as the case may be) shall submit
the dispute to the other party via facsimile (A) if by the Company, at any time
after the occurrence of the circumstances giving rise to such dispute or (B) if
by the Holder at any time after the Holder learned of the circumstances giving
rise to such dispute. If the Holder and the Company are unable to promptly
resolve such dispute relating to such Closing Bid Price, such Closing Sale
Price, such Conversion Price, such Installment Conversion Price, such Weighted
Average Price or such fair market value, or the arithmetic calculation of such
Conversion Rate or such applicable Redemption Price (as the case may be), at any
time after the second (2nd) Business Day following such initial notice by the
Company or the Holder (as the case may be) of such dispute to the Company or the
Holder (as the case may be), then the Holder may, at its sole option, select an
independent, reputable investment bank with the consent of the Company, not to
be unreasonably withheld, to resolve such dispute.

 



 - 25 - 

 

 

(ii)               The Holder and the Company shall each deliver to such
investment bank (A) a copy of the initial dispute submission so delivered in
accordance with the first sentence of this Section 21 and (B) written
documentation supporting its position with respect to such dispute, in each
case, no later than 5:00 p.m. (New York time) by the fifth (5th) Business Day
immediately following the date on which the Holder selected such investment bank
(the “Dispute Submission Deadline”) (the documents referred to in the
immediately preceding clauses (A) and (B) are collectively referred to herein as
the “Required Dispute Documentation”) (it being understood and agreed that if
either the Holder or the Company fails to so deliver all of the Required Dispute
Documentation by the Dispute Submission Deadline, then the party who fails to so
submit all of the Required Dispute Documentation shall no longer be entitled to
(and hereby waives its right to) deliver or submit any written documentation or
other support to such investment bank with respect to such dispute and such
investment bank shall resolve such dispute based solely on the Required Dispute
Documentation that was delivered to such investment bank prior to the Dispute
Submission Deadline). Unless otherwise agreed to in writing by both the Company
and the Holder or otherwise requested by such investment bank, neither the
Company nor the Holder shall be entitled to deliver or submit any written
documentation or other support to such investment bank in connection with such
dispute (other than the Required Dispute Documentation).

 

(iii)             The Company and the Holder shall cause such investment bank to
determine the resolution of such dispute and notify the Company and the Holder
of such resolution no later than ten (10) Business Days immediately following
the Dispute Submission Deadline. The fees and expenses of such investment bank
shall be borne by the Company and such investment bank’s resolution of such
dispute shall be final and binding upon all parties absent manifest error.

 

(d)   Miscellaneous. The Company expressly acknowledges and agrees that (i) this
Section 21 constitutes an agreement to arbitrate between the Company and the
Holder (and constitutes an arbitration agreement) under § 7501, et seq. of the
New York Civil Practice Law and Rules (“CPLR”) and that the Holder is authorized
to apply for an order to compel arbitration pursuant to CPLR § 7503(a) in order
to compel compliance with this Section 21, (ii) the terms of this Note and each
other applicable Transaction Document shall serve as the basis for the selected
investment bank’s resolution of the applicable dispute, such investment bank
shall be entitled (and is hereby expressly authorized) to make all findings,
determinations and the like that such investment bank determines are required to
be made by such investment bank in connection with its resolution of such
dispute and in resolving such dispute such investment bank shall apply such
findings, determinations and the like to the terms of this Note and any other
applicable Transaction Documents, (iii) the Holder (and only the Holder), in its
sole discretion, shall have the right to submit any dispute described in this
Section 21 to any state or federal court sitting in The City of New York,
Borough of Manhattan in lieu of utilizing the procedures set forth in this
Section 21 and (iv) nothing in this Section 21 shall limit the Holder from
obtaining any injunctive relief or other equitable remedies (including, without
limitation, with respect to any matters described in this Section 21).

 



 - 26 - 

 

 

51.              NOTICES; CURRENCY; PAYMENTS.

 

(a)                Notices. Whenever notice is required to be given under this
Note, unless otherwise provided herein, such notice shall be given in accordance
with Section 8(f) of the Securities Purchase Agreement. The Company shall
provide the Holder with prompt written notice of all actions taken pursuant to
this Note, including in reasonable detail a description of such action and the
reason therefore. Without limiting the generality of the foregoing, the Company
shall give written notice to the Holder (i) promptly upon any adjustment of the
Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen (15) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any pro
rata subscription offer to holders of Common Stock or (C) for determining rights
to vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.

 

(b)               Currency. All dollar amounts referred to in this Note are in
United States Dollars (“U.S. Dollars”), and all amounts owing under this Note
shall be paid in U.S. Dollars. All amounts denominated in other currencies (if
any) shall be converted into the U.S. Dollar equivalent amount in accordance
with the Exchange Rate on the date of calculation. “Exchange Rate” means, in
relation to any amount of currency to be converted into U.S. Dollars pursuant to
this Note, the U.S. Dollar exchange rate as published in the Wall Street Journal
on the relevant date of calculation (it being understood and agreed that where
an amount is calculated with reference to, or over, a period of time, the date
of calculation shall be the final date of such period of time).

 

(c)                Payments. Whenever any payment of cash is to be made by the
Company to any Person pursuant to this Note, such payment shall be made in
lawful money of the United States of America by a check drawn on the account of
the Company and sent via overnight courier service to such Person at such
address as previously provided to the Company in writing (which address, in the
case of each of the Purchasers, shall initially be as set forth on the Schedule
of Buyers attached to the Securities Purchase Agreement); provided, that the
Holder may elect to receive a payment of cash via wire transfer of immediately
available funds by providing the Company with prior written notice setting out
such request and the Holder's wire transfer instructions. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day, the same shall instead be due on the next succeeding day which is
a Business Day. Any amount of Principal or other amounts due under the
Transaction Documents which is not paid when due shall result in a late charge
being incurred and payable by the Company in an amount equal to interest on such
amount at the rate of eighteen percent (18.0%) per annum from the date such
amount was due until the same is paid in full (“Late Charge”).

 



 - 27 - 

 

 

52.  CANCELLATION. After all Principal, Late Charges and other amounts at any
time owed on this Note have been paid in full, this Note shall automatically be
deemed canceled, shall be surrendered to the Company for cancellation and shall
not be reissued.

 

53.              WAIVER OF NOTICE. To the extent permitted by law and except as
expressly set forth herein, the Company hereby irrevocably waives demand,
notice, presentment, protest and all other demands and notices in connection
with the delivery, acceptance, performance, default or enforcement of this Note
and the Securities Purchase Agreement.

 

54.  GOVERNING LAW; JURISDICTION; JURY TRIAL. This Note shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. The Company hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address it set forth on the
signature page hereto and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Nothing contained herein (i) shall be deemed to limit in any way any
right to serve process in any manner permitted by law. Nothing contained herein
shall be deemed or operate to preclude the Holder from bringing suit or taking
other legal action against the Company in any other jurisdiction to collect on
the Company's obligations to the Holder, to realize on any collateral or any
other security for such obligations, or to enforce a judgment or other court
ruling in favor of the Holder or (ii) shall limit, or shall be deemed or
construed to limit, any provision of Section 21. EACH OF THE COMPANY AND, BY ITS
ACCEPTANCE OF THIS NOTE, THE HOLDER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

55.  Severability. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 



 - 28 - 

 

 

56.  DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within two (2) Business Days after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or its Subsidiaries, the
Company so shall indicate to such Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries. Nothing
contained in this Section 27 shall limit any obligations of the Company, or any
rights of the Holder, under Section 4(i) of the Securities Purchase Agreement,
as amended by the Amendment Agreement.

 

57.              MAXIMUM PAYMENTS. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Holder and thus refunded to the
Company.

 

58.              CERTAIN DEFINITIONS. For purposes of this Note, the following
terms shall have the following meanings:

 

(a)                “Acceleration Amount” means, with respect to any Installment
Period, an amount equal to 50% of the cumulative sum of all Excess Trading
Volume Amounts for all Trading Days during such Installment Period.

 

(b)               “Additional Closing Date” shall have the meaning set forth in
the Securities Purchase Agreement, which date is the date the Company initially
issued Additional Note (as defined in the Securities Purchase Agreement)
pursuant to the terms of the Securities Purchase Agreement.

 

(c)                “Affiliate” means, with respect to any Person, any other
Person that directly or indirectly controls, is controlled by, or is under
common control with, such Person, it being understood for purposes of this
definition that “control” of a Person means the power directly or indirectly to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.

 



 - 29 - 

 

 

(d)               “Bloomberg” means Bloomberg Financial Markets.

 

(e)                “Business Day” means any day other than Saturday, Sunday or
other day on which commercial banks in The City of New York are authorized or
required by law to remain closed.

 

(f)                “Change of Control” means any Fundamental Transaction other
than (i) any merger of the Company or any of its, direct or indirect,
wholly-owned Subsidiaries with or into any of the foregoing Persons, (ii) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company's voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, are, in all material respect, the
holders of the voting power of the surviving entity (or entities with the
authority or voting power to elect the members of the board of directors (or
their equivalent if other than a corporation) of such entity or entities) after
such reorganization, recapitalization or reclassification or (iii) pursuant to a
migratory merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Company.

 

(g)               “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the OTC Link or “pink sheets”
by OTC Markets Group Inc. (formerly Pink OTC Markets Inc.). If the Closing Bid
Price or the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price, as the case may be, of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder. If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 21. All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination, reclassification or similar transaction during the
applicable calculation period.

 

(h)               “Common Stock” means (i) the Company's shares of common stock,
par value $0.0001 per share, and (ii) any capital stock into which such common
stock shall have been changed or any share capital resulting from a
reclassification of such common stock.

 

(i)                 “Contingent Obligation” means, as to any Person, any direct
or indirect liability, contingent or otherwise, of that Person with respect to
any Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 



 - 30 - 

 

 

(j)                 “Conversion Shares” means shares of Common Stock issuable by
the Company pursuant to the terms of any of the Notes, including any related
Late Charges so converted, amortized or redeemed.

 

(k)               “Convertible Securities” means any stock or securities (other
than Options) directly or indirectly convertible into or exercisable or
exchangeable for shares of Common Stock.

 

(l)     “Eligible Market” means the Principal Market, The New York Stock
Exchange, The Nasdaq Global Market, The NASDAQ Capital Market or the NYSE MKT.

 

(m)             “Equity Conditions” means each of the following conditions: (i)
on each day during the Equity Conditions Measuring Period, all Conversion Shares
issuable upon conversion of the Notes shall be eligible for sale without
restriction under the Securities Act and any applicable state securities laws;
(ii) on each day during the Equity Conditions Measuring Period, the Common Stock
is listed for trading on the Principal Market or any other Eligible Market and
shall not have been suspended from trading on such exchange or market (other
than suspensions of not more than two (2) days and occurring prior to the
applicable date of determination due to business announcements by the Company)
nor shall the Company have received any final and non-appealable notice that the
listing or quotation of the Common Stock on the Principal Market shall be
terminated on a date certain (unless, prior to such date certain, the Common
Stock is listed or quoted on any other Eligible Market); (iii) during the one
(1) year period ending on and including the date immediately preceding the
applicable date of determination, the Company shall have delivered the
Conversion Shares upon conversion of the Notes to the Holders on a timely basis
as set forth in Section 3(c)(ii) hereof; (iv) the shares of Common Stock
issuable upon conversion of the Installment Conversion Amount and Acceleration
Amount (if any) that is subject to the applicable Installment Conversion
requiring the satisfaction of the Equity Conditions may be issued in full
without violating Section 3(d) hereof and the rules or regulations of the
Principal Market or any other applicable Eligible Market; (v) during the Equity
Conditions Measuring Period, the Company shall not have failed to timely make
any payments within five (5) Business Days of when such payment is due pursuant
to any Transaction Document; (vi) during the Equity Conditions Measuring Period,
there shall not have occurred either (A) the public announcement of a pending,
proposed or intended Fundamental Transaction which has not been abandoned,
terminated or consummated or (B) an Event of Default; (vii) the Company shall
have no knowledge of any fact that would cause any Conversion Shares issuable
upon conversion of the Notes not to be eligible for sale without restriction
pursuant to the Securities Act and any applicable state securities laws; (viii)
during the Equity Conditions Measuring Period, the Company otherwise shall have
been in compliance with and shall not have breached any provision, covenant,
representation or warranty of any Transaction Document; (ix) the Holder shall
not be in possession of any material, nonpublic information received from the
Company, any Subsidiary or its respective agent or Affiliates; (x) the shares of
Common Stock issuable upon conversion of the Installment Conversion Amount and
Acceleration Amount (if any) that is subject to the applicable Installment
Conversion requiring the satisfaction of the Equity Conditions are duly
authorized and listed and eligible for trading without restriction on an
Eligible Market; and (xi) the daily dollar value trading volume of the Common
Stock as reported by Bloomberg for each Trading Day during the ten (10) Trading
Day period ending on the Trading Day immediately prior to the applicable date of
determination shall be at least $125,000.

 



 - 31 - 

 

 

(n)               “Equity Conditions Failure” means that on any day during the
period commencing ten (10) Trading Days prior to the applicable date of
determination through the applicable date of determination, the Equity
Conditions have not each been satisfied (or waived in writing by the Holder).

 

(o)               “Equity Conditions Measuring Period” means each day during the
period beginning twenty (20) Trading Days prior to the applicable date of
determination and ending on and including the applicable date of determination.

 

(p)               “Equity Interests” means (a) all shares of capital stock
(whether denominated as common capital stock or preferred capital stock), equity
interests, beneficial, partnership or membership interests, joint venture
interests, participations or other ownership or profit interests in or
equivalents (regardless of how designated) of or in a Person (other than an
individual), whether voting or non-voting and (b) all securities convertible
into or exchangeable for any of the foregoing and all warrants, options or other
rights to purchase, subscribe for or otherwise acquire any of the foregoing,
whether or not presently convertible, exchangeable or exercisable.

 

(q)               “Excess Trading Volume Amount” means, with respect to any
Trading Day during an Installment Period, the amount, if any, by which the daily
dollar value trading volume of the Common Stock as reported by Bloomberg for
such Trading Day exceeds $200,000.

 

(r)                 “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder.

 

(s)                “Fundamental Transaction” means that (i) the Company or any
of its Subsidiaries shall, directly or indirectly, in one or more related
transactions, (1) consolidate or merge with or into any other Person unless the
Company or any of its Subsidiaries is the surviving corporation, or (2) sell,
lease, license, assign, transfer, convey or otherwise dispose of all or
substantially all of its respective properties or assets to any other Person, or
(3) allow any other Person to make a purchase, tender or exchange offer that is
accepted by the holders of more than 50% of the outstanding shares of Voting
Stock of the Company (not including any shares of Voting Stock of the Company
held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to, such purchase, tender or exchange offer),
or (4) consummate a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with any other Person whereby such other
Person acquires more than 50% of the outstanding shares of Voting Stock of the
Company (not including any shares of Voting Stock of the Company held by the
other Person or other Persons making or party to, or associated or affiliated
with the other Persons making or party to, such stock or share purchase
agreement or other business combination), or (5) the Company or any of its
Subsidiaries shall, directly or indirectly, in one or more related transactions,
reorganize, recapitalize or reclassify the Common Stock (which shall not include
a reverse stock split), or (ii) any “person” or “group” (as these terms are used
for purposes of Sections 13(d) and 14(d) of the Exchange Act) is or shall become
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding Voting Stock of the Company.

 



 - 32 - 

 

 

(t)                 “GAAP” means United States generally accepted accounting
principles, consistently applied.

 

(u)               “Holiday” means a day other than a Business Day or on which
trading does not take place on the Principal Market.

 

(v)               “Indebtedness” of any Person means, without duplication (i)
all indebtedness for borrowed money, (ii) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services, including
(without limitation) “capital leases” in accordance with GAAP (other than trade
payables entered into in the ordinary course of business), (iii) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (iv) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.

 

(w)             “Installment Amount” means an amount equal to the sum of (i) the
lesser of (A) $[__________] (as such amount may be increased pursuant to Section
8(b) hereof) and (B) the Principal outstanding on such Installment Date, (ii)
any Holder Deferral Amount deferred pursuant to Section 8(d) and included in
such Installment Amount, (iii) any Acceleration Amount that increases (and is
included in) such Installment Amount pursuant to Section 8(e) and (iv) accrued
and unpaid Late Charges, if any, with respect to such Principal, as any such
Installment Amount for each Holder may be reduced pursuant to the terms hereof,
whether upon conversion, redemption or otherwise. In the event the Holder shall
sell or otherwise transfer or assign any portion of this Note, the transferee
shall be allocated a pro rata portion of each unpaid Installment Amount
hereunder.

 



 - 33 - 

 

 

(x)               “Installment Conversion Price” means as of any date of
determination, that price which shall be the lower of (i) the Conversion Price
then in effect and (ii) the Market Price as of such date of determination.

 

(y)               “Installment Date” means each of [________], 2017, [________],
2017 and every calendar month anniversary thereafter through and including the
Maturity Date, or, if any such date falls on a Holiday, the next day that is not
a Holiday.

 

(z)                “Issuance Date” means [___________], 201[__].

 

(aa)            “Market Price” means, as of any applicable date of
determination, the higher of (i) 80% of the lesser of (a) the arithmetic average
of the lowest four (4) daily Weighted Average Prices of the Common Stock during
the seven (7) consecutive Trading Day period ending on the Trading Day
immediately preceding the applicable date of determination and (b) the daily
Weighted Average Price of the Common Stock on the Trading Day immediately
preceding the applicable date of determination and (ii) $1.00 (in each case, as
adjusted for any stock split, stock dividend, stock combination,
reclassification or other similar transaction) (the “Floor Price”); provided,
however, that in the event that the arithmetic average of the five (5) daily
Weighted Average Prices of the Common Stock during the five (5) consecutive
Trading Day period ending on the Trading Day immediately preceding such
Installment Date is less than $1.00 (as adjusted for any stock split, stock
dividend, stock combination, reclassification or other similar transaction),
then the Floor Price for the applicable Installment Period shall be the lesser
of (A) 70% of the arithmetic average of the five (5) daily Weighted Average
Prices of the Common Stock during the five (5) consecutive Trading Day period
ending on the Trading Day immediately preceding such Installment Date and (B)
such price deemed appropriate by the Board of Directors of the Company and set
forth in writing to the Investor on such Trading Day (in each case as adjusted
for any stock split, stock dividend, stock combination, reclassification or
other similar transaction); provided, further, however, that under no
circumstances shall the Floor Price for any Installment Period be less than
$0.10 (which upon any stock split, stock dividend, stock combination,
reclassification or other similar transaction shall be adjusted to the lower of
(i) the adjusted price and (ii) $0.10) (the “Absolute Floor”).

 

(bb)           “Maturity Date” shall mean [___________]3 (as such date may be
accelerated pursuant to Section 1; provided, however, the Maturity Date may be
extended at the option of the Holder (i) in the event that, and for so long as,
an Event of Default shall have occurred and be continuing or any event shall
have occurred and be continuing that with the passage of time and the failure to
cure would result in an Event of Default or (ii) through the date that is twenty
(20) Business Days after the consummation of a Fundamental Transaction in the
event that a Fundamental Transaction is publicly announced or a Change of
Control Notice is delivered prior to the Maturity Date, and (iii) if a Holder
elects to convert some or all of this Note pursuant to Section 3 hereof, and the
Conversion Amount would be limited pursuant to Section 3(d) hereunder, until
such time as such provision shall not limit the conversion of this Note.

 

______________________________

3 18-month anniversary of [Original] Issuance Date.



 - 34 - 

 

 

(cc)            “Options” means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities.

 

(dd)          [“Original Issuance Date” means [______], which date is the date
the Company initially issued the Initial Note (as defined in the Securities
Purchase Agreement) pursuant to the terms of the Securities Purchase
Agreement.]4

 

(ee)            “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person, including such entity whose common
capital stock or equivalent equity security is quoted or listed on an Eligible
Market (or, if so elected by the Holder, any other market, exchange or quotation
system), or, if there is more than one such Person or such entity, the Person or
entity designated by the Holder or in the absence of such designation, such
Person or entity with the largest public market capitalization as of the date of
consummation of the Fundamental Transaction.

 

(ff)             “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.

 

(gg)           “Principal Market” means The NASDAQ Global Select Market.

 

(hh)           “Redemption Notices” means, collectively, the Company Optional
Redemption Notices, the Event of Default Redemption Notices, the Change of
Control Redemption Notices, the Company Installment Notices and the Equity
Conditions Failure Redemption Notices, each of the foregoing, individually, a
“Redemption Notice”.

 

(ii)               “Redemption Prices” means, collectively, the Company Optional
Redemption Price, the Event of Default Redemption Price, the Change of Control
Redemption Price, the Company Installment Redemption Price and the Equity
Conditions Failure Redemption Price, each of the foregoing, individually, a
“Redemption Price”.

 

(jj)               “SEC” means the United States Securities and Exchange
Commission.

 

(kk)           “Securities Act” means the Securities Act of 1933, as amended,
and the rules and regulations thereunder.

 

(ll)               “Securities Purchase Agreement” means that certain securities
purchase agreement, dated as of April 13, 2017, by and between the Company and
[_________], as may be amended from time to time.

 

__________________________

4 For amended Initial Note only.



 - 35 - 

 

 

(mm)       “Separate Note” means the convertible note originally issued on
December 2, 2016 pursuant to the Separate Securities Purchase Agreement, as such
convertible note may be amended from time to time.

 

(nn)           “Separate Securities Purchase Agreement” means that certain
securities purchase agreement, dated as of December 1, 2016, by and between the
Company and [__________], as may be amended from time to time.

 

(oo)           “Successor Entity” means one or more Person or Persons (or, if so
elected by the Holder, the Company or Parent Entity) formed by, resulting from
or surviving any Fundamental Transaction or one or more Person or Persons (or,
if so elected by the Holder, the Company or the Parent Entity) with which such
Fundamental Transaction shall have been entered into.

 

(pp)           “Trading Day” means any day on which the Common Stock is traded
on the Principal Market, or, if the Principal Market is not the principal
trading market for the Common Stock, then on the principal securities exchange
or securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time) unless such day is otherwise designated
as a Trading Day in writing by the Holder.

 

(qq)           “Voting Stock” of a Person means capital stock of such Person of
the class or classes pursuant to which the holders thereof have the general
voting power to elect, or the general power to appoint, at least a majority of
the board of directors, managers, trustees or other similar governing body of
such Person (irrespective of whether or not at the time capital stock of any
other class or classes shall have or might have voting power by reason of the
happening of any contingency).

 



 - 36 - 

 

 

(rr)              “Weighted Average Price” means, for any security as of any
date, the dollar volume-weighted average price for such security on the
Principal Market during the period beginning at 9:30:01 a.m., New York Time (or
such other time as the Principal Market publicly announces is the official open
of trading), and ending at 4:00:00 p.m., New York Time (or such other time as
the Principal Market publicly announces is the official close of trading) as
reported by Bloomberg through its “Volume at Price” functions, or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York Time (or
such other time as such market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York Time (or such other time as such
market publicly announces is the official close of trading) as reported by
Bloomberg, or, if no dollar volume-weighted average price is reported for such
security by Bloomberg for such hours, the average of the highest closing bid
price and the lowest closing ask price of any of the market makers for such
security as reported in the OTC Link or “pink sheets” by OTC Markets Group Inc.
(formerly Pink OTC Markets Inc.). If the Weighted Average Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Weighted Average Price of such security on such date shall be the fair
market value as mutually determined by the Company and the Holder. If the
Company and the Holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved pursuant to Section 21. All such
determinations to be appropriately adjusted for any stock dividend, stock split,
stock combination, reclassification or similar transaction during the applicable
calculation period.

 

[Signature Page Follows]

 

 

 

 



 - 37 - 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 



  Amyris, Inc.           By:          Name:       Title:  

 

 

 

 

 

 

 

 

 

 

 

 

 



 
 

 

EXHIBIT I

AMYRIS, inc.

 

 

CONVERSION NOTICE

 

Reference is made to the Senior Convertible Note (the “Note”) issued to the
undersigned by Amyris, Inc., a Delaware corporation (the “Company”). In
accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of Common Stock, par value $0.0001 per share (the “Common
Stock”), of the Company, as of the date specified below. Capitalized terms not
defined herein shall have the meaning as set forth in the Note.

 



  Date of Conversion:               Aggregate Conversion Amount to be converted:
        Please confirm the following information:     Conversion Price:        
      Number of shares of Common Stock to be issued:         ☐   If this
Conversion Notice is being delivered with respect to an Installment Conversion
or an Acceleration, check here if Holder is electing to use the following
Installment Conversion Price:____________ on the following date:_______________.



 



Please issue the Common Stock into which the Note is being converted to Holder,
or for its benefit, as follows:           ☐ Check here if requesting delivery as
a certificate to the following name and to the following address:          
Issue to:                               ☐ Check here if requesting delivery by
Deposit/Withdrawal at Custodian as follows:           DTC Participant:          
DTC Number:  



 



 
 

 

  Account Number:  



 



Installment Amounts to be reduced (or accelerated) and amount of reduction (or
acceleration):               Date: _____________ __, ______          
____________________________     Name of Registered Holder          
By:   ________________________     Name:     Title:           Tax
ID:_______________________   Facsimile:_____________________  



 

 

 

 

 



 
 

 

[INSERT AMYRIS, INC. LETTERHEAD]

 

 

 

ACKNOWLEDGMENT AND INSTRUCTION LETTER

 

 

 

The Company hereby acknowledges this Conversion Notice and hereby directs Wells
Fargo Shareowner Services to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated
[__________], 2017 from the Company and acknowledged and agreed to by Wells
Fargo Shareowner Services.

 

 

  Amyris, Inc.           By:          Name:       Title:  

 

 

 

 

 

 

